Exhibit 10.1

Execution Version

SECOND AMENDMENT

TO AMENDED AND RESTATED CREDIT AGREEMENT

This Second Amendment to the Amended and Restated Credit Agreement (as defined
below) (this “Amendment”) is dated as of July 22, 2015, by and among CORRECTIONS
CORPORATION OF AMERICA, a Maryland corporation (the “Borrower”), certain
subsidiaries of the Borrower party hereto (the “Subsidiary Guarantors”), those
Lenders (as defined below) identified on the signature pages hereto as “Joining
Lenders” (the “Joining Lenders”) and those Lenders identified on the signature
pages hereto as “Departing Lenders” (the “Departing Lenders”), certain other
Lenders party hereto, and BANK OF AMERICA, N.A., a national banking association,
as administrative agent for the Lenders party to the Credit Agreement (the
“Administrative Agent”).

STATEMENT OF PURPOSE:

The Borrower, certain financial institutions (the “Lenders”) and the
Administrative Agent are parties to the Amended and Restated Credit Agreement
dated as of January 6, 2012 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”).

The Borrower has requested that the Administrative Agent and the Lenders agree
to amend the Credit Agreement as more specifically set forth herein. Subject to
the terms and conditions set forth herein, the Administrative Agent and the
Lenders party hereto have agreed to grant such requests of the Borrower.

AGREEMENTS:

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

1. Capitalized Terms. All capitalized undefined terms used in this Amendment
(including, without limitation, in the introductory paragraph and the statement
of purpose hereto) shall have the meanings assigned thereto in the Credit
Agreement.

2. Amendments to Credit Agreement. Subject to and in accordance with the terms
and conditions set forth herein, and effective on and after the Second Amendment
Effective Date (as defined below), the Credit Agreement shall be amended to
delete the stricken text and to add the double-underlined text as set forth in
the pages of the amended Credit Agreement attached as Exhibit A hereto.

3. Conditions to Effectiveness. This Amendment shall be deemed to be effective
as of the date hereof (the “Second Amendment Effective Date”) upon the
satisfaction of each of the following conditions:

(a) Executed Documents. The Administrative Agent shall have received:

(i) counterparts of this Amendment executed by the Administrative Agent, the
Lenders, the Borrower and each of the Subsidiary Guarantors;

(ii) counterparts of Revolving Credit Notes in favor of each Lender whose
Revolving Credit Commitment has changed in connection with this Amendment (in
each case, if requested thereby), duly executed by the Borrower;

(iii) a certificate from a Responsible Officer of the Borrower certifying that,
as of the Second Amendment Effective Date, (i) no Default or Event of Default
shall have occurred and is



--------------------------------------------------------------------------------

continuing after giving effect to this Amendment, (ii) the representations and
warranties made by the Borrower and each other Credit Party contained in Article
VI of the Credit Agreement and each other Loan Document that are subject to
materiality or Material Adverse Effect qualifications are true and correct in
all respects and the representations and warranties of the Borrower and each
other Credit Party contained in Article VI of the Credit Agreement and each
other Loan Document that are not subject to materiality or Material Adverse
Effect qualifications are true and correct in all material respects, in each
case after giving effect to this Amendment, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date and (iii) attached
thereto are true, correct and complete copies of resolutions duly adopted by the
board of directors (or other governing body) of each Credit Party authorizing
this Amendment; and

(iv) opinions of counsel to the Credit Parties addressed to the Administrative
Agent and the Lenders with respect to the Credit Parties and this Amendment.

(b) Fees and Expenses.

(i) The Administrative Agent, on behalf of itself, the Lenders and the Issuing
Lender, shall have been paid all accrued but unpaid interest, fees and
commissions with respect to the Revolving Credit Facility through and including
the Second Amendment Effective Date.

(ii) The Departing Lenders shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents;

(iii) The Borrower shall have paid to the Administrative Agent and the
Arrangers, for the account of each Lender that executes and delivers a signature
page to this Amendment to the Administrative Agent (or its counsel) on or prior
to 12:00 p.m. (Eastern time) on July 22, 2015, the amendment/extension fees set
forth in that certain engagement letter dated as of July 17, 2015 by and among
the Borrower and the Arrangers (the “Engagement Letter”);

(iv) The Administrative Agent and the Arrangers shall have been paid or
reimbursed for all reasonable out-of-pocket charges and other expenses incurred
in connection with this Amendment, including, without limitation, the reasonable
fees and disbursements of McGuireWoods LLP, that have been invoiced as of the
Second Amendment Effective Date; and

(v) The Borrower shall have paid to the Administrative Agent and the Arrangers
all other fees payable thereto pursuant to the Engagement Letter.

4. Reallocation of Revolving Credit Commitments.

(a) Effective on the Second Amendment Effective Date, each Lender agrees that it
shall have a Revolving Credit Commitment and Revolving Credit Commitment
Percentage as set forth on Schedule 1 hereto.

(b) Effective on the Second Amendment Effective Date, the outstanding Revolving
Credit Loans and Revolving Credit Commitment Percentages of Swingline Loans and
L/C Obligations will be reallocated by the Administrative Agent among the
Revolving Credit Lenders in accordance with their revised Revolving Credit
Commitment Percentages (and such Revolving Credit Lenders agree to make all
payments and adjustments necessary to effect such reallocation). The Lenders
(including any Departing Lenders) hereby agree to waive any breakage costs
pursuant to Section 4.9 of the Credit Agreement solely in connection with the
reallocation of the Revolving Credit Loans pursuant to this Section 4

 

2



--------------------------------------------------------------------------------

(c) In connection with the reallocation permitted pursuant to subsection
(b) above, and notwithstanding anything to the contrary in the Credit Agreement,
each of the parties signatory hereto hereby agrees and consents to (i) the
non-pro-rata reallocation of the aggregate Revolving Credit Commitment on the
Second Amendment Effective Date, (ii) the non-pro-rata repayment of Revolving
Credit Loans to the Departing Lenders as set forth in this Amendment, (iii) the
reallocation of participations in outstanding Swingline Loans and Letters of
Credit on the Second Amendment Effective Date that may result from the
application of such reallocation and (iv) any adjustments to be made to the
Register to effectuate such reallocation (including adjustments in the form of a
non-pro rata funding by each Lender which has increased its Revolving Credit
Commitment as of the Second Amendment Effective Date, including, without
limitation, any Joining Lender, in an aggregate amount equal to the outstanding
Revolving Credit Loans of the Departing Lenders).

5. Joining Lenders/Departing Lenders.

(a) By its execution of this Amendment, each Joining Lender hereby acknowledges,
agrees and confirms that, on and after the date hereof, (a) it will be deemed to
be a party to the Credit Agreement and a “Lender” and a “Revolving Credit
Lender” for all purposes of the Credit Agreement and the other Loan Documents,
and shall have all of the obligations of a Lender and a Revolving Credit Lender
under the Credit Agreement as if it had executed the Credit Agreement; (b) it
will be bound by, all of the terms, provisions and conditions contained in the
Credit Agreement; (c) it has received a copy of the Credit Agreement, copies of
the most recent financial statements delivered pursuant to Section 7.1 thereof
and such other documents and information as it deems appropriate, independently
and without reliance upon the Administrative Agent, any other Lender or any of
their Related Parties, to make its own credit analysis and decision to enter
into this Amendment and to become a Lender and a Revolving Credit Lender under
the Credit Agreement; (d) it will, independently and without reliance upon the
Administrative Agent, any other Lender or any of their Related Parties and based
on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon the Credit Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder; (e) it is an
Eligible Assignee (after giving effect to the consents set forth on the
signature pages to this Amendment); (f) it has full power and authority, and has
taken all action necessary, to execute and deliver this Amendment and to
consummate the transactions contemplated hereby and to become a Lender and a
Revolving Credit Lender under the Credit Agreement; (g) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender and a Revolving
Credit Lender and (h) it will provide any additional documentation (including,
without limitation, any assignments to be executed in connection with the
Amendment) to evidence its status as a Lender and a Revolving Credit Lender as
of the Second Amendment Effective Date or as required to be delivered by it
pursuant to the terms of the Credit Agreement.

(b) By its execution of this Amendment, each of the parties signatory hereto
acknowledges and agrees that, upon the occurrence of the Second Amendment
Effective Date, (i) each Departing Lender shall cease to be a Revolving Credit
Lender under the Credit Agreement, (ii) the Revolving Credit Commitment of each
Departing Lender shall be reduced to $0 and (iii) each Departing Lender shall
have no further rights or obligations as a Lender or a Revolving Credit Lender
under the Credit Agreement, except to the extent of rights and obligations that
survive a Lender’s assignment of its commitments pursuant to Section 13.10 of
the Credit Agreement.

 

3



--------------------------------------------------------------------------------

6. Effect of the Amendment. Except as expressly provided herein, the Credit
Agreement and the other Loan Documents shall remain unmodified and in full force
and effect. Except as expressly set forth herein, this Amendment shall not be
deemed (i) to be a waiver of, or consent to, a modification or amendment of, any
other term or condition of the Credit Agreement or any other Loan Document,
(ii) to prejudice any other right or rights that the Administrative Agent or the
Lenders may now have or may have in the future under or in connection with the
Credit Agreement or the other Loan Documents or any of the instruments or
agreements referred to therein, as the same may be amended, restated,
supplemented or otherwise modified from time to time, (iii) to be a commitment
or any other undertaking or expression of any willingness to engage in any
further discussion with the Borrower or any other Person with respect to any
other waiver, amendment, modification or change to the Credit Agreement or the
Loan Documents or any rights or remedies arising in favor of the Lenders or the
Administrative Agent, or any of them, under or with respect to any such
documents or (iv) to be a waiver of, or consent to or a modification or
amendment of, any other term or condition of any other agreement by and among
the Borrower, on the one hand, and the Administrative Agent or any other Lender,
on the other hand. References in the Credit Agreement to “this Agreement” (and
indirect references such as “hereunder”, “hereby”, “herein”, and “hereof”) and
in any Loan Document to the Credit Agreement shall be deemed to be references to
the Credit Agreement as modified hereby.

7. Representations and Warranties/No Default. By their execution hereof, the
Borrower and each Subsidiary Guarantor hereby certifies, represents and warrants
to the Administrative Agent and the Lenders that after giving effect to this
Amendment:

(a) the representations and warranties of the Borrower and each other Credit
Party contained in Article VI of the Credit Agreement and the other Loan
Documents that are subject to materiality or Material Adverse Effect
qualifications are true and correct in all respects and the representations and
warranties of the Borrower and each other Credit Party contained in Article VI
of the Credit Agreement and each other Loan Document that are not subject to
materiality or Material Adverse Effect qualifications are true and correct in
all material respects, in each case, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date;

(b) no Default or Event of Default has occurred or is continuing;

(c) it has the right, power and authority and has taken all necessary corporate,
limited liability company or other action to authorize the execution, delivery
and performance of this Amendment and each of the other documents executed in
connection herewith to which it is a party in accordance with their respective
terms and the transactions contemplated hereby; and

(d) this Amendment and each other document executed in connection herewith has
been duly executed and delivered by the duly authorized officers of the Borrower
and each of the Subsidiary Guarantors, and each such document constitutes the
legal, valid and binding obligation of the Borrower and each of the Subsidiary
Guarantors, enforceable in accordance with its terms, except as may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar state or
federal debtor relief laws from time to time in effect which affect the
enforcement of creditors’ rights in general and the availability of equitable
remedies.

8. Reaffirmations. Each Credit Party (a) agrees that the transactions
contemplated by this Amendment shall not limit or diminish the obligations of
such Person under, or release such Person from any obligations under, any of the
Subsidiary Guaranty Agreement, the Collateral Agreement or any other Security
Document to which it is a party, (b) confirms and reaffirms its obligations
under the Subsidiary Guaranty Agreement, the Collateral Agreement and each other
Security Document to which it is a party and (c) agrees that the Subsidiary
Guaranty Agreement, the Collateral Agreement and each other Security Document to
which it is a party remain in full force and effect and are hereby ratified and
confirmed.

 

4



--------------------------------------------------------------------------------

9. Governing Law. This Amendment and any claim, controversy, dispute or cause of
action (whether in contract or tort or otherwise) based upon, arising out of or
relating to this Amendment and the transactions contemplated hereby shall be
governed by, and construed in accordance with, the laws of the State of New York
without reference to the conflicts or choice of law principles thereof, other
than such principles that are stated in Section 5-1401 and 5-1402 of the General
Obligations Law of the State of New York.

10. Counterparts. This Amendment may be executed by one or more of the parties
to this Amendment on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Amendment or any document or instrument delivered in connection herewith by
facsimile or in electronic (i.e. “pdf” or “tif”) form shall be effective as
delivery of a manually executed counterpart of this Amendment or such other
document or instrument, as applicable.

[Signature Pages Follow]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date and year first above written.

 

BORROWER: CORRECTIONS CORPORATION OF AMERICA By:  

/s/ David M. Garfinkle

Name:   David M. Garfinkle Title:  

Executive Vice President and Chief Financial

Officer

 

Second Amendment to Amended and Restated Credit Agreement

Corrections Corporation of America

Signature Page



--------------------------------------------------------------------------------

SUBSIDIARY GUARANTORS: CCA TRS, LLC By:  

/s/ David M. Garfinkle

 

David M. Garfinkle,

 

Executive Vice President and Chief Financial Officer

CCA OF TENNESSEE, LLC By:  

/s/ David M. Garfinkle

 

David M. Garfinkle,

 

Executive Vice President and Chief Financial Officer

CCA HEALTH SERVICES, LLC

CCA INTERNATIONAL, LLC

PRISON REALTY MANAGEMENT, LLC

TECHNICAL AND BUSINESS INSTITUTE OFAMERICA, LLC

TRANSCOR AMERICA, LLC

By:   CCA OF TENNESSEE, LLC, sole member  

By:

 

/s/ David M. Garfinkle

    David M. Garfinkle,     Executive Vice President and Chief Financial Officer
CORRECTIONAL ALTERNATIVES, LLC By:  

/s/ David M. Garfinkle

 

David M. Garfinkle,

 

Executive Vice President and Chief Financial Officer

CCA SOUTH TEXAS, LLC By:  

/s/ David M. Garfinkle

 

David M. Garfinkle,

 

Executive Vice President and Chief Financial Officer

 

Second Amendment to Amended and Restated Credit Agreement

Corrections Corporation of America

Signature Page



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND LENDERS: BANK OF AMERICA, N.A., as Administrative Agent
By:  

/s/ Roberto Salazar

Name:  

Roberto Salazar

Title:  

Vice President

 

Second Amendment to Amended and Restated Credit Agreement

Corrections Corporation of America

Signature Page



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Swingline Lender, Issuing Lender and Lender By:  

/s/ Mark A. Zirkle

Name:  

Mark A. Zirkle

Title:  

Senior Vice President

 

Second Amendment to Amended and Restated Credit Agreement

Corrections Corporation of America

Signature Page



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Issuing Lender and Lender

By:  

/s/ Ashley Walsh

Name:  

Ashley Walsh

Title:  

Director

 

Second Amendment to Amended and Restated Credit Agreement

Corrections Corporation of America

Signature Page



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Lender By:  

/s/ Helen D. Davis

Name:  

Helen D. Davis

Title:  

Vice President

 

Second Amendment to Amended and Restated Credit Agreement

Corrections Corporation of America

Signature Page



--------------------------------------------------------------------------------

SUNTRUST BANK, as Lender By:  

/s/ David A. Ernst

Name:  

David A. Ernst

Title:  

Vice President

 

Second Amendment to Amended and Restated Credit Agreement

Corrections Corporation of America

Signature Page



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as Lender By:  

/s/ Jonathan F. Lindvall

Name:  

Jonathan F. Lindvall

Title:  

Vice President

 

Second Amendment to Amended and Restated Credit Agreement

Corrections Corporation of America

Signature Page



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as Lender By:  

/s/ John Thurman

Name:  

JOHN THURMAN

Title:  

SVP

 

Second Amendment to Amended and Restated Credit Agreement

Corrections Corporation of America

Signature Page



--------------------------------------------------------------------------------

CITIZENS BANK OF PENNSYLVANIA, as Lender By:  

/s/ Victor Notaro

Name:  

VICTOR NOTARO

Title:  

Senior Vice President

 

Second Amendment to Amended and Restated Credit Agreement

Corrections Corporation of America

Signature Page



--------------------------------------------------------------------------------

FIRST TENNESSEE BANK, NATIONAL ASSOCIATION, as Lender By:  

/s/ Mac Alsup

Name:  

Mac Alsup

Title:  

Senior Vice President

 

Second Amendment to Amended and Restated Credit Agreement

Corrections Corporation of America

Signature Page



--------------------------------------------------------------------------------

PINNACLE BANK, as a Joining Lender By:  

/s/ William H. Diehl

Name:  

William H. Diehl

Title:  

Senior Vice President

 

Second Amendment to Amended and Restated Credit Agreement

Corrections Corporation of America

Signature Page



--------------------------------------------------------------------------------

JOINING LENDERS: REGIONS BANK, as a Joining Lender By:  

/s/ Raven Bell Mathers

Name:  

Raven Bell Mathers

Title:  

Senior Vice President

 

Second Amendment to Amended and Restated Credit Agreement

Corrections Corporation of America

Signature Page



--------------------------------------------------------------------------------

DEPARTING LENDERS:

HSBC BANK USA, NATIONAL ASSOCIATION, as a Departing Lender

By:  

/s/ William L. Otott Jr.

Name:  

William L. Otott Jr.

Title:  

Vice President

 

Second Amendment to Amended and Restated Credit Agreement

Corrections Corporation of America

Signature Page



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY, as a Departing Lender By:  

/s/ Bradley Sands

Name:  

Bradley Sands

Title:  

Assistant Vice President

 

Second Amendment to Amended and Restated Credit Agreement

Corrections Corporation of America

Signature Page



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as a Departing Lender By:  

/s/ Lisa R. Cook

Name:  

Lisa R. Cook

Title:  

Vice President

 

Second Amendment to Amended and Restated Credit Agreement

Corrections Corporation of America

Signature Page



--------------------------------------------------------------------------------

Schedule 1

 

Lender

   Revolving Credit
Commitment      Revolving Credit
Commitment Percentage  

SunTrust Bank

   $ 132,500,000.00         14.722222222 % 

Bank of America, N.A.

   $ 132,500,000.00         14.722222222 % 

Wells Fargo Bank, National Association

   $ 132,500,000.00         14.722222222 % 

JPMorgan Chase Bank, N.A.

   $ 132,500,000.00         14.722222222 % 

PNC Bank, National Association

   $ 90,000,000.00         10.000000000 % 

U.S. Bank National Association

   $ 80,000,000.00         8.888888888 % 

Regions Bank

   $ 75,000,000.00         8.333333333 % 

Citizens Bank of Pennsylvania

   $ 65,000,000.00         7.222222222 % 

First Tennessee Bank, National Association

   $ 35,000,000.00         3.888888888 % 

Pinnacle Bank

   $ 25,000,000.00         2.777777777 % 

Total

   $ 900,000,000.00         100.0000000000 % 



--------------------------------------------------------------------------------

Exhibit A

[Amended Credit Agreement]



--------------------------------------------------------------------------------

CONFORMED VERSION (INCLUDING):

FIRST AMENDMENT – MARCH 22, 2013

SECOND AMENDMENT – JULY 22, 2015

Published Deal CUSIP Number: 22026DAG0

Revolving Credit CUSIP Number: 22026DAH8

 

 

 

$900,000,000

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of January 6, 2012

by and among

CORRECTIONS CORPORATION OF AMERICA,

as Borrower,

the Lenders referred to herein,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swingline Lender and Issuing Lender,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Issuing Lender,

SUNTRUST BANK,

as Syndication Agent and Issuing Lender,

and

JPMORGAN CHASE BANK, N.A., SUNTRUSTWELLS FARGO BANK, NATIONAL

ASSOCIATION,

U.S. BANK NATIONAL ASSOCIATION and USPNC BANK, N.A.NATIONAL ASSOCIATION,

as Co-Documentation Agents

SUNTRUST ROBINSON HUMPHREY, INC.,

WELLS FARGO SECURITIES, LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

J.P. MORGAN SECURITIES LLC,

SUNTRUST ROBINSON HUMPHREY, INC.

PNC CAPITAL MARKETS LLC

and

US BANK, N.A.,

as Joint Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I            DEFINITIONS

     1   

            SECTION 1.1

   Definitions      1   

            SECTION 1.2

   Other Definitions and Provisions      3031   

            SECTION 1.3

   Accounting Terms      32   

            SECTION 1.4

   UCC Terms      32   

            SECTION 1.5

   Rounding      3132   

            SECTION 1.6

   References to Agreement and Laws      3132   

            SECTION 1.7

   Times of Day      32   

            SECTION 1.8

   Letter of Credit Amounts      33   

            SECTION 1.9

   Consolidation of Variable Interest Entities      33   

ARTICLE II            REVOLVING CREDIT FACILITY

     33   

            SECTION 2.1

   Revolving Credit Loans      33   

            SECTION 2.2

   Swingline Loans      33   

            SECTION 2.3

   Procedure for Advances of Revolving Credit Loans and Swingline Loans     
3334   

            SECTION 2.4

   Repayment and Prepayment of Revolving Credit and Swingline Loans      3435   

            SECTION 2.5

   Permanent Reduction of the Revolving Credit Commitment      36   

            SECTION 2.6

   Termination of Revolving Credit Facility      3537   

            SECTION 2.7

   Increase in Revolving Credit Facility      37   

            SECTION 2.8

   Incremental Term Loans      3738   

             SECTION 2.9

   Extension of Revolving Credit Maturity Date      40   

ARTICLE III            LETTER OF CREDIT FACILITY

     3942   

            SECTION 3.1

   L/C Commitment      3942   

            SECTION 3.2

   Procedure for Issuance of Letters of Credit      4043   

            SECTION 3.3

   Commissions and Other Charges      4043   

            SECTION 3.4

   L/C Participations      4144   

            SECTION 3.5

   Reimbursement Obligation of the Borrower      4244   

            SECTION 3.6

   Obligations Absolute      4245   

            SECTION 3.7

   Effect of Letter of Credit Application      4345   

            SECTION 3.8

   Appointment and Duties of Additional Issuing Lenders      4345   

ARTICLE IV            GENERAL LOAN PROVISIONS

     4346   

            SECTION 4.1

   Interest      4346   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

            SECTION 4.2

   Notice and Manner of Conversion or Continuation of Loans      4547   

            SECTION 4.3

   Fees      4548   

            SECTION 4.4

   Manner of Payment      4648   

            SECTION 4.5

   Evidence of Indebtedness      4649   

            SECTION 4.6

   Adjustments      4749   

            SECTION 4.7

   Nature of Obligations of Lenders Regarding Extensions of Credit; Assumption
by the Administrative Agent      4750   

            SECTION 4.8

   Changed Circumstances      4850   

            SECTION 4.9

   Indemnity      4951   

            SECTION 4.10

   Increased Costs      4952   

            SECTION 4.11

   Taxes      5053   

            SECTION 4.12

   Mitigation Obligations; Replacement of Lenders      5456   

            SECTION 4.13

   Security      5557   

            SECTION 4.14

   Cash Collateral      5557   

            SECTION 4.15

   Defaulting Lenders      5658   

ARTICLE V            CONDITIONS OF CLOSING AND BORROWING

     5860   

            SECTION 5.1

   Conditions to Closing and Initial Extensions of Credit      5860   

            SECTION 5.2

   Conditions to All Extensions of Credit      6163   

ARTICLE VI            REPRESENTATIONS AND WARRANTIES OF THE BORROWER

     6264   

            SECTION 6.1

   Representations and Warranties      6264   

            SECTION 6.2

   Survival of Representations and Warranties, Etc      6870   

ARTICLE VII            FINANCIAL INFORMATION AND NOTICES

     6871   

            SECTION 7.1

   Financial Statements and Projections      6871   

            SECTION 7.2

   Officer’s Compliance Certificate      7072   

            SECTION 7.3

   Other Reports      7072   

            SECTION 7.4

   Notice of Litigation and Other Matters      7072   

            SECTION 7.5

   Accuracy of Information      7173   

            SECTION 7.6

   Posting of Borrower Materials      7173   

ARTICLE VIII            AFFIRMATIVE COVENANTS

     7174   

            SECTION 8.1

   Preservation of Corporate Existence and Related Matters      7174   

            SECTION 8.2

   Maintenance of Property      7274   

            SECTION 8.3

   Insurance      7274   

            SECTION 8.4

   Accounting Methods and Financial Records      7274   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

            SECTION 8.5

   Payment and Performance of Obligations      7274   

            SECTION 8.6

   Compliance With Laws and Approvals      7275   

            SECTION 8.7

   Environmental Laws      7275   

            SECTION 8.8

   Compliance with ERISA      7375   

            SECTION 8.9

   Compliance With Agreements      7375   

            SECTION 8.10

   Visits and Inspections      7376   

            SECTION 8.11

   Additional Subsidiaries      7376   

            SECTION 8.12

   Designation of Restricted and Unrestricted Subsidiaries      7477   

            SECTION 8.13

   Use of Proceeds      7577   

            SECTION 8.14

   PATRIOT Act      7577   

            SECTION 8.15

   Further Assurances      7578   

            SECTION 8.16

   Senior Unsecured Notes      7578   

            SECTION 8.17

   Release and Reinstatement of Collateral      7678   

            SECTION 8.18

   REIT Status      7679   

             SECTION 8.19

   Anti-Corruption Laws      79   

ARTICLE IX            FINANCIAL COVENANTS

     7679   

            SECTION 9.1

   Consolidated Total Leverage Ratio      7679   

            SECTION 9.2

   Consolidated Secured Leverage Ratio      7679   

            SECTION 9.3

   Consolidated Fixed Charge Coverage Ratio      7679   

ARTICLE X            NEGATIVE COVENANTS

     7779   

            SECTION 10.1

   Limitations on Indebtedness      7779   

            SECTION 10.2

   Limitations on Liens      7981   

            SECTION 10.3

   Limitations on Mergers and Liquidation      8083   

            SECTION 10.4

   Limitations on Asset Dispositions      8183   

            SECTION 10.5

   Restricted Payments      8486   

            SECTION 10.6

   Limitations on Exchange and Issuance of Disqualified Stock      8587   

            SECTION 10.7

   Transactions with Affiliates      8587   

            SECTION 10.8

   Certain Accounting Changes; Organizational Documents      8688   

            SECTION 10.9

   Amendments; Payments and Prepayments of Material Indebtedness      8688   

            SECTION 10.10

   Restrictive Agreements      8689   

            SECTION 10.11

   Nature of Business      8689   

            SECTION 10.12

   Impairment of Security Interests      8689   

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

            SECTION 10.13

   Use of Proceeds      8689   

             SECTION 10.14

   Sanctions; Anti-Corruption Laws      89   

ARTICLE XI            DEFAULT AND REMEDIES

     8789   

            SECTION 11.1

   Events of Default      8789   

            SECTION 11.2

   Remedies      8991   

            SECTION 11.3

   Rights and Remedies Cumulative; Non-Waiver; etc      8992   

            SECTION 11.4

   Crediting of Payments and Proceeds      9093   

            SECTION 11.5

   Administrative Agent May File Proofs of Claim      9193   

            SECTION 11.6

   Credit Bidding      9194   

ARTICLE XII            THE ADMINISTRATIVE AGENT

     9294   

            SECTION 12.1

   Appointment and Authority      9294   

            SECTION 12.2

   Rights as a Lender      9295   

            SECTION 12.3

   Exculpatory Provisions      9295   

            SECTION 12.4

   Reliance by the Administrative Agent      9396   

            SECTION 12.5

   Delegation of Duties      9496   

            SECTION 12.6

   Resignation or Removal of Administrative Agent      9497   

            SECTION 12.7

   Non-Reliance on Administrative Agent and Other Lenders      9598   

            SECTION 12.8

   No Other Duties, etc      9598   

            SECTION 12.9

   Collateral and Guaranty Matters      9598   

            SECTION 12.10

   Hedging Agreements and Cash Management Agreements      9699   

ARTICLE XIII        MISCELLANEOUS

     9699   

            SECTION 13.1

   Notices      9699   

            SECTION 13.2

   Amendments, Waivers and Consents      98101   

            SECTION 13.3

   Expenses; Indemnity      100102   

            SECTION 13.4

   Right of Set-off      102104   

            SECTION 13.5

   Governing Law; Jurisdiction, Etc      102105   

            SECTION 13.6

   Waiver of Jury Trial      103106   

            SECTION 13.7

   Reversal of Payments      103106   

            SECTION 13.8

   Injunctive Relief; Punitive Damages      104106   

            SECTION 13.9

   Accounting Matters      104106   

            SECTION 13.10

   Successors and Assigns; Participations      104107   

            SECTION 13.11

   Confidentiality      108111   

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

            SECTION 13.12

   Performance of Duties      109112   

            SECTION 13.13

   All Powers Coupled with Interest      109112   

            SECTION 13.14

   Survival of Indemnities      109112   

            SECTION 13.15

   Titles and Captions      110112   

            SECTION 13.16

   Severability of Provisions      110112   

            SECTION 13.17

   Counterparts      110112   

            SECTION 13.18

   Integration      110112   

            SECTION 13.19

   Term of Agreement      110112   

            SECTION 13.20

   Advice of Counsel, No Strict Construction      110113   

            SECTION 13.21

   No Advisory or Fiduciary Responsibility      110113   

            SECTION 13.22

   USA Patriot Act      111113   

            SECTION 13.23

   Inconsistencies with Other Documents; Independent Effect of Covenants     
111113   

            SECTION 13.24

   Electronic Execution of Assignments and Certain Other Documents      114   

             SECTION 13.25

   Amendment and Restatement; No Novation      111114   

 

-v-



--------------------------------------------------------------------------------

EXHIBITS

    

Exhibit A-1

  -            Form of Revolving Credit Note

Exhibit A-2

  -            Form of Swingline Note

Exhibit B

  -            Form of Notice of Borrowing

Exhibit C

  -            Form of Notice of Account Designation

Exhibit D

  -            Form of Notice of Prepayment

Exhibit E

  -            Form of Notice of Conversion/Continuation

Exhibit F

  -            Form of Officer’s Compliance Certificate

Exhibit G

  -            Form of Assignment and Assumption

Exhibit H

  -            Form of Amended and Restated Subsidiary Guaranty Agreement

Exhibit I

  -            Form of Amended and Restated Collateral Agreement

Exhibit J-1

  -            Form of U.S. Tax Compliance Certificate (Non-Partnership Foreign
Lenders)

Exhibit J-2

  -            Form of U.S. Tax Compliance Certificate (Non-Partnership Foreign
Participants)

Exhibit J-3

  -            Form of U.S. Tax Compliance Certificate (Foreign Participant
Partnerships)

Exhibit J-4

  -            Form of U.S. Tax Compliance Certificate (Foreign Lender
Partnerships)

SCHEDULES

    

Schedule 1.1(a)

  -            Existing Letters of Credit

Schedule 1.1(b)

  -            Existing Loans, Advances and Investments

Schedule 1.1(c)

  -            Book Value of Designated Assets

Schedule 6.1(a)

  -            Jurisdictions of Organization and Qualification

Schedule 6.1(b)

  -            Subsidiaries and Capitalization

Schedule 6.1(i)

  -            ERISA Plans

Schedule 6.1(l)

  -            Material Indebtedness

Schedule 6.1(m)

  -            Labor and Collective Bargaining Agreements

Schedule 6.1(u)

  -            Litigation

Schedule 10.2

  -            Existing Liens

Schedule 10.7

  -            Transactions with Affiliates

 

vi



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT, dated as of January 6, 2012, by and among
CORRECTIONS CORPORATION OF AMERICA, a Maryland corporation (the “Borrower”), the
lenders who are or may become a party to this Agreement pursuant to the terms
hereof, as Lenders, and BANK OF AMERICA, N.A., a national banking association,
as Administrative Agent for the Lenders.

STATEMENT OF PURPOSE

The Borrower has requested, and the Lenders have agreed, to extend certain
credit facilities to the Borrower on the terms and conditions of this Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1 Definitions. The following terms when used in this Agreement shall
have the meanings assigned to them below:

“Additional Commitment Lender” has the meaning assigned thereto in Section
2.9(d).

“Additional Issuing Lenders” means up to two (2) Revolving Credit Lenders
designated by the Borrower as additional issuers of Letters of Credit pursuant
to Section 3.8.

“Administrative Agent” means Bank of America, in its capacity as Administrative
Agent hereunder, and any successor thereto appointed pursuant to Section 12.6.

“Administrative Agent’s Office” means the office of the Administrative Agent
specified in or determined in accordance with the provisions of Section 13.1(c).

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, any other Person (other than a
Subsidiary of such Person) which directly or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
such first Person or any of its Subsidiaries. As used in this definition, the
term “control” means (a) the power to vote ten percent (10%) or more of the
securities or other equity interests of a Person having ordinary voting power,
or (b) the possession, directly or indirectly, of any other power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

“Agecroft” means Agecroft Prison Management Limited, incorporated in England and
Wales.

“Agecroft Note” means the Subordinated Loan Agreement among Agecroft, the
Borrower and Sodexho Alliance S.A., dated July 6, 1998, as amended, in the
original aggregate principal amount of £6,309,000.

“Agents” means Bank of America and Wells FargoSunTrust Bank.



--------------------------------------------------------------------------------

“Agreement” means this Amended and Restated Credit Agreement, as amended,
restated, supplemented or otherwise modified from time to time.

“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.

“Applicable Margin” means the corresponding percentages per annum as set forth
below based on the Consolidated Total Leverage Ratio:

 

Pricing    

Level    

 

   Consolidated Total Leverage Ratio         Commitment     
Fee    LIBOR Rate +         

Base

Rate +

 

I

  

Greater than or equal to 4.00 to 1.00

 

  0.40%      2.001.75%         1.000.75%   

II

  

Greater than or equal to 3.00 to 1.00, but less than 4.00 to 1.00

 

  0.35%      1.751.50%         0.750.50%   

III

  

Greater than or equal to 2.00 to 1.00 but less than 3.00 to 1.00

 

  0.30%      1.501.25%         0.500.25%   

IV

  

Less than 2.00 to 1.00

 

  0.25%      1.251.00%         0.250.00%   

The Applicable Margin shall be determined and adjusted quarterly on the date
(each a “Calculation Date”) ten (10) Business Days after receipt by the
Administrative Agent of the Officer’s Compliance Certificate pursuant to
Section 7.2 for the most recently ended fiscal quarter of the Borrower; provided
that (a) the Applicable Margin shall be based on Pricing Level III until the
first Calculation Date occurring after the Closing Date and, thereafter the
Pricing Level shall be determined by reference to the Consolidated Total
Leverage Ratio as of the last day of the most recently ended fiscal quarter of
the Borrower preceding the applicable Calculation Date, and (b) if the Borrower
fails to provide the Officer’s Compliance Certificate as required by Section 7.2
for the most recently ended fiscal quarter of the Borrower preceding the
applicable Calculation Date, the Applicable Margin from such Calculation Date
shall be based on Pricing Level I until such time as an appropriate Officer’s
Compliance Certificate is provided, at which time the Pricing Level shall be
determined by reference to the Consolidated Total Leverage Ratio as of the last
day of the most recently ended fiscal quarter of the Borrower preceding such
Calculation Date. The Applicable Margin shall be effective from one Calculation
Date until the next Calculation Date. Any adjustment in the Applicable Margin
shall be applicable to all Extensions of Credit then existing or subsequently
made or issued.

Notwithstanding the foregoing, in the event that any financial statement or
Officer’s Compliance Certificate delivered pursuant to Section 7.1 or 7.2 is
shown to be inaccurate (regardless of whether (i) this Agreement is in effect,
(ii) any Revolving Credit Commitments are in effect, or (iii) any Extension of
Credit is outstanding when such inaccuracy is discovered or such financial
statement or Officer’s Compliance Certificate was delivered), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Period”) than the Applicable
Margin applied for such Applicable Period, then (A) the Borrower shall
immediately deliver to the Administrative Agent a corrected Officer’s Compliance
Certificate for such Applicable Period, (B) the Applicable Margin for such
Applicable Period shall be determined as if the Consolidated Total Leverage
Ratio in the corrected Officer’s Compliance Certificate were applicable for such
Applicable Period, and (C) the Borrower shall

 

2



--------------------------------------------------------------------------------

immediately and retroactively be obligated to pay to the Administrative Agent
the accrued additional interest and fees owing as a result of such increased
Applicable Margin for such Applicable Period, which payment shall be promptly
applied by the Administrative Agent in accordance with Section 4.4. Nothing in
this paragraph shall limit the rights of the Administrative Agent and Lenders
with respect to Sections 4.1(c) and 11.2 nor any of their other rights under
this Agreement or any other Loan Document. The Borrower’s obligations under this
paragraph shall survive the termination of the Revolving Credit Commitments and
the repayment of the Obligations.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means each of SunTrust Robinson Humphrey, Inc., Wells Fargo
Securities, LLC, Merrill Lynch, Pierce, Fenner & Smith Incorporated, J.P. Morgan
Securities LLC, SunTrust Robinson Humphrey, Inc.PNC Capital Markets LLC and US
Bank, N.A., in their capacity as joint lead arrangers.

“Asset Disposition” means the disposition of any or all of the assets
(including, without limitation, the Capital Stock of a Subsidiary or any
ownership interest in a joint venture) of any Credit Party or any Subsidiary
thereof whether by sale, lease, transfer or otherwise. The term “Asset
Disposition” shall not include any Equity Issuance.

“Asset Lien Value” means, with respect to a Lien on assets of the Borrower and
its Restricted Subsidiaries, the greater of (a) the fair market value of the
asset(s) subject to such Lien based on recent appraisals delivered to and
reasonably acceptable to the Administrative Agent and (b) the net book value of
such asset(s), in each case determined at the time such Lien is created.

“Asset Swap” means an exchange of assets other than cash, Cash Equivalents or
Capital Stock of the Borrower or any Subsidiary by the Borrower or a Restricted
Subsidiary of the Borrower for (a) one or more Permitted Businesses, (b) a
controlling equity interest in any Person whose assets consist primarily of one
or more Permitted Businesses and/or (c) one or more real estate properties.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 13.10), and accepted by the Administrative Agent, in
substantially the form of Exhibit G or any other form approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date of determination, (a) in respect
of any Capital Lease of any Person, the capitalized amount thereof that would
appear as a liability on a balance sheet of such Person prepared as of such date
in accordance with GAAP, and (b) in respect of any Synthetic Lease, the
capitalized amount or principal amount of the remaining lease payments under the
relevant lease that would appear as a liability on a balance sheet of such
Person prepared as of such date in accordance with GAAP if such lease were
accounted for as a Capital Lease.

“Audited Financial Statements” means the audited Consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2010,
and the related Consolidated statements of income or operations, stockholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

 

3



--------------------------------------------------------------------------------

“Bank of America” means Bank of America, N.A., a national banking association,
and its successors.

“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 1/2 of 1% and (c) LIBOR for an Interest Period of one
month plus 1%; each change in the Base Rate shall take effect simultaneously
with the corresponding change or changes in the Prime Rate, the Federal Funds
Rate or one-month LIBOR.

“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate as provided in Section 4.1(a).

“Borrower” has the meaning assigned thereto in the introductory paragraph
hereof.

“Borrower Materials” has the meaning assigned thereto in Section 7.6.

“Business Day” means (a) for all purposes other than as set forth in clause
(b) below, any day (other than a Saturday, Sunday or legal holiday) on which
banks in Chicago, Illinois and New York, New York, are open for the conduct of
their commercial banking business, and (b) with respect to all notices and
determinations in connection with, and payments of principal and interest on,
any LIBOR Rate Loan, any day that is a Business Day described in clause (a) and
that is also a day for trading by and between banks in Dollar deposits in the
London interbank market.

“Calculation Date” has the meaning assigned thereto in the definition of
Applicable Margin.

“Capital Lease” means any lease of any property by the Borrower or any of its
Restricted Subsidiaries, as lessee, that should, in accordance with GAAP, be
classified and accounted for as a capital lease on a Consolidated balance sheet
of the Borrower and its Restricted Subsidiaries.

“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.

“Cash Collateralize” means, to pledge and deposit with, or deliver to, the
Administrative Agent, for the benefit of one or more of any Issuing Lender, the
Swingline Lender or the Lenders, as collateral for L/C Obligations or
obligations of the Lenders to fund participations in respect of L/C Obligations
or Swingline Loans, cash or deposit account balances or, if the Administrative
Agent, the applicable Issuing Lender and the Swingline Lender shall agree, in
their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent,
the applicable Issuing Lender and the Swingline Lender. “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.

“Cash Equivalent” means: (a) Dollars; (b) Government Securities having
maturities of not more than one year from the date of acquisition; (c) readily
marketable direct obligations issued by any state of the United States or any
political subdivision thereof having one of the two highest rating categories
obtainable from either Moody’s or S&P with maturities of twelve months or less
from the date of acquisition; (d) certificates of deposit and eurodollar time
deposits with maturities of six months or less from the date of acquisition,
bankers’ acceptances with maturities not exceeding one year and overnight bank
deposits, in each case, with any Lender party to this Agreement or with any
domestic commercial

 

4



--------------------------------------------------------------------------------

bank having capital and surplus in excess of $500,000,000 and one of the two
highest rating categories obtainable from either Moody’s or S&P; (e) repurchase
obligations with a term of not more than seven days for underlying securities of
the types described in clauses (b) and (c) above entered into with any financial
institution meeting the qualifications specified in clause (d) above;
(f) commercial paper having the highest rating obtainable from Moody’s or S&P
and in each case maturing within one year after the date of acquisition; and
(g) money market funds at least 90% of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (f) of this
definition.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card
(including non-card electronic payables), electronic funds transfer and other
cash management arrangements.

“Cash Management Bank” means any Person that is a Lender or an Affiliate of a
Lender at the time it enters into a Cash Management Agreement with a Credit
Party.

“Cash Management Obligations” means all existing or future payment and other
obligations owing by any Credit Party under any Cash Management Agreement (which
such Cash Management Agreement is permitted hereunder) with any Cash Management
Bank.

“Change in Control” means an event or series of events by which (a) any person
or group of persons (within the meaning of Section 13(d) of the Securities
Exchange Act of 1934, as amended), shall obtain ownership or control in one or
more series of transactions of more than thirty-five percent (35%) of the
outstanding common stock or thirty-five percent (35%) of the voting power of the
Borrower entitled to vote in the election of members of the board of directors
of the Borrower, (b) there shall have occurred under any indenture, contract or
agreement evidencing any Material Indebtedness (including, without limitation,
any Senior Unsecured Notes) any “change in control” or similar event (as set
forth in the indenture, agreement or other evidence of such Indebtedness)
obligating the Borrower to repurchase, redeem or repay all or any part of the
Indebtedness or Capital Stock provided for therein or (c) a majority of the
members of the board of directors of the Borrower cease to be Continuing
Directors.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Closing Date” means the date of this Agreement or such later Business Day upon
which each condition described in Section 5.1 shall be satisfied or waived in a
manner acceptable to the Administrative Agent, in its sole discretion.

“Code” means the Internal Revenue Code of 1986, and the rules and regulations
promulgated thereunder, each as amended or modified from time to time.

“Collateral” means the collateral security for the Obligations pledged or
granted pursuant to the Security Documents.

 

5



--------------------------------------------------------------------------------

“Collateral Agreement” means the amended and restated collateral agreement of
even date herewith executed by the Credit Parties in favor of the Administrative
Agent, for the benefit of the Secured Parties, substantially in the form of
Exhibit I, as amended, restated, supplemented or otherwise modified from time to
time.

“Collateral Reinstatement Event” means, following the occurrence of a Collateral
Release Event, at any time the Minimum Ratings Requirement is no longer
satisfied; provided that for purposes of determining whether a Collateral
Reinstatement Event shall have occurred, if, for any reason, (a) only one of any
of the Debt Ratings by Moody’s, S&P or Fitch is available, then the applicable
rating provided by such rating agency (or its equivalent for the other agency)
shall apply for all three rating agencies, unless another similar rating from
another rating agency reasonably acceptable to the Administrative Agent is being
provided, in which case such rating shall be substituted for the unavailable
rating, or (b) none of the Debt Ratings by Moody’s, S&P, Fitch nor another
similar rating from another rating agency reasonably acceptable to the
Administrative Agent is available, then a Collateral Reinstatement Event shall
be deemed to have occurred. If any of the Debt Ratings by Moody’s, S&P or Fitch
is at any time available, but the Borrower has requested such rating not be
issued and the Borrower has given notice of such request to the Administrative
Agent, such rating shall be deemed to be unavailable at such time to the extent
replaced with another similar rating from another rating agency reasonably
acceptable to the Administrative Agent.

“Collateral Release Event” means the satisfaction of each of the following
conditions: (a) the Borrower’s Debt Rating shall have been published by at least
two of the following rating agencies and such ratings be at least (such
requirement, the “Minimum Ratings Requirement”) (i) Baa3 (stable or better
outlook) by Moody’s, (ii) BBB- (stable or better outlook) by S&P, and/or
(iii) BBB- (stable or better outlook) by Fitch, (b) no Default or Event of
Default shall have occurred and be continuing and (c) the Administrative Agent
shall have received a certificate from the Borrower certifying to the foregoing
in a manner reasonably acceptable to the Administrative Agent.

“Collateral Release Period” means, each period commencing with the occurrence of
a Collateral Release Event and continuing until the occurrence of the next
Collateral Reinstatement Event, if any, immediately following such Collateral
Release Event.

“Commitment Fee” has the meaning assigned thereto in Section 4.3(a).

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.

“Consolidated EBITDA” means, for any period, the Consolidated Net Income of the
Borrower and its Restricted Subsidiaries for such period, plus (a) an amount
equal to any extraordinary, unusual or non-recurring charges, plus any net loss
realized by the Borrower or any of its Restricted Subsidiaries in connection
with an Asset Disposition, to the extent such charges or losses were deducted in
computing such Consolidated Net Income, plus (b) provision for taxes based on
income or profits of the Borrower and its Restricted Subsidiaries for such
period, to the extent that such provision for taxes was deducted in computing
such Consolidated Net Income, plus (c) Consolidated Interest Expense for such
period, whether paid or accrued and whether or not capitalized, to the extent
that any such expense was deducted in

 

6



--------------------------------------------------------------------------------

computing such Consolidated Net Income, plus (d) depreciation, amortization
(including amortization of intangibles but excluding amortization of prepaid
cash expenses that were paid in a prior period) and other non-cash expenses
(including minority interest expense, but excluding any such non-cash expense to
the extent that it represents an accrual of or reserve for cash expenses in any
future period or amortization of a prepaid cash expense that was paid in a prior
period) of the Borrower and its Restricted Subsidiaries for such period to the
extent that such depreciation, amortization and other non-cash expenses were
deducted in computing such Consolidated Net Income, minus (e) non-cash items
(including gains attributable to minority interests) increasing such
Consolidated Net Income for such period, other than the accrual of revenue in
the ordinary course of business, minus (f) an amount equal to any extraordinary,
unusual or non-recurring gains to the extent such gains were included in
computing such Consolidated Net Income, in each case, on a Consolidated basis
and determined in accordance with GAAP. For purposes of this Agreement,
Consolidated EBITDA shall be adjusted on a pro forma basis, in a manner
reasonably acceptable to the Administrative Agent, to include, as of the first
day of any applicable period, any Permitted Acquisitions (if accounted for as a
merger or consolidation) and any Asset Dispositions (excluding any Asset
Disposition for an aggregate consideration of $10,000,000 or less) closed during
such period, including, without limitation, adjustments reflecting any
non-recurring costs and any extraordinary expenses of any Permitted Acquisitions
and any Asset Dispositions closed during such period calculated on a basis
consistent with GAAP and Regulation S-X of the Securities Exchange Act of 1934,
as amended, or as approved by the Administrative Agent.

“Consolidated Fixed Charge Coverage Ratio” means, for any period, the ratio of
Consolidated EBITDA for such period to the Consolidated Fixed Charges for such
period. In the event that the Borrower or any of its Restricted Subsidiaries
incurs, assumes, guarantees, repays, repurchases or redeems any Indebtedness
(other than ordinary working capital borrowings) or issues, repurchases or
redeems preferred stock subsequent to the commencement of the period for which
the Consolidated Fixed Charge Coverage Ratio is being calculated and on or prior
to the date as of which the calculation of the Consolidated Fixed Charge
Coverage Ratio is made (the “Consolidated Fixed Charges Calculation Date”), then
the Consolidated Fixed Charge Coverage Ratio shall be calculated giving pro
forma effect to such incurrence, assumption, guarantee, repayment, repurchase or
redemption of Indebtedness, or such issuance, repurchase or redemption of
preferred stock, and the use of the proceeds therefrom, as if the same had
occurred at the beginning of the applicable four-quarter reference period.

In addition, for purposes of calculating the Consolidated Fixed Charge Coverage
Ratio: (i) acquisitions that have been made by the Borrower or any of its
Restricted Subsidiaries, including through mergers or consolidations and
including any related financing transactions, during the four-quarter reference
period or subsequent to such reference period and on or prior to the
Consolidated Fixed Charges Calculation Date shall be given pro forma effect as
if they had occurred on the first day of the four-quarter reference period,
(ii) the Consolidated EBITDA attributable to discontinued operations, as
determined in accordance with GAAP, and operations or businesses disposed of
prior to the Consolidated Fixed Charges Calculation Date, shall be excluded, and
(iii) the Consolidated Fixed Charges attributable to discontinued operations, as
determined in accordance with GAAP, and operations or businesses disposed of
prior to the Consolidated Fixed Charges Calculation Date, shall be excluded, but
only to the extent that the obligations giving rise to such Consolidated Fixed
Charges will not be obligations of the Borrower or any of its Restricted
Subsidiaries following the Consolidated Fixed Charges Calculation Date.

For purposes of making the computations referred to above, the pro forma change
in Consolidated EBITDA projected by the Borrower in good faith as a result of
reasonably identifiable and factually supportable cost savings and costs, as the
case may be, expected to be realized during the consecutive four-quarter period
commencing after an acquisition or similar transaction (the “Savings Period”)
will be included in such calculation for any reference period that includes any
of the Savings Period; provided that any such pro forma change to such
Consolidated EBITDA will be without duplication for cost savings and

 

7



--------------------------------------------------------------------------------

costs actually realized and already included in such Consolidated EBITDA. If
since the beginning of such period any Person (that subsequently became a
Restricted Subsidiary or was merged with or into the Borrower or any Restricted
Subsidiary since the beginning of such period) will have made any Investment,
acquisition, disposition, merger or consolidation or discontinued operations
that would have required adjustment pursuant to this definition, then the
Consolidated Fixed Charge Coverage Ratio will be calculated giving pro forma
effect thereto for such period as if such Investment, acquisition, disposition,
merger, consolidation or discontinued operation had occurred at the beginning of
the applicable four-quarter period.

“Consolidated Fixed Charges” means, for any period, the sum of the following
determined on a Consolidated basis, without duplication, for the Borrower and
its Restricted Subsidiaries in accordance with GAAP: (a) Consolidated Interest
Expense, whether paid or accrued, excluding amortization of debt issuance costs
and original issue discount and other non-cash interest payments, plus, (b) the
consolidated interest that was capitalized during such period, plus, (c) any
interest expense on Indebtedness of another Person that is a Guaranty Obligation
of the Borrower or one of its Restricted Subsidiaries or secured by a Lien on
assets of the Borrower or one of its Restricted Subsidiaries, whether or not
such Guaranty Obligation or Lien is called upon, plus, (d) the product of
(i) all dividends, whether paid or accrued and whether or not in cash, on any
series of preferred stock, other than (1) dividends on Capital Stock payable in
Capital Stock of the Borrower (other than Disqualified Stock), (2) the E&P
Distribution or (3) dividends to the Borrower or a Restricted Subsidiary of the
Borrower, times (ii) a fraction, the numerator of which is one and the
denominator of which is one minus the then current combined federal, state and
local effective cash tax rate of the Borrower, expressed as a decimal, plus,
(e) regularly scheduled installments of principal payable with respect to all
Consolidated Total Indebtedness (but excluding any balloon payments due at
maturity).

“Consolidated Interest Expense” means, with respect to the Borrower and its
Restricted Subsidiaries for any period, the interest expense (including, without
limitation, interest expense attributable to Capital Leases and all net payment
obligations pursuant to Hedging Agreements) of the Borrower and its Restricted
Subsidiaries, all determined for such period on a Consolidated basis, without
duplication, in accordance with GAAP.

“Consolidated Net Income” means, with respect to the Borrower and its Restricted
Subsidiaries, for any period, the aggregate of the Net Income of the Borrower
and its Restricted Subsidiaries for such period, on a Consolidated basis,
determined in accordance with GAAP; provided that: (a) the Net Income (but not
loss) of any Person that is not a Restricted Subsidiary or that is accounted for
by the equity method of accounting will be included only to the extent of the
amount of dividends or distributions paid in cash to the Borrower or a
Restricted Subsidiary, (b) the Net Income of any Restricted Subsidiary will be
excluded to the extent that the declaration or payment of dividends or similar
distributions by that Restricted Subsidiary of that Net Income is not at the
date of determination permitted without any prior governmental approval (that
has not been obtained) or, directly or indirectly, by operation of the terms of
its charter or any agreement, instrument, judgment, decree, order, statute, rule
or governmental regulation applicable to that Restricted Subsidiary or its
stockholders, (c) the cumulative effect of changes in accounting principles will
be excluded, (d) the Net Income or loss of any Unrestricted Subsidiary will be
excluded, whether or not distributed to the Borrower or one of its Subsidiaries
and (e) the costs and expenses associated with the Borrower’s conversion to a
REIT, including, without limitation, planning and advisory costs related to the
foregoing, will be excluded (provided that the aggregate amount of costs and
expenses in connection with the REIT conversion that may be excluded pursuant to
this clause (e) shall not exceed $25,000,000 in the aggregate for Fiscal Years
2012 and 2013 of the Borrower).

“Consolidated Secured Debt” means as of any date of determination with respect
to the Borrower and its Restricted Subsidiaries on a Consolidated basis without
duplication, the sum of all Indebtedness of the Borrower and its Restricted
Subsidiaries that is secured by a Lien on any asset or property of the Borrower
or any of its Restricted Subsidiaries.

 

8



--------------------------------------------------------------------------------

“Consolidated Secured Leverage Ratio” means, as of any date of determination,
the ratio of (a)(i) Consolidated Secured Debt as of such date minus (ii) the
aggregate amount of domestic Unrestricted Cash and Cash Equivalents of the
Borrower and its Subsidiaries as of such date to (b) Consolidated EBITDA for the
most recently ended period of four (4) consecutive fiscal quarters for which
financial statements have been delivered pursuant to Section 7.1 ending on or
immediately prior to such date.

“Consolidated Tangible Assets” means the total assets, less goodwill and other
intangibles, shown on the Borrower’s most recent Consolidated balance sheet,
determined on a Consolidated basis in accordance with GAAP less all write-ups
(other than write-ups in connection with acquisitions) subsequent to the Closing
Date in the book value of any asset (except any such intangible assets) owned by
the Borrower or any of its Restricted Subsidiaries.

“Consolidated Total Indebtedness” means, as of any date of determination with
respect to the Borrower and its Restricted Subsidiaries on a Consolidated basis
without duplication, the sum of all Indebtedness of the Borrower and its
Restricted Subsidiaries.

“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a)(i) Consolidated Total Indebtedness on such date minus (ii) the
aggregate amount of domestic Unrestricted Cash and Cash Equivalents of the
Borrower and its Subsidiaries as of such date to (b) Consolidated EBITDA for the
most recently ended period of four (4) consecutive fiscal quarters for which
financial statements have been delivered pursuant to Section 7.1 ending on or
immediately prior to such date.

“Continuing Directors” means, as of any date of determination, any member of the
board of directors of the Borrower who (a) was a member of such board of
directors on the Closing Date or (b) was nominated for election or elected to
such board of directors with the approval of a majority of the Continuing
Directors who were members of such board of directors at the time of such
nomination or election.

“Corporate Headquarters” means the parcel of real property located at 10 Burton
Hills Blvd., Nashville, Tennessee 37215, the improvements thereon and all
personal property owned by the Borrower, or other Credit Parties.

“Credit Facility” means, collectively, the Revolving Credit Facility, the
Swingline Facility and the L/C Facility.

“Credit Parties” means, collectively, the Borrower and the Subsidiary
Guarantors.

“Debt Rating” means the corporate family rating or corporate rating of the
Borrower by Moody’s, S&P and/or Fitch, as applicable.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default” means any of the events specified in Section 11.1 that with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.

 

9



--------------------------------------------------------------------------------

“Defaulting Lender” means, subject to Section 4.15(b), any Lender that (a) has
failed to (i) fund all or any portion of the Revolving Credit Loans,
participations in L/C Obligations or participations in Swingline Loans required
to be funded by it hereunder within two Business Days of the date such Loans or
participations were required to be funded hereunder unless such Lender notifies
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender’s good faith determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuing Lender, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two Business Days of the date when due, (b) has notified
the Borrower, the Administrative Agent, any Issuing Lender or the Swingline
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s good faith determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed, within three Business
Days after written request by the Administrative Agent or the Borrower, to
confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the FDIC or
any other state or federal regulatory authority acting in such a capacity;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 4.15(b)) upon delivery of written notice of such determination to the
Borrower, each Issuing Lender, the Swingline Lender and each Lender.

“Designated Asset Contract” means each of the following contracts pursuant to
which the Borrower or any of its Restricted Subsidiaries has granted (a) an
option to purchase a Designated Asset for the Designated Asset Value or (b) a
right of reversion of all or a portion of the Borrower or a Restricted
Subsidiary’s ownership in such Designated Assets, in each case as in effect on
the date of this Agreement: (i) Standard Form Lease Agreement, East Mesa
Detention Facility, dated October 30, 1997, between the County of San Diego and
Corrections Corporation of America; (ii) Contract Number CSP 901412 between the
Ohio Department of Rehabilitation and Correction and Corrections Corporation of
America; (iii) Request for Proposal Number 0467-019-955259 Issued on behalf of
the Georgia Department of Corrections re: Bid of Private Prisons in Coffee and
Wheeler Counties; (iv) Contract No. 467-019-955259-1, dated July 24, 1996,
between the Georgia Department of Corrections and Corrections Corporation of
America; (v) Contract No. 467-019-955259-2, dated July 24, 1996, between the
Georgia Department of Corrections and Corrections Corporation of America;
(vi) Agreement, dated October 6, 1998, between the Tallahatchie County
Correctional Authority and Corrections Corporation of America, as amended by
that certain Amendment No. 1 to Agreement dated May 18, 2000, between the
Tallahatchie County Correctional Authority and Corrections Corporation of
America; (vii) Contract for Facility Development - Design, Build, dated July 22,
1998, between the Montana Department of Corrections and Corrections Corporation
of America; (viii) Agreement dated September 16, 2010 between the Georgia
Department of Corrections

 

10



--------------------------------------------------------------------------------

and Corrections Corporation of America regarding Jenkins Correctional Center;
(ix) Correctional Services Contract, dated October 1, 2009, between the State of
Oklahoma Department of Corrections and Corrections Corporation of America;
(x) Lease Agreement, dated January 1997, between the District of Columbia and
Corrections Corporation of America; (xi) Incarceration Agreement, dated
October 23, 2002, between the State of Tennessee, Department of Correction and
Hardeman County, Tennessee and the related Contract for the Lease of Whiteville
Correctional Facility, dated October 9, 2002, between Hardeman County, Tennessee
and Corrections Corporation of America; (xii) Management Services Contract
between Citrus County, Florida and Corrections Corporation of America, effective
October 1, 2005, relating to construction of a 360-bed expansion to the Citrus
County Detention Facility, Lecanto, Florida; (xiii) Agreement dated August 31,
2012, between the State of Arizona Department of Corrections and Corrections
Corporation of America, as amended by Amendment No. 1 executed by the State of
Arizona Department of Corrections on January 7, 2013 and on behalf of
Corrections Corporation of America and CCA of Tennessee, LLC on January 17,
2013, relating to the Red Rock Correctional Center and (xiv) any contract
entered into after the Closing Date under which the Borrower or any of its
Restricted Subsidiaries has granted (a) an option to purchase a Designated Asset
for the Designated Asset Value or (b) a right of reversion of all or a portion
of its ownership in such Designated Asset; provided that such contract is
entered into in the ordinary course of business, is consistent with past
practices and is preceded by a resolution of the board of directors of the
Borrower set forth in an officer’s certificate, in form and substance reasonably
satisfactory to the Administrative Agent, certifying that such contract has been
approved by a majority of the members of the board of directors of the Borrower
and the option to purchase or right to reversion in such contract is on terms
the board of directors of the Borrower has determined to be reasonable and in
the best interest of the Borrower.

“Designated Asset Value” means the aggregate consideration specified in a
Designated Asset Contract to be received by the Borrower or a Restricted
Subsidiary upon the exercise of an option to acquire a Designated Asset pursuant
to the terms of a Designated Asset Contract.

“Designated Assets” means those Prison Facilities owned by the Borrower or any
of its Restricted Subsidiaries that are located in San Diego, California;
Lecanto, Florida; Nichols, Georgia; Alamo, Georgia; Millen, Georgia; Tutwiler,
Mississippi; Shelby, Montana; Conneaut, Ohio; Cushing, Oklahoma; Holdenville,
Oklahoma; Whiteville, Tennessee; Washington, D.C.; and Eloy, Arizona (Red Rock
Correctional Center); and other Prison Facilities acquired by the Borrower or a
Restricted Subsidiary after the Closing Date, in each case so long as, and to
the extent that, the Borrower or such Restricted Subsidiary has granted an
option to purchase such Prison Facility (or provided for the reversion of the
Borrower’s (or such Restricted Subsidiary’s) ownership interest in all or a
portion of such Prison Facility) pursuant to a Designated Asset Contract. The
book value of each of the Prison Facilities designated as Designated Assets as
of December 31, 2012 is set forth on Schedule 1.1(c).

“Designated Non-Cash Consideration” means the fair market value of the total
consideration received by the Borrower or any of its Restricted Subsidiaries in
connection with an Asset Disposition that is so designated as Designated
Non-Cash Consideration pursuant to an officer’s certificate of the Borrower,
setting forth the basis of such valuation, executed by the Borrower’s principal
executive officer or principal financial officer, less the amount of cash or
Cash Equivalents received in connection with the Asset Disposition, in form
reasonably satisfactory to the Administrative Agent; provided, however, that if
the Designated Non-Cash Consideration is in the form of Indebtedness the total
amount of such Designated Non-Cash Consideration outstanding at one time shall
not exceed the greater of (a) $25,000,000 and (b) 2.50% of Consolidated Tangible
Assets.

“Disputes” means any dispute, claim or controversy arising out of, connected
with or relating to this Agreement or any other Loan Document, between or among
parties hereto and to the other Loan Documents.

 

11



--------------------------------------------------------------------------------

“Disqualified Stock” means any Capital Stock issued by any Credit Party that, by
its terms (or by the terms of any security into which it is convertible, or for
which it is exchangeable, in each case at the option of the holder of the
Capital Stock), or upon the happening of any event, matures or is mandatorily
redeemable, pursuant to a sinking fund obligation or otherwise, or redeemable at
the option of the holder of the Capital Stock, prior to the date that is six
(6) months after the Revolving Credit Maturity Date. Notwithstanding the
preceding sentence, any Capital Stock that would constitute Disqualified Stock
solely because the holders of the Capital Stock have the right to require the
Borrower to repurchase such Capital Stock upon the occurrence of a change of
control or an asset sale will not constitute Disqualified Stock if the terms of
such Capital Stock provide that the Borrower may not repurchase or redeem any
such Capital Stock pursuant to such provisions unless such repurchase or
redemption complies with the provisions of this Agreement.

“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.

“Domestic Subsidiary” means any Subsidiary organized under the laws of any
political subdivision of the United States, but excluding any United States
territories.

“E&P Distribution” means the one-time special distribution to the Borrower’s
stockholders (composed of cash and Capital Stock of the Borrower, subject to a
cap on the total amount of cash equal to 20% of the aggregate amount of such
distribution plus any cash paid in lieu of the issuance of fractional shares) as
required to be eligible to be taxed as a REIT under the Code and as described in
more detail as the “E&P Distribution” in the Borrower’s Annual Report on Form
10-K for the fiscal year ended December 31, 2012.

“Eligible Assignee” means any Person that satisfies all of the requirements to
be an assignee under Section 13.10(b)(iii), (iv), (v) and (vi) (subject to such
consents, if any, as may be required under Section 13.10(b)(iii)).

“Employee Benefit Plan” means (a) any employee benefit plan within the meaning
of Section 3(3) of ERISA that is maintained for employees of any Credit Party or
(b) any Pension Plan or Multiemployer Plan that has at any time within the
preceding six (6) years been maintained for the employees of any Credit Party or
any current or former ERISA Affiliate.

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification, cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to human health or the environment.

“Environmental Laws” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses, approvals, interpretations and orders of courts or
Governmental Authorities, relating to the protection of the environment,
including, but not limited to, requirements pertaining to the manufacture,
processing, distribution, use, treatment, storage, disposal, transportation,
handling, reporting, licensing, permitting, investigation or remediation of
Hazardous Materials.

 

12



--------------------------------------------------------------------------------

“Equity Issuance” means any issuance by the Borrower or any Restricted
Subsidiary to any Person that is not a Credit Party of (a) shares of its Capital
Stock, (b) any shares of its Capital Stock pursuant to the exercise of options
or warrants or (c) any shares of its Capital Stock pursuant to the conversion of
any debt securities to equity.

“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder, each as amended or modified from time to time.

“ERISA Affiliate” means any Person who together with the Borrower or any
Subsidiary of the Borrower is treated as a single employer within the meaning of
Section 414(b), (c), (m) or (o) of the Code or Section 4001(b) of ERISA.

“Eurodollar Reserve Percentage” means, for any day, the percentage (expressed as
a decimal and rounded upwards, if necessary, to the next higher 1/100th of 1%)
that is in effect for such day as prescribed by the Board of Governors of the
Federal Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.

“Event of Default” means any of the events specified in Section 11.1; provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied.

“Excess Proceeds” has the meaning assigned thereto in Section 10.4(pq).

“Excluded Hedging Obligation” means, with respect to any Subsidiary Guarantor,
any Hedging Obligation if, and to the extent that, all or a portion of the
guaranty of such Subsidiary Guarantor of, or the grant by such Subsidiary
Guarantor of a security interest to secure, such Hedging Obligation (or any
guaranty thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Subsidiary Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act (determined after
giving effect to Section 13.26 and any other “keepwell, support or other
agreement” for the benefit of such Subsidiary Guarantor and any and all
guarantees of such Subsidiary Guarantor’s Hedging Obligations by other Loan
Parties) at the time the guaranty of such Subsidiary Guarantor, or a grant by
such Subsidiary Guarantor of a security interest, becomes effective with respect
to such Hedging Obligation. If a Hedging Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Hedging Obligation that is attributable to swaps for which such
guaranty or security interest is or becomes excluded in accordance with the
first sentence of this definition.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, United States
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Revolving Credit
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Revolving Credit Commitment (other than
pursuant to an assignment request by the Borrower under Section 4.12(b)) or
(ii) such Lender changes its Lending Office, except in each case to the extent
that, pursuant to Section 4.11, amounts with respect to

 

13



--------------------------------------------------------------------------------

such Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
Lending Office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 4.11(g) and (d) any United States federal withholding Taxes imposed
under FATCA.

“Existing Credit Agreement” means that certain Credit Agreement dated as of
December 21, 2007, by and among the Borrower, the lenders party thereto and Bank
of America, as administrative agent, as amended prior to the date hereof.

“Existing Letters of Credit” means those letters of credit issued by Bank of
America and Wells Fargo, existing prior to the Closing Date and identified on
Schedule 1.1(a).

“Extension Effective Date” has the meaning assigned thereto in Section 2.9(a).

“Extensions of Credit” means, as to any Lender at any time, (a) an amount equal
to the sum of (i) the aggregate principal amount of all Revolving Credit Loans
made by such Lender then outstanding, (ii) such Lender’s Revolving Credit
Commitment Percentage of the L/C Obligations then outstanding, (iii) such
Lender’s Revolving Credit Commitment Percentage of the Swingline Loans then
outstanding, or (b) the making of any Loan or participation in any Letter of
Credit by such Lender, as the context requires.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
between a non-U.S. jurisdiction and the United States of America with respect to
the foregoing and any law, regulation or practice adopted pursuant to any such
intergovernmental agreement.

“FDIC” means the Federal Deposit Insurance Corporation, or any successor
thereto.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Fee Letters” means, collectively, (i) the letter agreement, dated December 7,
2011, among the Borrower, the Administrative Agent, the Arrangers and certain
Lenders and (ii) other additional letter agreements among the Borrower and
certain of the Arrangers, Lenders and/or the Administrative Agent in connection
with the Credit Facility.

“First Amendment Effective Date” means March 22, 2013.

“Fiscal Year” means each fiscal year of the Borrower and its Subsidiaries ending
on December 31.

“Fitch” means Fitch, Inc. and any successor thereto.

“Foreign Lender” means a Lender that is not a U.S. Person.

 

14



--------------------------------------------------------------------------------

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to each Issuing Lender, such Defaulting Lender’s Revolving Credit
Commitment Percentage of the outstanding L/C Obligations with respect to Letters
of Credit issued by such Issuing Lender other than L/C Obligations as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof and (b) with
respect to the Swingline Lender, such Defaulting Lender’s Revolving Credit
Commitment Percentage of outstanding Swingline Loans other than Swingline Loans
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funds From Operations” means, for any period, Consolidated Net Income for such
period, plus depreciation and amortization, and after adjustments for
unconsolidated partnerships and joint ventures calculated on the same basis.

“GAAP” means generally accepted accounting principles, as recognized by the
American Institute of Certified Public Accountants and the Financial Accounting
Standards Board, consistently applied and maintained on a consistent basis for
the Borrower and its Subsidiaries throughout the period indicated and (subject
to Section 13.9) consistent with the prior financial practice of the Borrower
and its Subsidiaries.

“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Government Securities” means securities issued or directly and fully guaranteed
or insured by the United States government or any agency or instrumentality of
the United States government (provided that the full faith and credit of the
United States is pledged in support of those securities).

“Guaranty Obligation” means, with respect to the Borrower and its Restricted
Subsidiaries, without duplication, any obligation, contingent or otherwise, of
any such Person pursuant to which such Person has directly or indirectly
guaranteed any Indebtedness of any other Person including, without limiting the
generality of the foregoing, any obligation, direct or indirect, contingent or
otherwise, of any such Person (a) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness (whether arising by virtue of
partnership arrangements, by agreement to keep well, to purchase assets, goods,
securities or services, to take-or-pay, or to maintain financial statement
condition or otherwise) or (b) entered into for the purpose of assuring in any
other manner the obligee of such Indebtedness of the payment thereof or to
protect such obligee against loss in respect thereof (in whole or in part);
provided that the term Guaranty Obligation shall not include endorsements for
collection or deposit in the ordinary course of business; and provided further
that the term Guaranty Obligations shall not include any Indebtedness of the
Borrower under the Forward Delivery Deficits Agreement, dated as of
September 25, 1997, by and between the Borrower and Wells Fargo (as successor by
merger to Wachovia Bank, National Association), as trustee, or under the Debt
Service Deficits Agreement, dated as of January 1, 1997, by and between the

 

15



--------------------------------------------------------------------------------

Borrower and Hardeman County Correctional Facilities Corporation, or the Bond
Reserve guaranty included in the Residential Services Agreement, dated as of
April 14, 1999, by and between the Borrower and the City of Eden, Texas, each as
in effect on the Closing Date, provided that and for so long as such
Indebtedness is not required to be classified as debt of the Borrower or any
Restricted Subsidiary pursuant to GAAP.

“Hazardous Materials” means any substances or materials (a) that are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants, or
toxic substances under any Environmental Law, (b) that are toxic, explosive,
corrosive, flammable, infectious, radioactive, carcinogenic, mutagenic or
otherwise harmful to human health or the environment and are or become regulated
by any Governmental Authority, (c) the presence of which requires investigation
or remediation under any Environmental Law, (d) the discharge or emission or
release of which requires a permit or license under any Environmental Law,
(e) that are deemed to constitute a nuisance or a trespass that pose a health or
safety hazard to Persons or neighboring properties under any Environmental Law,
or (f) that contain asbestos, polychlorinated biphenyls, urea formaldehyde foam
insulation, petroleum hydrocarbons, petroleum derived substances or waste, crude
oil or nuclear fuel.

“Hedge Bank” means any Person that is a Lender or an Affiliate of a Lender at
the time it enters into a Hedging Agreement with a Credit Party permitted
hereunder.

“Hedging Agreement” means any agreement with respect to any Interest Rate
Contract, forward rate agreement, commodity swap, forward foreign exchange
agreement, currency swap agreement, cross-currency rate swap agreement, currency
option agreement or other agreement or arrangement designed to alter the risks
of any Person arising from fluctuations in interest rates, currency values or
commodity prices, all as amended, restated, supplemented or otherwise modified
from time to time.

“Hedging Obligations” means all existing or future payment and other obligations
owing by any Credit Party under any Hedging Agreement (which such Hedging
Agreement is permitted hereunder) with any Hedge Bank.

“HMT” means Her Majesty’s Treasury.

“Incremental Revolving Credit Commitment Effective Date” means the date, which
shall be a Business Day, on or before the Revolving Credit Maturity Date, but no
earlier than thirty (30) days after the date of delivery of the applicable
Incremental Revolving Credit Commitment Notification (unless a shorter period is
agreed to by the affected Lenders), on which each of the applicable increases to
the Revolving Credit Commitment shall become effective pursuant to Section 2.7.

“Incremental Revolving Credit Commitment Notification” has the meaning assigned
thereto in Section 2.7.

“Incremental Term Loan Agreement” means each agreement executed pursuant to
Section 2.8 by the Borrower and an existing Lender or a Person not theretofore a
Lender, as applicable, and acknowledged by the Administrative Agent and each
Subsidiary Guarantor, providing for an Incremental Term Loan hereunder,
acknowledging that any Person not theretofore a Lender shall be a party hereto
and have the rights and obligations of a Lender hereunder, and setting forth the
Incremental Term Loan Commitment of such Lender.

“Incremental Term Loan Commitment” means (a) as to any Lender, the obligation of
such Lender to make Incremental Term Loans to or for the account of the Borrower
hereunder in an aggregate principal amount not to exceed the amount set forth
opposite such Lender’s name on the Register, as such amount

 

16



--------------------------------------------------------------------------------

may be increased, reduced or otherwise modified at any time or from time to time
pursuant to the terms hereof and (b) as to all Lenders, the aggregate
obligations of all Lenders to make the Incremental Term Loans, as applicable to
the account of the Borrower, as such amount may be increased, reduced or
otherwise modified at any time or from time to time. The Incremental Term Loan
Commitment of all Lenders as of the Closing Date shall be $0.

“Incremental Term Loan Effective Date” means the date, which shall be a Business
Day, on or before the Revolving Credit Maturity Date, but no earlier than thirty
(30) days after the date of delivery of the applicable Incremental Term Loan
Notification (unless a shorter period is agreed to by the affected Lenders), on
which each of the Incremental Term Loan Lenders shall make Incremental Term
Loans to the Borrower pursuant to Section 2.8.

“Incremental Term Loan Lender” has the meaning assigned thereto in
Section 2.8(b).

“Incremental Term Loan Notification” has the meaning assigned thereto in
Section 2.8(a).

“Incremental Term Loans” means any incremental term loans made to the Borrower
pursuant to Section 2.8, and all such incremental term loans collectively as the
context requires.

“Indebtedness” means, with respect to the Borrower and its Restricted
Subsidiaries at any date and without duplication, the sum of the following
calculated in accordance with GAAP:

(a)        all liabilities, obligations and indebtedness for borrowed money
including, but not limited to, obligations evidenced by bonds, debentures, notes
or other similar instruments of any such Person;

(b)        all obligations to pay the deferred purchase price of property or
services of any such Person (including, without limitation, all obligations
under non-competition, earn-out or similar agreements), excluding trade payables
arising in the ordinary course of business;

(c)        the Attributable Indebtedness of such Person with respect to such
Person’s obligations in respect of Capital Leases and Synthetic Leases;

(d)        all Indebtedness of any other Person secured by a Lien on any asset
owned or being purchased by such Person (including indebtedness arising under
conditional sales or other title retention agreements), whether or not such
indebtedness shall have been assumed by such Person or is limited in recourse
(but excluding any such Indebtedness arising as a result of a Lien on the
Capital Stock of Agecroft);

(e)        all Guaranty Obligations of any such Person;

(f)        all obligations, contingent or otherwise, of any such Person relative
to the face amount of letters of credit, whether or not drawn, including,
without limitation, any Reimbursement Obligation, and banker’s acceptances
issued for the account of any such Person;

(g)        all obligations of any such Person to redeem, repurchase, exchange,
defease or otherwise make payments in respect of Capital Stock of such Person;
and

(h)        all Net Hedging Obligations.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.

 

17



--------------------------------------------------------------------------------

“Indemnified Taxes” means Taxes and Other Taxes other than Excluded Taxes.

“Information” has the meaning assigned thereto in Section 13.11.

“Interest Period” has the meaning assigned thereto in Section 4.1(b).

“Interest Rate Contract” means any interest rate swap agreement, interest rate
cap agreement, interest rate floor agreement, interest rate collar agreement,
interest rate option or any other agreement regarding the hedging of interest
rate risk exposure of any Person and any confirming letter executed pursuant to
such agreement, all as amended, restated, supplemented or otherwise modified
from time to time.

“Investments” means, with respect to any Person, without duplication, all direct
or indirect investments by such Person in other Persons (including Affiliates)
in the forms of loans (including Guaranty Obligations or other obligations),
advances or capital contributions (excluding commission, travel and similar
advances to officers and employees made in the ordinary course of business),
purchases or other acquisitions for consideration of Indebtedness, Capital Stock
or other securities, together with all items that are or would be classified as
investments on a balance sheet prepared in accordance with GAAP.

“ISP98” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.

“Issuing Lender” means (a) Bank of America, in its capacity as issuer of any
Letters of Credit, or any successor thereto, (b) Wells Fargo, in its capacity as
issuer of any Letters of Credit, or any successor thereto; provided that
commencing on and after the Second Amendment Effective Date, Wells Fargo shall
have no duty or obligation to issue, renew or extend any Letter of Credit; and
(c) any Additional Issuing Lender, in its capacity as issuer of any Letters of
Credit. If there is more than one Issuing Lender at any time, the term “Issuing
Lender” shall be deemed to refer to each of them individually.

“L/C Commitment” means the lesser of (a) Fifty Million Dollars ($50,000,000) and
(b) the Revolving Credit Commitment.

“L/C Facility” means the letter of credit facility established pursuant to
Article III.

“L/C Obligations” means at any time, an amount equal to the sum of (a) the
aggregate undrawn and unexpired amount of the then outstanding Letters of Credit
and (b) the aggregate amount of drawings under Letters of Credit that have not
then been reimbursed pursuant to Section 3.5.

“L/C Participants” means the collective reference to all the Lenders other than
the applicable Issuing Lender.

“Lender” means each Person executing this Agreement as a Lender (including,
without limitation, the applicable Issuing Lender and the Swingline Lender
unless the context otherwise requires) set forth on the signature pages hereto
and each Person that hereafter becomes a party to this Agreement as a Lender
pursuant to Section 2.7, Section 2.8 or Section 13.10.

“Lender Addition and Acknowledgment Agreement” means each agreement executed
pursuant to Section 2.7 by the Borrower and an existing Lender or a Person not
theretofore a Lender, as applicable, and

 

18



--------------------------------------------------------------------------------

acknowledged by the Administrative Agent and each Subsidiary Guarantor,
providing for an increase in the Revolving Credit Commitment hereunder,
acknowledging that any Person not theretofore a Lender shall be a party hereto
and have the rights and obligations of a Lender hereunder, and setting forth the
Revolving Credit Commitment of such Lender.

“Lending Office” means, with respect to any Lender, the office of such Lender
maintaining such Lender’s Extensions of Credit.

“Letter of Credit Application” means an application, in the form specified by
the applicable Issuing Lender from time to time, requesting the applicable
Issuing Lender to issue a Letter of Credit.

“Letters of Credit” means the collective reference to letters of credit issued
pursuant to Section 3.1 and the Existing Letters of Credit.

“LIBOR” means, for any Interest Period, the rate per annum equal to the British
Bankers Association LIBORLondon Interbank Offered Rate or anya comparable or
successor theretorate as approved by the Administrative Agent if the British
Bankers Association is no longer making a LIBOR Rate available, as published by
ReutersBloomberg (or other commercially available source providing quotations of
LIBORLondon Interbank Offered Rate as designated by the Administrative Agent
from time to time) at approximately 11:00 a.m., London time, two (2) London
Banking Days prior to the commencement of such Interest Period, for Dollar
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period. If such rate is not available at such time
for any reason, then “LIBOR” for such Interest Period shall be the rate per
annum determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the LIBOR Rate Loans being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two (2) London Banking Days prior to the commencement of such Interest
Period. For purposes hereof, “London Banking Day” means any day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.

“LIBOR Rate” means a rate per annum (rounded upwards, if necessary, to the next
higher 1/100th of 1%) determined by the Administrative Agent pursuant to the
following formula:

 

                            LIBOR Rate =  

LIBOR

    1.00-Eurodollar Reserve Percentage  

Notwithstanding the foregoing, if the LIBOR Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement.

“LIBOR Rate Loan” means any Loan bearing interest at a rate based upon the LIBOR
Rate as provided in Section 4.1(a).

“Lien” means, with respect to any asset, any mortgage, leasehold mortgage, lien,
pledge, charge, security interest, hypothecation or encumbrance of any kind in
respect of such asset. For the purposes of this Agreement, a Person shall be
deemed to own subject to a Lien any asset that it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
Capital Lease or other title retention agreement relating to such asset and
having substantially the same economic effect as any of the foregoing.

 

19



--------------------------------------------------------------------------------

“Loan Documents” means, collectively, this Agreement, each Note, the Letter of
Credit Applications, the Subsidiary Guaranty Agreement, the Security Documents,
and each other document, instrument, certificate and agreement executed and
delivered by the Borrower or any Restricted Subsidiary in connection with this
Agreement or otherwise referred to herein or contemplated hereby (excluding any
Hedging Agreement and any Cash Management Agreement), all as may be amended,
restated, supplemented or otherwise modified from time to time.

“Loans” means the collective reference to the Revolving Credit Loans and the
Swingline Loans and “Loan” means any of such Loans.

“Maintenance Capital Expenditures” means, with respect to the Borrower and its
Restricted Subsidiaries for any period, without duplication, expenditures made
or incurred during such period for any improvement, repairs, replacements,
substitutions or additions to, or any information technology related to,
property, plant or equipment, in each case as reflected in the Consolidated
balance sheet of the Borrower and its Restricted Subsidiaries, that are
capitalized in accordance with GAAP, excluding such expenditures made or
incurred in connection with development, expansion or acquisition of Prison
Facilities or headquarters offices.

“Material Adverse Effect” means a material adverse effect on (a) the properties,
business, operations or condition (financial or otherwise) of the Borrower and
its Restricted Subsidiaries, taken as a whole, or (b) the ability of the
Borrower and its Restricted Subsidiaries, taken as a whole, to perform their
obligations under the Loan Documents to which they are parties.

“Material Indebtedness” means (a) any Indebtedness or Guaranty Obligations of
the Borrower or any of its Restricted Subsidiaries involving monetary liability
of or to any such Person in an amount in excess of $25,000,000 per annum,
(b) the Senior Unsecured Notes and any documents related thereto, and (c) the
documentation governing any Qualified Trust Indebtedness.

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
105% of the Fronting Exposure of all Issuing Lenders with respect to Letters of
Credit issued and outstanding at such time and (ii) otherwise, an amount
determined by the Administrative Agent and the Issuing Lenders in their sole
discretion.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate is
making, or is accruing an obligation to make, or has accrued an obligation to
make contributions within the preceding six (6) years.

“Net Hedging Obligations” means, as of any date, the Termination Value of any
such Hedging Agreement on such date.

“Net Income” means, with respect to the Borrower and its Restricted Subsidiaries
for any period, the net income (loss) of the Borrower and its Restricted
Subsidiaries, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends, excluding, however: (a) any gain or loss,
together with any related provision for taxes on such gain or loss, realized in
connection with: (i) any Asset Disposition; or (ii) the disposition of any
securities by the Borrower or any of its Restricted Subsidiaries or the
extinguishment of any Indebtedness of the Borrower or any of its Restricted
Subsidiaries (whether by redemption, repurchase, defeasance, repayment or
otherwise), and any related premiums, fees and expenses, (b) any extraordinary
gain or loss, together with any related provision for taxes on such
extraordinary gain or loss, (c) any impairment losses (including, but not
limited to, those resulting from

 

20



--------------------------------------------------------------------------------

impairment of goodwill recorded on the Consolidated financial statement of the
Borrower and its Restricted Subsidiaries pursuant to FASB ASC 350 - Intangibles
- Goodwill and Other and those resulting from impairment or disposal of
long-lived assets recorded on the Consolidated financial statements of the
Borrower or a Restricted Subsidiary pursuant to FASB ASC 360 - Property, Plant,
and Equipment), (d) any loss resulting from the change in fair value of a
derivative financial instrument pursuant to FASB ASC 815 - Derivatives and
Hedging, (e) amortization of debt issuance costs and (f) any Capital Stock-based
compensation expense.

“Net Proceeds” means the aggregate cash proceeds received by the Borrower or any
of its Restricted Subsidiaries in respect of any Asset Disposition (including,
without limitation, any cash or Cash Equivalents received upon the sale or other
disposition of any non-cash consideration, including Designated Non-Cash
Consideration received in any Asset Disposition and deemed to be cash pursuant
to and in compliance with Section 10.4(pq) hereof), net of the direct costs
relating to such Asset Disposition, including, without limitation, legal,
accounting and investment banking fees, and sales commissions, and any
relocation expenses incurred as a result of the Asset Disposition, taxes paid or
payable as a result of the Asset Disposition, in each case, after taking into
account any available tax credits or deductions and any tax sharing
arrangements, and amounts required to be applied to the repayment of
Indebtedness (other than Indebtedness under this Agreement) secured by a Lien on
the asset or assets that were the subject of such Asset Disposition and any
reserve for adjustment in respect of the sale price of such asset or assets
established in accordance with GAAP.

“New Incremental Term Loan Lender” has the meaning assigned thereto in
Section 2.8.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Extending Lender” has the meaning assigned thereto in Section 2.9(b).

“Notes” means the collective reference to the Revolving Credit Notes and the
Swingline Note.

“Notice Date” has the meaning assigned thereto in Section 2.9(a).

“Notice of Account Designation” has the meaning assigned thereto in
Section 2.3(b).

“Notice of Borrowing” has the meaning assigned thereto in Section 2.3(a).

“Notice of Conversion/Continuation” has the meaning assigned thereto in
Section 4.2.

“Notice of Prepayment” has the meaning assigned thereto in Section 2.4(c).

“Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans, (b) the L/C
Obligations, (c) all Hedging Obligations, (d) all Cash Management Obligations
and (e) all other fees and commissions (including attorneys’ fees), charges,
indebtedness, loans, liabilities, financial accommodations, obligations,
covenants and duties owing by the Borrower or any of its Restricted Subsidiaries
to the Lenders or the Administrative Agent, in each case under any Loan
Document, with respect to any Loan or Letter of Credit of every kind, nature and
description, direct or indirect, absolute or contingent, due or to become due,
contractual or tortious, liquidated or unliquidated, and whether or not
evidenced by any note and including interest and fees that accrue after the
commencement by or against any Credit Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws, naming such Person as the debtor in
such proceeding, regardless of whether such interest and fees are allowed claims
in such proceeding; provided that the Obligations shall exclude any Excluded
Hedging Obligations.

 

21



--------------------------------------------------------------------------------

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Officer’s Compliance Certificate” means a certificate of the chief financial
officer or the treasurer of the Borrower substantially in the form of Exhibit F.

“Operating Lease” means, as to any Person as determined in accordance with GAAP,
any lease of property (whether real, personal or mixed) by such Person as lessee
that is not a Capital Lease.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 4.12).

“Participant” has the meaning assigned thereto in Section 13.11(d).

“Participant Register” has the meaning assigned thereto in Section 13.11(d).

“PATRIOT Act” has the meaning assigned thereto in Section 13.22.

“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV of ERISA or Section 412 of the
Code and which (a) is maintained for the employees of the Borrower or any ERISA
Affiliates or (b) has at any time within the preceding six (6) years been
maintained for the employees of the Borrower or any of its current or former
ERISA Affiliates.

“Permitted Acquisition” means any Investment by the Borrower or any Restricted
Subsidiary in the form of acquisitions of all or substantially all of the
business or a line of business (whether by the acquisition of Capital Stock,
assets or any combination thereof) of any other Person if such acquisition meets
all of the following requirements:

(a)        the Person or business to be acquired shall be engaged primarily in a
Permitted Business;

(b)        if such transaction is a merger or consolidation, the Borrower or a
Restricted Subsidiary shall be the surviving Person and no Change of Control
shall have been effected thereby;

(c)        the Borrower shall deliver to the Administrative Agent such documents
as are reasonably requested by the Administrative Agent pursuant to Section 8.11
to be delivered at the time required pursuant to Section 8.11;

 

22



--------------------------------------------------------------------------------

(d)        in the case of any acquisition with an aggregate purchase price
greater than $60,000,000, no later than five (5) Business Days prior to the
proposed closing date of such acquisition, the Borrower (A) shall have delivered
to the Administrative Agent promptly upon the finalization thereof copies of
substantially final Permitted Acquisition Documents, which shall be in form and
substance reasonably satisfactory to the Administrative Agent, and (B) shall
have delivered to, or made available for inspection by, the Administrative Agent
substantially complete Permitted Acquisition Diligence Information, which shall
be in form and substance reasonably satisfactory to the Agents;

(e)        no Default or Event of Default shall have occurred and be continuing
both before and after giving effect to such acquisition; and

(f)        the Borrower shall provide such other documents and other information
as may be reasonably requested by the Administrative Agent in connection with
the acquisition.

“Permitted Acquisition Diligence Information” means with respect to any
acquisition proposed by the Borrower or any Restricted Subsidiary, to the extent
applicable, all material financial information, all material contracts, all
material customer lists, all material supply agreements, and all other material
information, in each case, reasonably requested to be delivered to the
Administrative Agent in connection with such acquisition (except to the extent
that any such information is (a) subject to any confidentiality agreement,
unless mutually agreeable arrangements can be made to preserve such information
as confidential, (b) classified or (c) subject to any attorney-client
privilege).

“Permitted Acquisition Documents” means with respect to any acquisition proposed
by the Borrower or any Restricted Subsidiary, final copies or substantially
final drafts if not executed at the required time of delivery of the purchase
agreement, sale agreement, merger agreement or other material agreement
evidencing such acquisition, including, without limitation, all legal opinions
and each other material document executed, delivered, contemplated by or
prepared in connection therewith and any amendment, modification or supplement
to any of the foregoing.

“Permitted Business” means the business conducted by the Borrower and its
Restricted Subsidiaries on the Closing Date and businesses reasonably related
thereto or ancillary or incidental thereto or a reasonable extension thereof,
including the privatization of governmental services.

“Permitted Investments” means:

(a)        any Investment in the Borrower or in a Restricted Subsidiary of the
Borrower;

(b)        any Investment in cash or Cash Equivalents;

(c)        any Permitted Acquisition;

(d)        any Investment made as a result of the receipt of Purchase Notes or
non-cash consideration (including Designated Non-Cash Consideration) from an
Asset Disposition that was made pursuant to and in compliance with Section 10.4
hereof;

(e)        any acquisition of assets solely in exchange for the issuance of
Capital Stock (other than Disqualified Stock) of the Borrower;

(f)        any Investments received in compromise of obligations of trade
creditors or customers that were incurred in the ordinary course of business,
including pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of any trade creditor or customer;

 

23



--------------------------------------------------------------------------------

(g)        Hedging Obligations;

(h)        other Investments in any other Person having an aggregate fair market
value (measured on the date each such Investment was made and without giving
effect to subsequent changes in value), when taken together with all other
Investments made pursuant to this subsection (h), not to exceed $40,000,000;

(i)        payroll, travel and similar advances to cover matters that are
expected at the time of such advances ultimately to be treated as expenses for
accounting purposes and that are made in the ordinary course of business;

(j)        loans or advances to employees made in the ordinary course of
business of the Borrower or any Restricted Subsidiary in an aggregate principal
amount not to exceed $5,000,000 outstanding at any one time;

(k)        stock, obligations or securities received in settlement of debts
created in the ordinary course of business and owing to the Borrower or any
Restricted Subsidiary or in satisfaction of judgments or pursuant to any plan of
reorganization or similar arrangement upon the bankruptcy or insolvency of a
debtor;

(l)        Investments in existence on the Closing Date and set forth on
Schedule 1.1(b);

(m)        Guaranty Obligations issued in accordance with Section 10.1 hereof;

(n)        Investments that are made with Capital Stock of the Borrower (other
than Disqualified Stock of the Borrower);

(o)        any Investment by the Borrower or any Restricted Subsidiary of the
Borrower in joint ventures in a Permitted Business, when taken together with all
other Investments made pursuant to this subsection (o), not to exceed
$20,000,000 outstanding at any one time; and

(p)        any Investment in any Person that is not at the time of such
Investment, or does not thereby become, a Restricted Subsidiary in an aggregate
amount (measured on the date such Investment was made and without giving effect
to subsequent changes in value), when taken together with all other Investments
made pursuant to this clause (p) since the Closing Date (but, to the extent that
any Investment made pursuant to this clause (p) since the Closing Date is sold
or otherwise liquidated for cash, minus the lesser of (i) the cash return of
capital with respect to such Investment (less the cost of disposition, if any)
and (ii) the initial amount of such Investment) not to exceed ten percent
(10%) of Consolidated Tangible Assets; provided that such Person is engaged
primarily in a Permitted Business.

“Permitted Liens” means the Liens permitted pursuant to Section 10.2.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate. Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs. The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.

 

24



--------------------------------------------------------------------------------

“Prison Facility” means any prison, correctional, detention or juvenile facility
owned or operated by the Borrower or any of its Restricted Subsidiaries and any
other facility used by the Borrower or any of its Restricted Subsidiaries in the
operation of a Permitted Business.

“Public Lender” has the meaning assigned thereto in Section 7.6.

“Purchase Notes” means notes or other obligations received by any Credit Party
in connection with an Asset Disposition of an Unoccupied Prison Facility that is
otherwise permitted pursuant to Section 10.4.

“Qualified Trust” means a trust or other special purpose vehicle formed for the
sole purpose of, and which is limited by its charter or other organizational
documents to conduct no business other than, issuing Qualified Trust Preferred
Stock and lending the proceeds from such issuance to the Borrower.

“Qualified Trust Indebtedness” means Indebtedness of the Borrower or its
Restricted Subsidiaries to a Qualified Trust (a) in an aggregate principal
amount not exceeding the amount of funds raised by such trust from the issuance
of Qualified Trust Preferred Stock and (b) that by its terms (or by the terms of
any security into which it is convertible, or for which it is exchangeable, in
each case at the option of the Qualified Trust or the holder of any Qualified
Trust Preferred Stock), or upon the happening of any event, does not mature and
is not mandatorily redeemable, pursuant to a sinking fund obligation or
otherwise, or redeemable at the option of the Qualified Trust or any holder of
the Qualified Trust Preferred Stock, in whole or in part, on or prior to the
date that is 91 days after the Revolving Credit Maturity Date; provided that
such Qualified Trust Indebtedness may be redeemed pursuant to its terms upon a
change of control of the Borrower if the terms of such Qualified Trust
Indebtedness (a) define a “change of control” in a manner that is not more
expansive or inclusive than the change of control definition contained in this
Agreement and (b) explicitly provide that no payment shall be made with respect
to such Indebtedness upon a “change of control” unless such payment is permitted
by the provisions of this Agreement.

“Qualified Trust Preferred Stock” means a preferred stock or preferred interest
in a Qualified Trust the net proceeds from the issuance of which are used to
finance Qualified Trust Indebtedness and that, by its terms (or by the terms of
any security into which it is convertible, or for which it is exchangeable, in
each case at the option of the holder of the Qualified Trust Preferred Stock),
or upon the happening of any event, does not mature and is not mandatorily
redeemable, pursuant to a sinking fund obligation or otherwise, or redeemable at
the option of the holder of the Qualified Trust Preferred Stock, in whole or in
part, on or prior to the date that is 91 days after the Revolving Credit
Maturity Date.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Lender, as applicable.

“Refinancing Indebtedness” has the meaning assigned thereto in Section 10.1(k).

“Register” has the meaning assigned thereto in Section 13.10(c).

“Reimbursement Obligation” means the obligation of the Borrower to reimburse the
applicable Issuing Lender pursuant to Section 3.5 for amounts drawn under
Letters of Credit.

“REIT” means a real estate investment trust under Sections 856-860 of the Code.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

25



--------------------------------------------------------------------------------

“Required Lenders” means, at any date, any combination of Lenders whose
Revolving Credit Commitments aggregate more than fifty percent (50%) of the
aggregate amount of the Revolving Credit Commitment or, if the Revolving Credit
Commitments have been terminated pursuant to Section 11.2, any combination of
Lenders holding more than fifty percent (50%) of the aggregate Extensions of
Credit; provided that the Revolving Credit Commitment of, and the portion of the
Extensions of Credit, as applicable, held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, controller, assistant controller, treasurer, assistant
treasurer, secretary or assistant secretary of a Credit Party, or any other
officer of a Credit Party reasonably acceptable to the Administrative Agent. Any
document delivered hereunder that is signed by a Responsible Officer of a Credit
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Credit Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Credit Party.

“Restricted Investment” means an Investment other than a Permitted Investment.

“Restricted Payments” has the meaning assigned thereto in Section 10.5.

“Restricted Subsidiary” means any Subsidiary of the Borrower that is not an
Unrestricted Subsidiary.

“Revolving Credit Commitment” means (a) as to any Revolving Credit Lender, the
obligation of such Revolving Credit Lender to make Revolving Credit Loans to the
account of the Borrower hereunder in an aggregate principal amount at any time
outstanding not to exceed the amount set forth opposite such Revolving Credit
Lender’s name on the Register, as such amount may be reduced or modified at any
time or from time to time pursuant to the terms hereof and (b) as to all
Revolving Credit Lenders, the aggregate commitment of all Revolving Credit
Lenders to make Revolving Credit Loans, as such amount may be reduced at any
time or from time to time pursuant to the terms hereof. The Revolving Credit
Commitment of all Revolving Credit Lenders on the First Amendment Effective Date
shall be Nine Hundred Million Dollars ($900,000,000).

“Revolving Credit Commitment Percentage” means, as to any Revolving Lender at
any time, the ratio of (a) the amount of the Revolving Credit Commitment of such
Revolving Credit Lender to (b) the Revolving Credit Commitments of all Revolving
Credit Lenders.

“Revolving Credit Exposure” means, as to any Revolving Credit Lender at any
time, the aggregate principal amount at such time of its outstanding Revolving
Credit Loans and such Revolving Credit Lender’s participation in L/C Obligations
and Swingline Loans at such time.

“Revolving Credit Facility” means the revolving credit facility established
pursuant to Article II.

“Revolving Credit Lenders” means Lenders with a Revolving Credit Commitment.

“Revolving Credit Loans” means any revolving loan made to the Borrower pursuant
to Section 2.1, and all such revolving loans collectively as the context
requires.

“Revolving Credit Maturity Date” means the earliest to occur of (a) December 29,
2017,July 22, 2020, subject to extension (in the case of each Revolving Credit
Lender consenting thereto) as provided in Section 2.9, (b) the date of
termination of the entire Revolving Credit Commitment by the Borrower pursuant
to Section 2.5(a)(i), or (c) the date of termination of the Revolving Credit
Commitment by the Administrative Agent on behalf of the Lenders pursuant to
Section 11.2(a).

 

26



--------------------------------------------------------------------------------

“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing the Revolving Credit Loans made by such
Lender, substantially in the form of Exhibit A-1, and any amendments,
supplements and modifications thereto, any substitutes therefor, and any
replacements, restatements, renewals or extension thereof, in whole or in part.

“Revolving Credit Outstandings” means the sum of (a) with respect to Revolving
Credit Loans and Swingline Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of Revolving Credit Loans and Swingline Loans, as the case may be,
occurring on such date; plus (b) with respect to any L/C Obligations on any
date, the aggregate outstanding amount thereof on such date after giving effect
to any Extensions of Credit occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements of outstanding unpaid drawings under any Letters of Credit
or any reductions in the maximum amount available for drawing under Letters of
Credit taking effect on such date.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government (including
those administered by OFAC), the European Union, HMT, or other relevant
sanctions authority having jurisdiction over the Borrower or any of its
Subsidiaries.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject to a sanctions program identified on the list maintained by
OFAC and available at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx,
or as otherwise published from time to timeor target of any Sanctions.

“Sanctioned Person” means, at any time, (a) a Person named on the list of
“Specially Designated Nationals and Blocked Persons”any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, or (b) (i) an agency of the
government of a Sanctioned Country, (ii) an organization controlled by a
Sanctioned Country, or (iii) a person, the U.S. Department of State, the United
Nations Security Council, the European Union, HMT, or other relevant sanctions
authority having jurisdiction over the Borrower or any of its Subsidiaries,
(b) any Person operating, organized or resident in a Sanctioned Country, to the
extent subject to a sanctions program administered by the U.S. Department of the
Treasury’s Office of Foreign Assets Control or (c) any Person owned or
controlled by any such Person or Persons described in clauses (a) and (b).

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.

“Second Amendment Effective Date” means July 22, 2015.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Issuing Lenders, the Hedge Banks, the Cash Management Banks, each co-agent
or sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 12.5, any other holder from time to time of any Obligations and, in each
case, their respective successors and permitted assigns.

 

27



--------------------------------------------------------------------------------

“Security Documents” means the collective reference to the Collateral Agreement
and each other agreement or writing pursuant to which any Credit Party purports
to pledge or grant a security interest in any property or assets securing the
Obligations or any such Person purports to guaranty the payment and/or
performance of the Obligations, in each case, as amended, restated, supplemented
or otherwise modified from time to time.

“Senior Unsecured 2013 Notes” means the Indebtedness of the Borrower evidenced
by its 6 1⁄4% Senior Notes due 2013, in the original principal amount of
$375,000,000, issued pursuant to that certain Indenture dated as of March 23,
2005 among the Borrower, certain of its Subsidiaries and U.S. Bank National
Association, as trustee, as amended, restated, supplemented or otherwise
modified from time to time as permitted by the terms and conditions of this
Agreement.

“Senior Unsecured 2013 Notes Tender” means the tender offer for and
corresponding purchase of some or all of the Senior Unsecured 2013 Notes
pursuant to the Offer to Purchase for Cash Up to the Tender Cap of the
Outstanding 6 1⁄4% Senior Notes due 2013 dated December 5, 2011.

“Senior Unsecured 20172020 Notes” means the Indebtedness of the Borrower
evidenced by its 7 3⁄44.125% Senior Notes due 2017,2020, in the original
aggregate principal amount of $465,000,000,325,000,000, issued pursuant to that
certain Base Indenture dated as of January 23, 2006,April 4, 2013, among the
Borrower, certain of its Subsidiaries and U.S. Bank National Association, as
trustee, as amended by the Second Supplemental Indenture dated as of June 3,
2009, in each case, as amended, restated, supplemented or otherwise modified
from time to time as permitted by the terms and conditions of this Agreement.

“Senior Unsecured 2023 Notes” means the Indebtedness of the Borrower evidenced
by its 4.625% Senior Notes due 2023, in the original aggregate principal amount
of $350,000,000, issued pursuant to that certain Indenture dated as of April 4,
2013, among the Borrower, certain of its Subsidiaries and U.S. Bank National
Association, as trustee, as amended, restated, supplemented or otherwise
modified from time to time as permitted by the terms and conditions of this
Agreement.

“Senior Unsecured Notes” means the collective reference to (ia) the Senior
Unsecured 20172020 Notes, (b) the Senior Unsecured 2023 Notes and (iic) any
other instruments and agreements entered into by the Borrower or its
Subsidiaries in connection therewith, in each case, as amended, restated,
supplemented or otherwise modified from time to time as permitted by the terms
and conditions of this Agreement. Solely for purposes of Sections 10.9 and
10.10, “Senior Unsecured Notes” shall include any other senior unsecured notes
issued by the Borrower and permitted by this Agreement so long as the indenture
or supplemental indenture pursuant to which such senior unsecured notes are
issued contains no restrictions on the ability of the Borrower or a Restricted
Subsidiary to incur Liens on or with respect to any of its assets or properties
as security for the Obligations, or on the ability of a Restricted Subsidiary to
pay dividends to the Borrower, that in either case are more restrictive on the
Borrower and its Restricted Subsidiaries than those set forth in either (i) the
Base Indenture governing the Senior Unsecured 2020 Notes, dated as of
January 23, 2006,April 4, 2013, among the Borrower, certain of its Subsidiaries
and U.S. Bank National Association, as trustee, as amended and supplemented
prior to the Closing Date (the “2006 Indenture”). A Lien restriction that
contains an exception for liens on real or personal property of the Borrower and
any Subsidiary Guarantor securing Indebtedness and other obligations under
“credit facilities” (which would specifically include the Obligations) in an
aggregate principal amount not to exceed an amount that is not less than
$1,000,000,000 will be deemed to be no more restrictive on the Borrower and its
Restricted Subsidiaries than the corresponding Lien restriction of the 2006
Indenture.Second Amendment Effective Date or (ii) the Indenture governing the
Senior Unsecured 2023 Notes, dated as of April 4, 2013, among the Borrower,
certain of its Subsidiaries and U.S. Bank National Association, as trustee, as
amended and supplemented prior to the Second Amendment Effective Date.

 

28



--------------------------------------------------------------------------------

“Solvent” means, as to any Person on a particular date, that any such Person
(a) has capital sufficient to carry on its business and transactions and all
business and transactions in which it is about to engage and is able to pay its
debts as they mature, (b) has assets having a value, both at fair valuation and
at present fair saleable value, greater than the amount required to pay its
probable liabilities (including contingencies), and (c) does not believe that it
will incur debts or liabilities beyond its ability to pay such debts or
liabilities as they mature.

“Stated Maturity” means, with respect to any installment of interest or
principal on any Indebtedness, the date on which such payment of interest or
principal was scheduled to be paid in the original documentation governing such
Indebtedness, and shall not include any contingent obligations to repay, redeem
or repurchase any such interest or principal prior to the date originally
scheduled for the payment thereof.

“Subordinated Indebtedness” means the collective reference to any Indebtedness
of the Borrower or any Restricted Subsidiary subordinated in right and time of
payment to the Obligations and containing such other terms and conditions, in
each case as are satisfactory to the Required Lenders.

“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Capital Stock having ordinary voting power to elect a majority of
the board of directors or other managers of such corporation, partnership,
limited liability company or other entity is at the time owned by, or the
management of which is otherwise controlled by, such Person (irrespective of
whether, at the time, Capital Stock of any other class or classes of such
corporation, partnership, limited liability company or other entity shall have
or might have voting power by reason of the happening of any contingency).
Unless otherwise qualified references to “Subsidiary” or “Subsidiaries” herein
shall refer to those of the Borrower.

“Subsidiary Guarantors” means each direct or indirect Domestic Subsidiary that
is a Restricted Subsidiary in existence on the Closing Date or that becomes a
party to the Subsidiary Guaranty Agreement pursuant to Section 8.11.

“Subsidiary Guaranty Agreement” means the amended and restated guaranty
agreement of even date herewith executed by the Subsidiary Guarantors in favor
of the Administrative Agent for the ratable benefit of the Secured Parties,
substantially in the form of Exhibit H, as amended, restated, supplemented or
otherwise modified from time to time.

“Swingline Commitment” means the lesser of (a) Thirty Million Dollars
($30,000,000) and (b) the Revolving Credit Commitment.

“Swingline Facility” means the swingline facility established pursuant to
Section 2.2.

“Swingline Lender” means Bank of America in its capacity as swingline lender
hereunder.

“Swingline Loan” means any swingline loan made by the Swingline Lender to the
Borrower pursuant to Section 2.2, and all such swingline loans collectively as
the context requires.

“Swingline Note” means a promissory note made by the Borrower in favor of the
Swingline Lender evidencing the Swingline Loans made by the Swingline Lender,
substantially in the form of Exhibit A-2, and any amendments, supplements and
modifications thereto, any substitutes therefor, and any replacements,
restatements, renewals or extension thereof, in whole or in part.

 

29



--------------------------------------------------------------------------------

“Swingline Termination Date” means the first to occur of (a) the resignation of
Bank of America as Administrative Agent in accordance with Section 12.6 and
(b) the Revolving Credit Termination Date.

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease in accordance with GAAP.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholdings), assessments, fees or other charges
imposed by any Governmental Authority with respect to this Agreement, any of the
other Loan Documents or the transactions that are the subject thereof, including
any interest, additions to tax or penalties applicable thereto.

“Termination Event” except for any such event or condition that could not
reasonably be expected to have a Material Adverse Effect: (a) a “Reportable
Event” described in Section 4043 of ERISA for which the notice requirement has
not been waived by the PBGC, or (b) the withdrawal of the Borrower or any ERISA
Affiliate from a Pension Plan during a plan year in which it was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA, or (c) the termination of a
Pension Plan, the filing of a notice of intent to terminate a Pension Plan or
the treatment of a Pension Plan amendment as a termination, under Section 4041
of ERISA, if the plan assets are not sufficient to pay all plan liabilities, or
(d) the institution of proceedings to terminate, or the appointment of a trustee
with respect to, any Pension Plan by the PBGC, or (e) any other event or
condition which would constitute grounds under Section 4042(a) of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan,
or (f) the imposition of a Lien pursuant to Section 430(k) of the Code or
Section 303 of ERISA, or (g) the partial or complete withdrawal of the Borrower
of any ERISA Affiliate from a Multiemployer Plan if withdrawal liability is
asserted by such plan, or (h) any event or condition which results in the
reorganization or insolvency of a Multiemployer Plan under Sections 4241 or 4245
of ERISA, or (i) any event or condition which results in the termination of a
Multiemployer Plan under Section 4041A of ERISA or the institution by PBGC of
proceedings to terminate a Multiemployer Plan under Section 4042 of ERISA, or
(j) the determination that any Pension Plan is considered an at-risk plan or a
plan in endangered or critical status within the meaning of Sections 430, 431
and 432 of the Code or Sections 303, 304 and 305 of ERISA.

“Termination Value” means, in respect of any one or more Hedging Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedging Agreements, (a) for any date on or after the
date such Hedging Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedging Agreements, as determined based upon
one or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedging Agreements (which may include a Lender or any
Affiliate of a Lender).

“Transactions” means, collectively, (a) the repayment in full of the existing
Indebtedness of the Borrower under the Existing Credit Agreement on the Closing
Date, (b) the financing of the Senior Unsecured 2013 Notes Tender, (c) the
initial Extensions of Credit and (dc) the payment of fees, commissions and
expenses in connection with the foregoing.

“UCC” means the Uniform Commercial Code as in effect in the State of New York,
as amended or modified from time to time.

 

30



--------------------------------------------------------------------------------

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 or 430 of the Code for the
applicable plan year.

“United States” means the United States of America.

“Unoccupied Prison Facility” means any Prison Facility owned by the Borrower or
its Restricted Subsidiaries that, for the twelve-month period ending on the date
of measurement, has had an average occupancy level of less than fifteen percent
(15%).

“Unrestricted Cash and Cash Equivalents” means, when referring to cash or Cash
Equivalents of the Borrower and its Subsidiaries, that such cash or Cash
Equivalents (a) do not appear or would not be required to appear as “restricted”
on the financial statements of the Borrower and its Subsidiaries and (b) other
than during a Collateral Release Period are held in an account in which the
Administrative Agent has a perfected security interest.

“Unrestricted Subsidiary” means any Subsidiary of the Borrower that is
designated by the board of directors of the Borrower as an Unrestricted
Subsidiary pursuant to Section 8.12, but only to the extent that such
Subsidiary:

(a)        has no Indebtedness that is recourse (directly or indirectly) to the
Borrower or any of its Restricted Subsidiaries;

(b)        is not party to any agreement, contract, arrangement or understanding
with the Borrower or any of its Restricted Subsidiaries unless the terms of any
such agreement, contract, arrangement or understanding are no less favorable to
the Borrower or such Restricted Subsidiary than those that might be obtained at
the time from Persons who are not Affiliates of the Borrower;

(c)        is a Person with respect to which neither the Borrower nor any of its
Restricted Subsidiaries has any direct or indirect obligation (i) to subscribe
for additional Capital Stock or (ii) to maintain or preserve such Person’s
financial condition or to cause such Person to achieve any specified levels of
operating results; and

(d)        has not guaranteed or otherwise directly or indirectly provided
credit support for any Indebtedness of the Borrower or any of its Restricted
Subsidiaries.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned thereto in
Section 4.11(g).

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association, and its successors.

“Withholding Agent” means the Borrower and the Administrative Agent.

SECTION 1.2 Other Definitions and Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document: (a) the definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined, (b) whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms,

 

31



--------------------------------------------------------------------------------

(c) the words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”, (d) the word “will” shall be
construed to have the same meaning and effect as the word “shall”, (e) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(f) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (g) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (h) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (i) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights,
(j) the term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form, (k) in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” the words “to” and “until” each mean
“to but excluding” and the word “through” means “to and including”, and
(l) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

SECTION 1.3 Accounting Terms. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the audited
financial statements required by Section 7.1(b), except as otherwise
specifically prescribed herein (including, without limitation, as prescribed by
Section 13.9). Notwithstanding the foregoing, for purposes of determining
compliance with any covenant (including the computation of any financial
covenant) contained herein, Indebtedness of the Borrower and its Subsidiaries
shall be deemed to be carried at 100% of the outstanding principal amount
thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.

SECTION 1.4 UCC Terms. Terms defined in the UCC in effect on the Closing Date
and not otherwise defined herein shall, unless the context otherwise indicates,
have the meanings provided by those definitions. Subject to the foregoing, the
term “UCC” refers, as of any date of determination, to the UCC then in effect.

SECTION 1.5 Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

SECTION 1.6 References to Agreement and Laws. Unless otherwise expressly
provided herein, (a) references to formation documents, governing documents,
agreements (including the Loan Documents) and other contractual instruments
shall be deemed to include all subsequent amendments, restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, extensions, supplements and other modifications are
not prohibited by any Loan Document; and (b) references to any Applicable Law
shall include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Applicable Law.

SECTION 1.7 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

 

32



--------------------------------------------------------------------------------

SECTION 1.8 Letter of Credit Amounts. Unless otherwise specified, all references
herein to the amount of a Letter of Credit at any time shall be deemed to mean
the maximum face amount of such Letter of Credit after giving effect to all
increases thereof contemplated by such Letter of Credit or the Letter of Credit
Application therefor, whether or not such maximum face amount is in effect at
such time.

SECTION 1.9 Consolidation of Variable Interest Entities. All references herein
to Consolidated financial statements of the Borrower and its Subsidiaries or to
the determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB Interpretation No. 46 – Consolidation of Variable
Interest Entities: an interpretation of ARB No. 51 (January 2003) as if such
variable interest entity were a Subsidiary as defined herein.

ARTICLE II

REVOLVING CREDIT FACILITY

SECTION 2.1 Revolving Credit Loans. Subject to the terms and conditions of this
Agreement, and in reliance upon the representations and warranties set forth
herein, each Revolving Credit Lender severally agrees to make Revolving Credit
Loans to the Borrower from time to time from the Closing Date through, but not
including, the Revolving Credit Maturity Date as requested by the Borrower in
accordance with the terms of Section 2.3; provided, that (a) the Revolving
Credit Outstandings shall not exceed the Revolving Credit Commitment and (b) the
Revolving Credit Exposure of any Revolving Credit Lender shall not at any time
exceed such Revolving Credit Lender’s Revolving Credit Commitment. Each
Revolving Credit Loan by a Revolving Credit Lender shall be in a principal
amount equal to such Revolving Credit Lender’s Revolving Credit Commitment
Percentage of the aggregate principal amount of Revolving Credit Loans requested
on such occasion. Subject to the terms and conditions hereof, the Borrower may
borrow, repay and reborrow Revolving Credit Loans hereunder until the Revolving
Credit Maturity Date.

SECTION 2.2 Swingline Loans.

(a)        Availability. Subject to the terms and conditions of this Agreement,
the Swingline Lender agrees to make Swingline Loans to the Borrower from time to
time from the Closing Date through, but not including, the Swingline Termination
Date; provided, that the aggregate principal amount of all outstanding Swingline
Loans (after giving effect to any amount requested), shall not exceed the lesser
of (i) the Revolving Credit Commitment less the sum of all outstanding Revolving
Credit Loans and the L/C Obligations and (ii) the Swingline Commitment.

(b)        Refunding.

(i)        Swingline Loans shall be refunded by the Revolving Credit Lenders on
demand by the Swingline Lender. Such refundings shall be made by the Revolving
Credit Lenders in accordance with their respective Revolving Credit Commitment
Percentages and shall thereafter be reflected as Revolving Credit Loans of the
Revolving Credit Lenders on the books and records of the Administrative Agent.
Each Revolving Credit Lender shall fund its respective Revolving Credit
Commitment Percentage of Revolving Credit Loans as required to repay Swingline
Loans outstanding to the Swingline Lender upon demand by the Swingline Lender
but in no event later than 2:00 p.m. on the next succeeding Business Day after
such demand is made. No Revolving Credit Lender’s obligation to fund its
respective Revolving Credit Commitment Percentage of a Swingline Loan shall be
affected by any other Revolving Credit Lender’s failure to fund its Revolving
Credit Commitment Percentage of a Swingline Loan, nor shall any Revolving Credit
Lender’s Revolving Credit Commitment Percentage be increased as a result of any
such failure of any other Revolving Credit Lender to fund its Revolving Credit
Commitment Percentage of a Swingline Loan.

 

33



--------------------------------------------------------------------------------

(ii)        The Borrower shall pay to the Swingline Lender on demand the amount
of such Swingline Loans to the extent amounts received from the Revolving Credit
Lenders are not sufficient to repay in full the outstanding Swingline Loans
requested or required to be refunded. In addition, the Borrower hereby
authorizes the Administrative Agent to charge any account maintained by the
Borrower with the Swingline Lender (up to the amount available therein) in order
to immediately pay the Swingline Lender the amount of such Swingline Loans to
the extent amounts received from the Revolving Credit Lenders are not sufficient
to repay in full the outstanding Swingline Loans requested or required to be
refunded. If any portion of any such amount paid to the Swingline Lender shall
be recovered by or on behalf of the Borrower from the Swingline Lender in
bankruptcy or otherwise, the loss of the amount so recovered shall be ratably
shared among all the Revolving Credit Lenders in accordance with their
respective Revolving Credit Commitment Percentages (unless the amounts so
recovered by or on behalf of the Borrower pertain to a Swingline Loan extended
after the occurrence and during the continuance of an Event of Default of which
the Administrative Agent has received notice in the manner required pursuant to
Section 12.3 and which Event of Default has not been waived by the Required
Lenders or the Lenders, as applicable).

(iii)        Each Revolving Credit Lender acknowledges and agrees that its
obligation to refund Swingline Loans in accordance with the terms of this
Section is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including, without limitation, non-satisfaction of the
conditions set forth in Article V. Further, each Revolving Credit Lender agrees
and acknowledges that if prior to the refunding of any outstanding Swingline
Loans pursuant to this Section, one of the events described in Section 11.1(i)
or (j) shall have occurred, each Revolving Credit Lender will, on the date the
applicable Revolving Credit Loan would have been made, purchase an undivided
participating interest in the Swingline Loan to be refunded in an amount equal
to its Revolving Credit Commitment Percentage of the aggregate amount of such
Swingline Loan. Each Revolving Credit Lender will immediately transfer to the
Swingline Lender, in immediately available funds, the amount of its
participation and upon receipt thereof the Swingline Lender will deliver to such
Revolving Credit Lender a certificate evidencing such participation dated the
date of receipt of such funds and for such amount. Whenever, at any time after
the Swingline Lender has received from any Revolving Credit Lender such
Revolving Credit Lender’s participating interest in a Swingline Loan, the
Swingline Lender receives any payment on account thereof, the Swingline Lender
will distribute to such Revolving Credit Lender its participating interest in
such amount (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Revolving Credit Lender’s
participating interest was outstanding and funded).

(c)        Defaulting Lenders. Notwithstanding anything to the contrary
contained in this Agreement, this Section 2.2 shall be subject to the terms and
conditions of Section 4.14 and Section 4.15.

SECTION 2.3 Procedure for Advances of Revolving Credit Loans and Swingline
Loans.

(a)        Requests for Borrowing. The Borrower shall give the Administrative
Agent irrevocable prior written notice substantially in the form of Exhibit B or
such other form as may be reasonably approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent), appropriately completed and
signed by a Responsible Officer of the Borrower (a “Notice of Borrowing”), not
later than 12:00 noon (i) on the same Business Day as each Base Rate Loan and
each Swingline Loan and (ii) at least three (3) Business Days before each LIBOR
Rate Loan, of its intention to borrow, specifying (A) the date of such
borrowing, which shall be a Business Day, (B) the amount of such borrowing,
which shall be, (x) with respect to Base Rate Loans (other than Swingline Loans)
in an aggregate principal amount of $2,000,000 or

 

34



--------------------------------------------------------------------------------

a whole multiple of $1,000,000 in excess thereof, (y) with respect to LIBOR Rate
Loans in an aggregate principal amount of $3,000,000 or a whole multiple of
$1,000,000 in excess thereof and (z) with respect to Swingline Loans in whole
multiples of $100,000, (C) whether such Loans are to be Revolving Credit Loans
or Swingline Loans, (D) in the case of Revolving Credit Loans whether the Loans
are to be LIBOR Rate Loans or Base Rate Loans, and (E) in the case of LIBOR Rate
Loans, the duration of the Interest Period applicable thereto (provided that any
Revolving Credit Loans made on the Closing Date or any of the three (3) Business
Days following the Closing Date shall be made as Base Rate Loans unless the
Borrower has delivered to the Administrative Agent a funding indemnity letter in
form and substance reasonably satisfactory to the Administrative Agent not less
than three (3) Business Days prior to the date of such Revolving Credit Loans);
provided that, notwithstanding the foregoing, the Borrower may provide such
notice to the Administrative Agent by telephone; provided that any telephonic
notice must be confirmed promptly thereafter by delivery to the Administrative
Agent of a Notice of Borrowing. A Notice of Borrowing received after 12:00 noon
shall be deemed received on the next Business Day. The Administrative Agent
shall promptly notify the Revolving Credit Lenders of each Notice of Borrowing.

(b)        Disbursement of Revolving Credit and Swingline Loans. Not later than
2:00 p.m. on the proposed borrowing date, (i) each Revolving Credit Lender will
make available to the Administrative Agent, for the account of the Borrower, at
the office of the Administrative Agent, in funds immediately available to the
Administrative Agent, such Revolving Credit Lender’s Revolving Credit Commitment
Percentage of the Revolving Credit Loans to be made on such borrowing date and
(ii) the Swingline Lender will make available to the Administrative Agent, for
the account of the Borrower, at the office of the Administrative Agent, in funds
immediately available to the Administrative Agent, the Swingline Loans to be
made on such borrowing date. The Borrower hereby irrevocably authorizes the
Administrative Agent to disburse the proceeds of each borrowing requested
pursuant to this Section in immediately available funds by crediting or wiring
such proceeds to the deposit account of the Borrower identified in the most
recent notice substantially in the form of Exhibit C (a “Notice of Account
Designation”) delivered by the Borrower to the Administrative Agent, or as may
be otherwise agreed upon by the Borrower and the Administrative Agent from time
to time. Subject to Section 4.7 hereof, the Administrative Agent shall not be
obligated to disburse the portion of the proceeds of any Revolving Credit Loan
requested pursuant to this Section to the extent that any Revolving Credit
Lender has not made available to the Administrative Agent its Revolving Credit
Commitment Percentage of such Loan. Revolving Credit Loans to be made for the
purpose of refunding Swingline Loans shall be made by the Revolving Credit
Lenders as provided in Section 2.2(b).

SECTION 2.4 Repayment and Prepayment of Revolving Credit and Swingline Loans.

(a)        Repayment on Termination Date. The Borrower hereby agrees to repay
the outstanding principal amount of (i) all Revolving Credit Loans in full on
the Revolving Credit Maturity Date, and (ii) all Swingline Loans in accordance
with Section 2.2(b) (but, in any event, no later than the Revolving Credit
Maturity Date), together, in each case, with all accrued but unpaid interest
thereon.

(b)        Mandatory Prepayments. If at any time the Revolving Credit
Outstandings exceed the Revolving Credit Commitment, the Borrower agrees to
repay immediately upon notice from the Administrative Agent, by payment to the
Administrative Agent for the account of the Revolving Credit Lenders, Extensions
of Credit in an amount equal to such excess with each such repayment applied
first to the principal amount of outstanding Swingline Loans, second to the
principal amount of outstanding Revolving Credit Loans and third, with respect
to any Letters of Credit then outstanding, a payment of Cash Collateral into a
Cash Collateral account opened by the Administrative Agent, for the benefit of
the Revolving Credit Lenders, in an amount equal to such excess (such Cash
Collateral to be applied in accordance with Section 11.4). The application of
any prepayment of Revolving Credit Loans pursuant to this Section 2.4(b) shall
be made, first, to Base Rate Loans and, second, to LIBOR Rate Loans.

 

35



--------------------------------------------------------------------------------

(c)        Optional Prepayments. The Borrower may at any time and from time to
time prepay Revolving Credit Loans and Swingline Loans, in whole or in part,
with irrevocable prior written notice to the Administrative Agent substantially
in the form of Exhibit D or such other form as may be reasonably approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent),
appropriately completed and signed by a Responsible Officer (a “Notice of
Prepayment”), given not later than 12:00 noon (i) on the same Business Day as
each Base Rate Loan and each Swingline Loan and (ii) at least three (3) Business
Days before each LIBOR Rate Loan, specifying the date and amount of prepayment
and whether the prepayment is of LIBOR Rate Loans, Base Rate Loans, Swingline
Loans or a combination thereof, and, if of a combination thereof, the amount
allocable to each. Upon receipt of such notice, the Administrative Agent shall
promptly notify each Revolving Credit Lender. If any such notice is given, the
amount specified in such notice shall be due and payable on the date set forth
in such notice. Partial prepayments shall be in an aggregate amount of
$2,000,000 or a whole multiple of $1,000,000 in excess thereof with respect to
Base Rate Loans (other than Swingline Loans), $3,000,000 or a whole multiple of
$1,000,000 in excess thereof with respect to LIBOR Rate Loans and $100,000 or a
whole multiple of $100,000 in excess thereof with respect to Swingline Loans. A
Notice of Prepayment received after 12:00 noon shall be deemed received on the
next Business Day. Each such repayment shall be accompanied by any amount
required to be paid pursuant to Section 4.9 hereof.

(d)        Limitation on Prepayment of LIBOR Rate Loans. The Borrower may not
prepay any LIBOR Rate Loan on any day other than on the last day of the Interest
Period applicable thereto unless such prepayment is accompanied by any amount
required to be paid pursuant to Section 4.9 hereof.

(e)        Hedging Agreements. No repayment or prepayment pursuant to this
Section shall affect any of the Borrower’s obligations under any Hedging
Agreement.

SECTION 2.5 Permanent Reduction of the Revolving Credit Commitment.

(a)        Voluntary Reduction. The Borrower shall have the right at any time
and from time to time, upon at least five (5) Business Days’ prior written
notice to the Administrative Agent, to permanently reduce, without premium or
penalty, (i) the entire Revolving Credit Commitment at any time or (ii) portions
of the Revolving Credit Commitment, from time to time, in an aggregate principal
amount not less than $5,000,000 or any whole multiple of $1,000,000 in excess
thereof. Any reduction of the Revolving Credit Commitment shall be applied to
the Revolving Credit Commitment of each Revolving Credit Lender according to its
Revolving Credit Commitment Percentage. All commitment fees accrued until the
effective date of any termination of the Revolving Credit Commitment shall be
paid on the effective date of such termination.

(b)        Corresponding Payment. Each permanent reduction permitted or required
pursuant to this Section shall be accompanied by a payment of principal
sufficient to reduce the aggregate Revolving Credit Loans, Swingline Loans and
L/C Obligations, as applicable, outstanding after such reduction to the
Revolving Credit Commitment as so reduced, and if the Revolving Credit
Commitment as so reduced is less than the aggregate amount of all outstanding
Letters of Credit, the Borrower shall be required to deposit Cash Collateral in
a Cash Collateral account opened by the Administrative Agent in an amount equal
to such excess. Such Cash Collateral shall be applied in accordance with
Section 11.4. Any reduction of the Revolving Credit Commitment to zero shall be
accompanied by payment of all outstanding Revolving Credit Loans and Swingline
Loans (and furnishing of Cash Collateral for all L/C Obligations) and shall
result in the termination of the Revolving Credit Commitment and the Swingline
Commitment and the Revolving Credit Facility. If the reduction of the Revolving
Credit Commitment requires the repayment of any LIBOR Rate Loan, such repayment
shall be accompanied by any amount required to be paid pursuant to Section 4.9
hereof.

 

36



--------------------------------------------------------------------------------

SECTION 2.6 Termination of Revolving Credit Facility. The Revolving Credit
Facility and the Revolving Credit Commitments shall terminate on the Revolving
Credit Maturity Date.

SECTION 2.7 Increase in Revolving Credit Facility.

(a)        As an alternative or in addition to Section 2.8 below, subject to the
conditions set forth below, at any time prior to the Revolving Credit Maturity
Date, the Borrower shall have the right to request, upon not less than thirty
(30) days’ prior written notice (an “Incremental Revolving Credit Commitment
Notification”) to the Administrative Agent, an increase in the Revolving Credit
Commitment in an aggregate principal amount as may be specified by the Borrower.
Such Incremental Revolving Credit Commitment Notification shall specify the
applicable Incremental Revolving Credit Commitment Effective Date.

(b)        Increases in the Revolving Credit Commitment pursuant to this
Section 2.7 shall be obtained from existing Lenders or from other banks,
financial institutions or investment funds that qualify as Eligible Assignees
(each such other bank, financial institution or investment fund, a “New
Revolving Lender” and, collectively with the existing Lenders providing a
portion of the proposed increase in the Revolving Credit Commitment pursuant to
this Section 2.7, the “Incremental Revolving Credit Lenders”); provided that no
existing Lender shall have any obligation to increase its Revolving Credit
Commitment pursuant to this Section 2.7 and the failure by any existing Lender
to respond to a request for such increase shall be deemed to be a refusal of
such request by such existing Lender.

(c)        The following terms and conditions shall apply to each increase in
the Revolving Credit Commitment pursuant to this Section 2.7:

(i)        such increase in the Revolving Credit Commitment pursuant to this
Section 2.7 (and any Revolving Credit Loans made thereunder) shall constitute
Obligations of the Borrower and shall be secured and guaranteed with the other
Extensions of Credit on a pari passu basis;

(ii)        the Administrative Agent and the Lenders shall have received from
the Borrower an Officer’s Compliance Certificate, in form and substance
reasonably satisfactory to the Administrative Agent, demonstrating that, as of
the applicable Incremental Revolving Credit Commitment Effective Date and after
giving effect thereto and any Extensions of Credit made or to be made in
connection therewith, the Borrower and its Restricted Subsidiaries are in pro
forma compliance with the financial covenants set forth in Article IX;

(iii)        no Default or Event of Default shall have occurred and be
continuing as of the applicable Incremental Revolving Credit Commitment
Effective Date or after giving effect to such increase in the Revolving Credit
Commitment pursuant to this Section 2.7;

(iv)        the representations and warranties made by each Credit Party in this
Agreement and the other Loan Documents shall be true and correct on and as of
the applicable Incremental Revolving Credit Commitment Effective Date with the
same effect as if made on and as of such date (other than those representations
and warranties that by their terms speak as of a particular date, which
representations and warranties shall be true and correct as of such particular
date);

(v)        the Administrative Agent shall have received a resolution duly
adopted by the board of directors of each Credit Party authorizing such increase
in the Revolving Credit Commitment pursuant to this Section 2.7;

 

37



--------------------------------------------------------------------------------

(vi)        in no event shall the aggregate amount of all increases in the
Revolving Credit Commitment pursuant to this Section 2.7 (including the
requested increase) plus the aggregate amount of all Incremental Term Loans made
pursuant to Section 2.8, in each case after the FirstSecond Amendment Effective
Date, exceed $100,000,000350,000,000;

(vii)        the amount of such increase in the Revolving Credit Commitment
pursuant to this Section 2.7 shall not be less than a minimum principal amount
of $15,000,000, or, if less, the remaining amount permitted pursuant to clause
(vi) above;

(viii)        the Borrower and each Incremental Revolving Credit Lender shall
execute and deliver a Lender Addition and Acknowledgement Agreement to the
Administrative Agent for its acceptance and recording in the Register, which
shall be acknowledged by the Administrative Agent and each Subsidiary Guarantor
and shall be in form and substance reasonably satisfactory to the Administrative
Agent;

(ix)        the Administrative Agent shall have received any documents or
information in connection with such increase in the Revolving Credit Commitment
pursuant to this Section 2.7 as it may request in its reasonable discretion; and

(x)        the outstanding Revolving Credit Loans and Revolving Credit
Commitment Percentages of L/C Obligations will be reallocated by the
Administrative Agent on the applicable Incremental Revolving Credit Commitment
Effective Date among the Lenders in accordance with their revised Revolving
Credit Commitment Percentages (and the Lenders agree to make all payments and
adjustments necessary to effect such reallocation and the Borrower shall pay any
and all costs required pursuant to Section 4.9 in connection with such
reallocation as if such reallocation were a repayment).

(d)        Notwithstanding the provisions of Section 13.2 to the contrary, the
Administrative Agent is hereby authorized to execute and deliver amendment
documentation evidencing such amendments (or any other amendments necessary to
effectuate the proposed increase in the Revolving Credit Commitment pursuant to
this Section 2.7 on the terms set forth above) on behalf of the Lenders;
provided that such amendment shall not modify this Agreement or any other Loan
Document in any manner materially adverse to any Lender without the consent of
such Lenders adversely affected thereby in accordance with Section 13.2 hereof.

(e)        Upon the execution, delivery, acceptance and recording of the
applicable Lender Addition and Acknowledgment Agreement, from and after the
applicable Incremental Revolving Credit Commitment Effective Date, (i) each
Incremental Revolving Credit Lender shall have a Revolving Credit Commitment as
set forth in the Register and all the rights and obligations of a Lender with a
Revolving Credit Commitment hereunder and (ii) all Revolving Credit Loans made
on account of any increase in the Revolving Credit Commitment pursuant to this
Section 2.7 shall bear interest at the rate applicable to the Revolving Credit
Loans immediately prior to giving effect to such increase in the Revolving
Credit Commitment pursuant to this Section 2.7.

(f)        The Administrative Agent shall maintain a copy of each Lender
Addition and Acknowledgment Agreement delivered to it in accordance with
Section 13.10(c).

SECTION 2.8 Incremental Term Loans.

(a)        As an alternative or in addition to Section 2.7 above, subject to the
conditions set forth in paragraphs (a) through (f) hereof, at any time prior to
the Revolving Credit Maturity Date, the Borrower, shall have the right to
request, upon not less than thirty (30) days’ prior written notice (an
“Incremental

 

38



--------------------------------------------------------------------------------

Term Loan Notification”) to the Administrative Agent, Incremental Term Loans in
an aggregate principal amount as may be specified by the Borrower. Such
Incremental Term Loan Notification shall specify the applicable Incremental Term
Loan Effective Date, and on such date, the Borrower shall deliver a Notice of
Borrowing with respect to such Incremental Term Loan. The Borrower shall not
deliver more than two (2) Incremental Term Loan Notifications during the term of
this Agreement.

(b)        Each Incremental Term Loan shall be obtained from existing Lenders or
from other banks, financial institutions or investment funds that qualify as
Eligible Assignees (each such other bank, financial institution or investment
fund, a “New Incremental Term Loan Lender” and, collectively with the existing
Lenders providing such Incremental Term Loan, the “Incremental Term Loan
Lenders”); provided that no existing Lender shall have any obligation to provide
any portion of such Incremental Term Loan and the failure by any existing Lender
to respond to a request for an Incremental Term Loan shall be deemed to be a
refusal of such request by such existing Lender.

(c)        The following terms and conditions shall apply to each Incremental
Term Loan:

(i)        such Incremental Term Loan shall constitute Obligations of the
Borrower and shall be secured and guaranteed with the other Extensions of Credit
on a pari passu basis;

(ii)        the Administrative Agent and the Lenders shall have received from
the Borrower an Officer’s Compliance Certificate, in form and substance
reasonably satisfactory to the Administrative Agent, demonstrating that, as of
the applicable Incremental Term Loan Effective Date and after giving effect
thereto and any Extensions of Credit made or to be made in connection therewith,
the Borrower and its Restricted Subsidiaries are in pro forma compliance with
the financial covenants set forth in Article IX;

(iii)        no Default or Event of Default shall have occurred and be
continuing as of the applicable Incremental Term Loan Effective Date or after
giving effect to the making of any such Incremental Term Loan;

(iv)        the representations and warranties made by each Credit Party in this
Agreement and the other Loan Documents shall be true and correct on and as of
the applicable Incremental Term Loan Effective Date with the same effect as if
made on and as of such date (other than those representations and warranties
that by their terms speak as of a particular date, which representations and
warranties shall be true and correct as of such particular date);

(v)        the Administrative Agent shall have received a resolution duly
adopted by the board of directors of each Credit Party authorizing such
Incremental Term Loan;

(vi)        each Incremental Term Loan will mature and amortize in a manner
reasonably acceptable to the Administrative Agent and the Incremental Term Loan
Lenders making such Incremental Term Loan, but will not in any event have a
maturity date earlier than the Revolving Credit Maturity Date;

(vii)        in no event shall the aggregate principal amount of all Incremental
Term Loans made pursuant to this Section 2.8 (including the requested
Incremental Term Loan) plus the aggregate amount of all increases in the
Revolving Credit Commitment pursuant to Section 2.7, in each case after the
FirstSecond Amendment Effective Date, exceed $100,000,000350,000,000;

(viii)        the amount of such Incremental Term Loan obtained hereunder shall
not be less than a minimum principal amount of $15,000,000, or, if less, the
remaining amount permitted pursuant to clause (vii) above;

 

39



--------------------------------------------------------------------------------

(ix)        the Borrower and each Incremental Term Loan Lender shall execute and
deliver an Incremental Term Loan Agreement to the Administrative Agent, for its
acceptance and recording in the Register, which shall be acknowledged by the
Administrative Agent and each Subsidiary Guarantor and shall be in form and
substance reasonably satisfactory to the Administrative Agent; and

(x)        the Administrative Agent shall have received any documents or
information in connection with such Incremental Term Loan as it may request in
its reasonable discretion.

(d)        Notwithstanding the provisions of Section 13.2 to the contrary, the
Administrative Agent is hereby authorized to execute and deliver amendment
documentation evidencing such amendments (or any other amendments necessary to
effectuate the Incremental Term Loan on the terms set forth above) on behalf of
the Lenders; provided that such amendment shall not modify this Agreement or any
other Loan Document in any manner materially adverse to any Lender without the
consent of such Lenders adversely affected thereby in accordance with
Section 13.2 hereof.

(e)        Upon the execution, delivery, acceptance and recording of the
applicable Incremental Term Loan Agreement, from and after the applicable
Incremental Term Loan Effective Date, each Incremental Term Loan Lender shall
have an Incremental Term Loan Commitment as set forth in the Register and all
the rights and obligations of a Lender with such an Incremental Term Loan
Commitment hereunder. The applicable Incremental Term Loan Lenders shall make
the Incremental Term Loan to the Borrower on the applicable Incremental Term
Loan Effective Date in an amount equal to the Incremental Term Loan Commitment
of each Incremental Term Loan Lender with respect to such Incremental Term Loan
as agreed upon pursuant to subsection (b) above.

(f)        The Administrative Agent shall maintain a copy of each Incremental
Term Loan Agreement delivered to it in accordance with Section 13.10(c).

SECTION 2.9 Extension of Revolving Credit Maturity Date.

(a)         Requests for Extension. During a Collateral Release Period, the
Borrower may, by notice to the Administrative Agent (who shall promptly notify
the Revolving Credit Lenders) not earlier than the first anniversary of the
Second Amendment Effective Date and not later than 45 days prior to the
Revolving Credit Maturity Date, request that each Revolving Credit Lender extend
such Revolving Credit Lender’s Revolving Credit Maturity Date for one year,
which such request shall indicate the date by which each Revolving Credit Lender
shall respond to such request (which shall not be later than 20 days after the
date the Administrative Agent is notified of such request) (such date, the
“Notice Date”) and the date on which such extension shall be effective (which
shall not be earlier than 45 days after the date the Administrative Agent is
notified of such request, unless otherwise agreed by the Administrative Agent in
its sole discretion) (such date, the “Extension Effective Date”); provided that
the Borrower may only make one such request during any twelve-month period and
two such requests during the term of this Agreement.

(b)        Lender Elections to Extend. Each Revolving Credit Lender, acting in
its sole and individual discretion, shall, by notice to the Administrative Agent
given on or prior to the Notice Date, advise the Administrative Agent whether or
not such Revolving Credit Lender agrees to such extension (and each Revolving
Credit Lender that determines not to so extend its Revolving Credit Maturity
Date (a “Non-Extending Lender”) shall notify the Administrative Agent of such
fact promptly after such determination (but in any event no later than the
Notice Date) and any Revolving Credit Lender that does not so advise the
Administrative Agent on or before the Notice Date shall be deemed to be a
Non-Extending Lender). The election of any Revolving Credit Lender to agree to
such extension shall not obligate any other Revolving Credit Lender to so agree.

 

40



--------------------------------------------------------------------------------

(c)        Notification by Administrative Agent. The Administrative Agent shall
notify the Company of each Revolving Credit Lender’s determination under this
Section promptly (and, in any event, not more than two Business Days after the
Notice Date).

(d)        Additional Commitment Lenders. The Borrower shall have the right on
or before the Extension Effective Date to replace each Non-Extending Lender
with, and add as “Revolving Credit Lenders” under this Agreement in place
thereof, one or more Eligible Assignees (each, an “Additional Commitment
Lender”) in accordance with the procedures provided in Section 4.12, each of
which Additional Commitment Lenders shall have entered into an Assignment and
Assumption pursuant to which such Additional Commitment Lender shall, effective
as of the Extension Effective Date, undertake a Revolving Credit Commitment
(and, if any such Additional Commitment Lender is already a Revolving Credit
Lender, its Revolving Credit Commitment shall be in addition to such Revolving
Credit Lender’s Revolving Commitment hereunder on such date).

(e)        Minimum Extension Requirement. If (and only if) the total of the
Revolving Credit Commitments of the Revolving Credit Lenders that have agreed so
to extend their Revolving Credit Maturity Date and the additional Revolving
Credit Commitments of the Additional Commitment Lenders shall be more than 50%
of the aggregate amount of the Revolving Credit Commitments in effect
immediately prior to the Notice Date, then, effective as of the Extension
Effective Date, the Revolving Credit Maturity Date of each Extending Lender and
of each Additional Commitment Lender shall be extended to the date falling one
year after the Revolving Credit Maturity Date (except that, if such date is not
a Business Day, such Revolving Credit Maturity Date as so extended shall be the
next preceding Business Day) and each Additional Commitment Lender shall
thereupon become a “Revolving Credit Lender” for all purposes of this Agreement.

(f)        Conditions to Effectiveness of Extensions. Notwithstanding the
foregoing, the extension of the Revolving Credit Maturity Date pursuant to this
Section shall not be effective with respect to any Revolving Credit Lender
unless;

(i)        no Default or Event of Default shall have occurred and be continuing
on the Extension Effective Date of such extension and after giving effect
thereto;

(ii)        the representations and warranties contained in this Agreement are
true and correct in all material respects on and as of the Extension Effective
Date of such extension and after giving effect thereto, as though made on and as
of such date (or, if any such representation or warranty is expressly stated to
have been made as of a specific date, as of such specific date); provided that
any representation and warranty qualified by materiality, Material Adverse
Effect or similar language shall be true and correct (after giving effect to any
qualification therein) in all respects;

(iii)        the Administrative Agent shall have received a certificate from the
Borrower signed by a Responsible Officer on behalf of the Borrower certifying
the accuracy of the foregoing clauses (i) and (ii); and

(iv)         the Borrower shall have delivered or caused to be delivered any
other customary documents reasonably requested by the Administrative Agent or
the Required Lenders.

(g)        Revolving Credit Maturity Date for Non-Extending Lenders. On the
Revolving Credit Maturity Date of each Non-Extending Lender, the Borrower
(i) shall repay such Non-Extending Lender in accordance with Section 2.4 and
(ii) after giving effect thereto, shall

 

41



--------------------------------------------------------------------------------

prepay any Revolving Credit Loans outstanding on such date (and pay any
additional amounts required pursuant to Section 4.9) to the extent necessary to
keep outstanding Revolving Credit Loans ratable with any revised Revolving
Credit Commitment Percentages of the respective Revolving Credit Lenders
effective as of such date.

(h)        Conflicting Provisions. This Section shall supersede any provisions
in Section 4.6 or 13.2 to the contrary.

ARTICLE III

LETTER OF CREDIT FACILITY

SECTION 3.1 L/C Commitment.

(a)        Availability. Subject to the terms and conditions hereof, each
Issuing Lender, in reliance on the agreements of the Revolving Credit Lenders
set forth in Section 3.4(a), agrees to issue standby letters of credit (“Letters
of Credit”) for the account of the Borrower on any Business Day from the Closing
Date through but not including the Revolving Credit Maturity Date in such form
as may be approved from time to time by the applicable Issuing Lender; provided,
that no Issuing Lender shall have any obligation to issue any Letter of Credit
if, after giving effect to such issuance, the Administrative Agent has
determined that (a) the L/C Obligations would exceed the L/C Commitment or
(b) the Revolving Credit Outstandings would exceed the Revolving Credit
Commitment. Each Letter of Credit shall (i) be denominated in Dollars in a
minimum amount of $100,000 (other than Existing Letters of Credit or as
otherwise agreed to by the applicable Issuing Lender and the Administrative
Agent), (ii) be a standby letter of credit issued to support obligations of the
Borrower or any of its Restricted Subsidiaries, contingent or otherwise,
incurred in the ordinary course of business, (iii) expire on a date no more than
twelve (12) months after the date of issuance or last renewal of such Letter of
Credit, which date shall be no later than the fifth (5th) Business Day prior to
the Revolving Credit Maturity Date and (iv) be subject to the ISP98, as set
forth in the Letter of Credit Application or as determined by the applicable
Issuing Lender and, to the extent not inconsistent therewith, the laws of the
State of New York. Notwithstanding the foregoing, each Issuing Lender agrees to
issue Letters of Credit with an expiration date later than the fifth
(5th) Business Day prior to the Revolving Credit Maturity Date (but no later
than one year from the date of issuance thereof) in reliance upon the agreement
by the Borrower to Cash Collateralize such Letters of Credit in an amount equal
to 105% of the aggregate amount available to be drawn under such Letters of
Credit by the date that is thirty (30) days prior to the Revolving Credit
Maturity Date, and the Borrower agrees so to Cash Collateralize such Letters of
Credit by such date, it being understood that, except with respect to drawings
made under such Letters of Credit prior to the date of receipt of such Cash
Collateral by the applicable Issuing Lender, the Administrative Agent and the
Lenders (other than the applicable Issuing Lender) shall, after the date of
receipt of such Cash Collateral by the applicable Issuing Lender, be released
from any and all obligations to purchase participations or make Revolving Credit
Loans in respect of such Letters of Credit. As of the Closing Date, each of the
Existing Letters of Credit shall constitute, for all purposes of this Agreement
and the other Loan Documents, a Letter of Credit issued and outstanding
hereunder. No Issuing Lender shall at any time be obligated to issue any Letter
of Credit hereunder if such issuance would violate, or cause such Issuing Lender
or any L/C Participant to exceed any limits imposed by, any Applicable Law.
References herein to “issue” and derivations thereof with respect to Letters of
Credit shall also include extensions or modifications of any outstanding Letters
of Credit, unless the context otherwise requires.

(b)        Defaulting Lenders. Notwithstanding anything to the contrary
contained in this Agreement, this Article III shall be subject to the terms and
conditions of Section 4.14 and Section 4.15.

 

42



--------------------------------------------------------------------------------

SECTION 3.2         Procedure for Issuance of Letters of Credit. The Borrower
may from time to time request that an Issuing Lender issue a Letter of Credit by
delivering to such Issuing Lender and the Administrative Agent a Letter of
Credit Application therefor, completed to the satisfaction of such Issuing
Lender, and such other certificates, documents and other papers and information
as such Issuing Lender may request. Upon receipt of any Letter of Credit
Application, the applicable Issuing Lender shall process such Letter of Credit
Application and the certificates, documents and other papers and information
delivered to it in connection therewith in accordance with its customary
procedures and shall, subject to Section 3.1 and Article V, promptly issue the
Letter of Credit requested thereby (but in no event shall such Issuing Lender be
required to issue any Letter of Credit earlier than three (3) Business Days
after its receipt of the Letter of Credit Application therefor and all such
other certificates, documents and other papers and information relating thereto)
by issuing the original of such Letter of Credit to the beneficiary thereof or
as otherwise may be agreed by such Issuing Lender and the Borrower. The
applicable Issuing Lender shall promptly furnish to the Borrower and the
Administrative Agent a copy of such Letter of Credit. Upon receipt of such
Letter of Credit, the Administrative Agent shall promptly notify each Revolving
Credit Lender of the issuance and upon request by any Revolving Credit Lender,
furnish to such Revolving Credit Lender a copy of such Letter of Credit and the
amount of such Revolving Credit Lender’s participation therein, provided that
the Administrative Agent shall be obligated to deliver the foregoing with
respect to a Letter of Credit issued by an Additional Issuing Lenders only after
receipt by the Administrative Agent of all notices required to be delivered to
the Administrative Agent with respect thereto.

SECTION 3.3 Commissions and Other Charges.

(a)        Letter of Credit Commissions. Subject to Section 4.15(a)(iii)(B), the
Borrower shall pay to the Administrative Agent, for the account of the
applicable Issuing Lender and the L/C Participants, a letter of credit
commission with respect to each Letter of Credit in an amount equal to the
average daily amount available to be drawn under such Letter of Credit
multiplied by the Applicable Margin with respect to Revolving Credit Loans that
are LIBOR Rate Loans (determined on a per annum basis). Such commission shall be
payable quarterly in arrears on the last Business Day of each calendar quarter,
on the Revolving Credit Maturity Date and thereafter on demand of the
Administrative Agent. The Administrative Agent shall, promptly following its
receipt thereof, distribute to the applicable Issuing Lender and the L/C
Participants all commissions received pursuant to this Section in accordance
with their respective Revolving Credit Commitment Percentages.

(b)        Issuance Fee. In addition to the foregoing commission, for Letters of
Credit issued by Bank of America or Wells Fargo, the Borrower shall pay to the
Administrative Agent, for the account of the applicable Issuing Lender, an
issuance fee with respect to each Letter of Credit in an amount equal to the
face amount of such Letter of Credit multiplied by one eighth of one percent
(0.125%) per annum. Such issuance fee shall be payable quarterly in arrears on
the last Business Day of each calendar quarter commencing with the first such
date to occur after the issuance of such Letter of Credit, on the Revolving
Credit Maturity Date and thereafter on demand of the Administrative Agent. For
Letters of Credit issued by Additional Issuing Lenders, the Borrower shall pay
to the applicable Additional Issuing Lender such issuance fees as shall be
agreed to by the Borrower and such Additional Issuing Lender.

(c)        Other Costs. In addition to the foregoing fees and commissions, the
Borrower shall pay or reimburse the applicable Issuing Lender for such normal
and customary costs and expenses as are incurred or charged by such Issuing
Lender in issuing, effecting payment under, amending or otherwise administering
any Letter of Credit.

 

43



--------------------------------------------------------------------------------

SECTION 3.4 L/C Participations.

(a)        The applicable Issuing Lender irrevocably agrees to grant and hereby
grants to each L/C Participant, and, to induce the applicable Issuing Lender to
issue Letters of Credit hereunder, each L/C Participant irrevocably agrees to
accept and purchase and hereby accepts and purchases from such Issuing Lender,
on the terms and conditions hereinafter stated, for such L/C Participant’s own
account and risk, an undivided interest equal to such L/C Participant’s
Revolving Credit Commitment Percentage in such Issuing Lender’s obligations and
rights under and in respect of each Letter of Credit issued hereunder and the
amount of each draft paid by such Issuing Lender thereunder. Each L/C
Participant unconditionally and irrevocably agrees with the applicable Issuing
Lender that, if a draft is paid under any Letter of Credit for which such
Issuing Lender is not reimbursed in full by the Borrower through a Revolving
Credit Loan or otherwise in accordance with the terms of this Agreement, such
L/C Participant shall pay to such Issuing Lender upon demand at such Issuing
Lender’s address for notices specified herein an amount equal to such L/C
Participant’s Revolving Credit Commitment Percentage of the amount of such
draft, or any part thereof, which is not so reimbursed.

(b)        Upon becoming aware of any amount required to be paid by any L/C
Participant to the applicable Issuing Lender pursuant to Section 3.4(a) in
respect of any unreimbursed portion of any payment made by such Issuing Lender
under any Letter of Credit, such Issuing Lender shall notify the Administrative
Agent and each L/C Participant of the amount and due date of such required
payment and such L/C Participant shall pay to such Issuing Lender the amount
specified on the applicable due date. If any such amount is paid to the
applicable Issuing Lender after the date such payment is due, such L/C
Participant shall pay to such Issuing Lender on demand, in addition to such
amount, the product of (i) such amount, times (ii) the daily average Federal
Funds Rate as determined by the Administrative Agent during the period from and
including the date such payment is due to the date on which such payment is
immediately available to such Issuing Lender, times (iii) a fraction the
numerator of which is the number of days that elapse during such period and the
denominator of which is 360. A certificate of the applicable Issuing Lender with
respect to any amounts owing under this Section shall be presumed correct in the
absence of manifest error. With respect to payment to the applicable Issuing
Lender of the unreimbursed amounts described in this Section, if the L/C
Participants receive notice that any such payment is due (A) prior to 2:00 p.m.
on any Business Day, such payment shall be due that Business Day, and (B) after
2:00 p.m. on any Business Day, such payment shall be due on the following
Business Day.

(c)        Whenever, at any time after the applicable Issuing Lender has made
payment under any Letter of Credit and has received from any L/C Participant its
Revolving Credit Commitment Percentage of such payment in accordance with this
Section, such Issuing Lender receives any payment related to such Letter of
Credit (whether directly from the Borrower or otherwise), or any payment of
interest on account thereof, such Issuing Lender will distribute to such L/C
Participant its pro rata share thereof; provided, that in the event that any
such payment received by such Issuing Lender shall be required to be returned by
such Issuing Lender, such L/C Participant shall return to such Issuing Lender
the portion thereof previously distributed by the Issuing Lender to it.

SECTION 3.5 Reimbursement Obligation of the Borrower. In the event of any
drawing under any Letter of Credit, the Borrower agrees to reimburse (either
with the proceeds of a Revolving Credit Loan as provided for in this Section or
with funds from other sources), in same day funds, the applicable Issuing Lender
on each date on which such Issuing Lender notifies the Borrower of the date and
amount of a draft paid under any Letter of Credit for the amount of (a) such
draft so paid and (b) any amounts referred to in Section 3.3(c) incurred by such
Issuing Lender in connection with such payment. Unless the Borrower shall
immediately notify the Administrative Agent and the applicable Issuing Lender
that the Borrower intends to reimburse such Issuing Lender for such drawing from
other sources or funds, the Borrower shall be deemed to have timely given a
Notice of Borrowing to the Administrative Agent requesting that the

 

44



--------------------------------------------------------------------------------

Revolving Credit Lenders make a Revolving Credit Loan bearing interest at the
Base Rate on such date in the amount of (a) such draft so paid and (b) any
amounts referred to in Section 3.3(c) incurred by such Issuing Lender in
connection with such payment, and the Revolving Credit Lenders shall make a
Revolving Credit Loan bearing interest at the Base Rate in such amount, the
proceeds of which shall be applied to reimburse such Issuing Lender for the
amount of the related drawing and costs and expenses. Each Revolving Credit
Lender acknowledges and agrees that its obligation to fund a Revolving Credit
Loan in accordance with this Section to reimburse the applicable Issuing Lender
for any draft paid under a Letter of Credit is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including, without
limitation, non-satisfaction of the conditions set forth in Section 2.3(a) or
Article V. If the Borrower has elected to pay the amount of such drawing with
funds from other sources and shall fail to reimburse the applicable Issuing
Lender as provided above, the unreimbursed amount of such drawing shall bear
interest at the rate which would be payable on any outstanding Base Rate Loans
which were then overdue from the date such amounts become payable (whether at
stated maturity, by acceleration or otherwise) until payment in full.

SECTION 3.6 Obligations Absolute. The Borrower’s obligations under this Article
III (including, without limitation, any Reimbursement Obligation) shall be
absolute and unconditional under any and all circumstances and irrespective of
any set-off, counterclaim or defense to payment which the Borrower may have or
have had against the applicable Issuing Lender or any beneficiary of a Letter of
Credit or any other Person. The Borrower also agrees that the applicable Issuing
Lender and the L/C Participants shall not be responsible for, and the Borrower’s
Reimbursement Obligation under Section 3.5 shall not be affected by, among other
things, the validity or genuineness of documents or of any endorsements thereon,
even though such documents shall in fact prove to be invalid, fraudulent or
forged, or any dispute between or among the Borrower and any beneficiary of any
Letter of Credit or any other party to which such Letter of Credit may be
transferred or any claims whatsoever of the Borrower against any beneficiary of
such Letter of Credit or any such transferee. The applicable Issuing Lender and
the Administrative Agent shall not be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Letter of Credit, except for
errors or omissions caused by such Issuing Lender’s or Administrative Agent’s
gross negligence, willful misconduct or breach in bad faith of its obligations
hereunder, as determined by a court of competent jurisdiction by final
nonappealable judgment. The Borrower agrees that any action taken or omitted by
the applicable Issuing Lender or the Administrative Agent under or in connection
with any Letter of Credit or the related drafts or documents, if done in the
absence of gross negligence, willful misconduct or breach in bad faith of its
obligations hereunder, shall be binding on the Borrower and shall not result in
any liability of such Issuing Lender, the Administrative Agent or any L/C
Participant to the Borrower. The responsibility of the applicable Issuing Lender
and the Administrative Agent to the Borrower in connection with any draft
presented for payment under any Letter of Credit shall, in addition to any
payment obligation expressly provided for in such Letter of Credit, be limited
to determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment are in conformity with such
Letter of Credit.

SECTION 3.7 Effect of Letter of Credit Application. To the extent that any
provision of any Letter of Credit Application related to any Letter of Credit is
inconsistent with the provisions of this Article III, the provisions of this
Article III shall apply.

SECTION 3.8 Appointment and Duties of Additional Issuing Lenders. The Borrower
may appoint Additional Issuing Lenders by agreement with the applicable
Additional Issuing Lender and written notice to the Administrative Agent given
at least two (2) Business Days before the issuance of any Letters of Credit by
such Additional Issuing Lender. Any Revolving Credit Lender designated as an
Additional Issuing Lender shall remain as such until the Borrower gives written
notice to the Administrative Agent that such Revolving Credit Lender is no
longer an Additional Issuing Lender or such Additional Issuing Lender resigns
pursuant to Section 13.10(hg)(ii); provided that no L/C Obligations remain
outstanding with respect

 

45



--------------------------------------------------------------------------------

to such Additional Issuing Lender. Each Additional Issuing Lender shall notify
the Administrative Agent at least two (2) Business Days before (i) the issuance
of any Letter of Credit by such Additional Issuing Lender and (ii) any amendment
or modification to any Letter of Credit issued by such Additional Issuing
Lender.

ARTICLE IV

GENERAL LOAN PROVISIONS

SECTION 4.1 Interest.

(a)        Interest Rate Options. Subject to the provisions of this Section, at
the election of the Borrower, (i) Revolving Credit Loans shall bear interest at
(A) the Base Rate plus the Applicable Margin or (B) the LIBOR Rate plus the
Applicable Margin (provided that any Revolving Credit Loans made on the Closing
Date or any of the three (3) Business Days following the Closing Date shall be
made as Base Rate Loans unless the Borrower has delivered to the Administrative
Agent a funding indemnity letter in form and substance reasonably satisfactory
to the Administrative Agent not less than three (3) Business Days prior to the
date of such Revolving Credit Loans) and (ii) any Swingline Loan shall bear
interest at the Base Rate plus the Applicable Margin. The Borrower shall select
the rate of interest and Interest Period, if any, applicable to any Loan at the
time a Notice of Borrowing is given or at the time a Notice of
Conversion/Continuation is given pursuant to Section 4.2. Any Loan or any
portion thereof as to which the Borrower has not duly specified an interest rate
as provided herein shall be deemed a Base Rate Loan.

(b)        Interest Periods. In connection with each LIBOR Rate Loan, the
Borrower, by giving notice at the times described in Section 2.3 or 4.2, as
applicable, shall elect an interest period (each, an “Interest Period”) to be
applicable to such Loan, which Interest Period shall be a period of one (1), two
(2), three (3) or six (6) months or, if agreed by all of the relevant Lenders,
nine (9) or twelve (12) months; provided that:

(i)        the Interest Period shall commence on the date of advance of or
conversion to any LIBOR Rate Loan and, in the case of immediately successive
Interest Periods, each successive Interest Period shall commence on the date on
which the immediately preceding Interest Period expires;

(ii)        if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided, that if any Interest Period with respect to a LIBOR Rate Loan
would otherwise expire on a day that is not a Business Day but is a day of the
month after which no further Business Day occurs in such month, such Interest
Period shall expire on the immediately preceding Business Day;

(iii)        any Interest Period with respect to a LIBOR Rate Loan that begins
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the relevant calendar month at the
end of such Interest Period;

(iv)        no Interest Period shall extend beyond the Revolving Credit Maturity
Date; and

(v)        there shall be no more than eighttwelve (812) Interest Periods in
effect at any time.

(c)        Default Rate. Subject to Section 11.3, (i) immediately upon the
occurrence and during the continuance of an Event of Default under
Section 11.1(a), (b), (i) or (j), or (ii) at the election of the Required
Lenders (or the Administrative Agent at the direction of the Required Lenders),
upon the occurrence and

 

46



--------------------------------------------------------------------------------

during the continuance of any other Event of Default, (A) the Borrower shall no
longer have the option to request LIBOR Rate Loans, Swingline Loans or Letters
of Credit, (B) all outstanding such LIBOR Rate Loans shall bear interest at a
rate per annum of two percent (2%) in excess of the rate then applicable to
LIBOR Rate Loans until the end of the applicable Interest Period and thereafter
at a rate equal to two percent (2%) in excess of the rate then applicable to
Base Rate Loans, and (C) all outstanding Base Rate Loans and other Obligations
arising hereunder or under any other Loan Document shall bear interest at a rate
per annum equal to two percent (2%) in excess of the rate then applicable to
Base Rate Loans or such other Obligations arising hereunder or under any other
Loan Document. Interest shall continue to accrue on the Obligations after the
filing by or against the Borrower of any petition seeking any relief in
bankruptcy or under any act or law pertaining to insolvency or debtor relief,
whether state, federal or foreign. Such interest shall be payable on demand of
the Administrative Agent.

(d)        Interest Payment and Computation. Interest on each Base Rate Loan
shall be due and payable in arrears on the last Business Day of each calendar
quarter commencing March 31, 2012; and interest on each LIBOR Rate Loan shall be
due and payable on the last day of each Interest Period applicable thereto, and
if such Interest Period extends over three (3) months, at the end of each three
(3) month interval during such Interest Period. All computations of interest for
Base Rate Loans (including Base Rate Loans determined by reference to LIBOR)
shall be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed. All other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
365-day year). Interest shall accrue on each Loan for the day on which the Loan
is made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 4.4(a), bear interest
for one day. Each determination by the Administrative Agent of an interest rate
or fee hereunder shall be conclusive and binding for all purposes, absent
manifest error.

(e)        Maximum Rate. In no contingency or event whatsoever shall the
aggregate of all amounts deemed interest or loan charges under this Agreement
charged or collected pursuant to the terms of this Agreement exceed the amount
collectible at the highest rate permissible under any Applicable Law that a
court of competent jurisdiction shall, in a final determination, deem applicable
hereto. In the event that such a court determines that the Lenders have charged
or received interest or loan charges hereunder in excess of the amount
collectible at the highest permissible rate, the rate in effect hereunder shall
automatically be reduced to the maximum rate permitted by Applicable Law and the
Lenders shall at the Administrative Agent’s option (i) promptly refund to the
Borrower any interest or loan charges received by the Lenders in excess of the
amount collectible at the maximum lawful rate or (ii) apply such excess to the
principal balance of the Obligations on a pro rata basis. It is the intent
hereof that the Borrower not pay or contract to pay, and that neither the
Administrative Agent nor any Lender receive or contract to receive, directly or
indirectly in any manner whatsoever, interest or loan charges in excess of those
that may be paid by the Borrower under Applicable Law.

SECTION 4.2 Notice and Manner of Conversion or Continuation of Loans. Provided
that no Default or Event of Default has occurred and is then continuing, the
Borrower shall have the option to (a) convert at any time following the third
Business Day after the Closing Date all or any portion of any outstanding Base
Rate Loans (other than Swingline Loans) in a principal amount equal to
$3,000,000 or any whole multiple of $1,000,000 in excess thereof into one or
more LIBOR Rate Loans and (b) upon the expiration of any Interest Period,
(i) convert all or any part of its outstanding LIBOR Rate Loans in a principal
amount equal to $2,000,000 or a whole multiple of $1,000,000 in excess thereof
into Base Rate Loans (other than Swingline Loans) or (ii) continue such LIBOR
Rate Loans as LIBOR Rate Loans. Whenever the Borrower desires to convert or
continue Loans as provided above, the Borrower shall give the Administrative
Agent irrevocable prior written notice in the form attached as Exhibit E (a
“Notice of Conversion/Continuation”) not later than 2:00 p.m. three (3) Business
Days before the day on which a

 

47



--------------------------------------------------------------------------------

proposed conversion or continuation of such Loan is to be effective specifying
(A) the Loans to be converted or continued, and, in the case of any LIBOR Rate
Loan to be converted or continued, the last day of the Interest Period therefor,
(B) the effective date of such conversion or continuation (which shall be a
Business Day), (C) the principal amount of such Loans to be converted or
continued, and (D) the Interest Period to be applicable to such converted or
continued LIBOR Rate Loan. The Administrative Agent shall promptly notify the
Lenders of such Notice of Conversion/Continuation. In the event the Borrower
shall fail to give any required notice as described in this Section 4.2 or if
such continuation or conversion is not permitted pursuant to the terms of this
Agreement, any LIBOR Rate Loans shall be automatically converted to Base Rate
Loans on the last day of the then expiring Interest Period.

SECTION 4.3 Fees.

(a)        Commitment Fee. Commencing on the Closing Date, subject to
Section 4.15(a)(iii)(A), the Borrower shall pay to the Administrative Agent, for
the account of the Revolving Credit Lenders, a non-refundable commitment fee
(the “Commitment Fee”) at a rate per annum equal to the Applicable Margin on the
average daily unused portion of the Revolving Credit Commitment of the Revolving
Credit Lenders (other than the Defaulting Lenders, if any); provided, that the
amount of outstanding Swingline Loans shall not be considered usage of the
Revolving Credit Commitment for the purpose of calculating such Commitment Fee.
The Commitment Fee shall be payable in arrears on the last Business Day of each
calendar quarter during the term of this Agreement commencing March 31, 2012 and
ending on the date upon which all Obligations (other than contingent
indemnification obligations not then due) arising under the Revolving Credit
Facility shall have been indefeasibly and irrevocably paid and satisfied in
full, all Letters of Credit have been terminated or expired (or been Cash
Collateralized) and the Revolving Credit Commitment has been terminated. The
Commitment Fee shall be distributed by the Administrative Agent to the Revolving
Credit Lenders (other than any Defaulting Lender) pro rata in accordance with
such Revolving Credit Lenders’ respective Revolving Credit Commitment
Percentages.

(b)        Administrative Agent’s and Other Fees. The Borrower shall pay to the
Arrangers and the Administrative Agent for their own respective accounts and the
account of each Lender fees in the amounts and at the times specified in the
applicable Fee Letter. Such fees shall be fully earned when paid and shall not
be refundable for any reason whatsoever.

SECTION 4.4 Manner of Payment.

(a)        Each payment by the Borrower on account of the principal of or
interest on the Loans or of any fee, commission or other amounts (including any
Reimbursement Obligation) payable to the Lenders under this Agreement shall be
made not later than 1:00 p.m. on the date specified for payment under this
Agreement to the Administrative Agent at the Administrative Agent’s Office for
the account of the Lenders entitled to such payment in Dollars, in immediately
available funds, and shall be made without any set-off, counterclaim or
deduction whatsoever. Any payment received after such time but before 2:00 p.m.
on such day shall be deemed a payment on such date for the purposes of
Section 11.1, but for all other purposes shall be deemed to have been made on
the next succeeding Business Day. Any payment received after 2:00 p.m. shall be
deemed to have been made on the next succeeding Business Day for all purposes.
Upon receipt by the Administrative Agent of each such payment, the
Administrative Agent shall distribute to each Lender at its address for notices
set forth herein its Revolving Credit Commitment Percentage (except as specified
below) and shall wire advice of the amount of such credit to each Lender. Each
payment to the Administrative Agent on account of the principal of or interest
on the Swingline Loans or of any fee, commission or other amounts payable to the
Swingline Lender shall be made in like manner, but for the account of the
Swingline Lender. Each payment to the Administrative Agent of any Issuing
Lender’s fees or L/C Participants’ commissions shall be made in like manner, but
for the account of the applicable Issuing Lender or the L/C Participants, as the
case may be. Payment of the Administrative Agent’s fees or expenses

 

48



--------------------------------------------------------------------------------

shall be made for the account of the Administrative Agent, and any amount
payable to any Lender under Sections 4.9, 4.10, 4.11 or 13.3 shall be paid to
the Administrative Agent for the account of the applicable Lender. Subject to
Section 4.1(b)(ii) if any payment under this Agreement shall be specified to be
made upon a day which is not a Business Day, it shall be made on the next
succeeding day which is a Business Day and such extension of time shall in such
case be included in computing any interest if payable along with such payment.

(b)        Defaulting Lenders. Notwithstanding the foregoing clause (a), if
there exists a Defaulting Lender each payment by the Borrower to such Defaulting
Lender hereunder shall be applied in accordance with Section 4.15(a)(ii).

SECTION 4.5 Evidence of Indebtedness.

(a)        Extensions of Credit. The Extensions of Credit made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business. The accounts
or records maintained by the Administrative Agent and each Lender shall be
presumed correct absent manifest error of the amount of the Extensions of Credit
made by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Revolving Credit Note and/or Swingline Note, as applicable, which shall evidence
such Lender’s Revolving Credit Loans and/or Swingline Loans, as applicable, in
addition to such accounts or records. Each Lender may attach schedules to its
Notes and endorse thereon the date, amount and maturity of its Loans and
payments with respect thereto.

(b)        Participations. In addition to the accounts and records referred to
in subsection (a), each Revolving Credit Lender and the Administrative Agent
shall maintain in accordance with its usual practice accounts or records
evidencing the purchases and sales by such Revolving Credit Lender of
participations in Letters of Credit and Swingline Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Revolving Credit Lender in respect of such
matters, the accounts and records of the Administrative Agent shall control in
the absence of manifest error.

SECTION 4.6 Adjustments. If any Lender shall, by exercising any right of setoff
or counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or other obligations hereunder resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of its Loans
and accrued interest thereon or other such obligations (other than pursuant to
Sections 4.9, 4.10, 4.11 or 13.3 hereof) greater than its pro rata share thereof
as provided herein, then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Loans and such other obligations of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them; provided that

(i)        if any such participations are purchased and all or any portion of
the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest, and

 

49



--------------------------------------------------------------------------------

(ii)        the provisions of this Section 4.6 shall not be construed to apply
to (A) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), (B) the application of Cash Collateral
provided for in Section 4.14 or (C) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in Swingline Loans and Letters of Credit to any assignee
or participant, other than to the Borrower or any Restricted Subsidiary thereof
(as to which the provisions of this paragraph shall apply).

Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.

SECTION 4.7 Nature of Obligations of Lenders Regarding Extensions of Credit;
Assumption by the Administrative Agent. The obligations of the Lenders under
this Agreement to make the Loans and issue or participate in Letters of Credit
are several and are not joint or joint and several. Unless the Administrative
Agent shall have received notice from a Lender prior to a proposed borrowing
date that such Lender will not make available to the Administrative Agent such
Lender’s ratable portion of the amount to be borrowed on such date (which notice
shall not release such Lender of its obligations hereunder), the Administrative
Agent may assume that such Lender has made such portion available to the
Administrative Agent on the proposed borrowing date in accordance with
Section 2.3(b), and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount.
If such amount is made available to the Administrative Agent on a date after
such borrowing date, such Lender shall pay to the Administrative Agent on demand
an amount, until paid, equal to the product of (a) the amount not made available
by such Lender in accordance with the terms hereof, times (b) the daily average
Federal Funds Rate during such period as determined by the Administrative Agent,
times (c) a fraction the numerator of which is the number of days that elapse
from and including such borrowing date to the date on which such amount not made
available by such Lender in accordance with the terms hereof shall have become
immediately available to the Administrative Agent and the denominator of which
is 360. A certificate of the Administrative Agent with respect to any amounts
owing under this Section shall be presumed correct, absent manifest error. If
such Lender’s Revolving Credit Commitment Percentage of such borrowing is not
made available to the Administrative Agent by such Lender within three
(3) Business Days after such borrowing date, the Administrative Agent shall be
entitled to recover such amount made available by the Administrative Agent with
interest thereon at the rate per annum applicable to Base Rate Loans hereunder,
on demand, from the Borrower. The failure of any Lender to make available its
Revolving Credit Commitment Percentage of any Loan requested by the Borrower
shall not relieve it or any other Lender of its obligation, if any, hereunder to
make its Revolving Credit Commitment Percentage of such Loan available on the
borrowing date, but no Lender shall be responsible for the failure of any other
Lender to make its Revolving Credit Commitment Percentage of such Loan available
on the borrowing date.

SECTION 4.8 Changed Circumstances.

(a)        Circumstances Affecting LIBOR Rate Availability. If the Required
Lenders determine that for any reason in connection with any request for a LIBOR
Rate Loan or a conversion to or continuation thereof that (a) Dollar deposits
are not being offered to banks in the London interbank eurodollar market for the
applicable amount and Interest Period of such LIBOR Rate Loan, (b) adequate and
reasonable means do not exist for determining LIBOR for any requested Interest
Period with respect to a proposed LIBOR Rate Loan, or (c) because of changes in
circumstances affecting foreign exchange and interbank markets generally LIBOR
for any requested Interest Period with respect to a proposed LIBOR Rate Loan
does not adequately and fairly reflect the cost to such Lenders of funding such
Loan, the

 

50



--------------------------------------------------------------------------------

Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, the obligation of the Lenders to make or maintain LIBOR Rate Loans
shall be suspended until the Administrative Agent (upon the instruction of the
Required Lenders) revokes such notice. Upon receipt of such notice, the Borrower
may revoke any pending request for a Borrowing of, conversion to or continuation
of LIBOR Rate Loans or, failing that, will be deemed to have converted such
request into a request for a borrowing of Base Rate Loans hereunder in the
amount specified therein.

(b)        Laws Affecting LIBOR Rate Availability. If, after the date hereof,
the introduction of, or any changeChange in, any Applicable Law or any change in
the interpretation or administration thereof by any Governmental Authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any of the Lenders (or any of their
respective Lending Offices) with any request or directive (whether or not having
the force of law) of any such Governmental Authority, central bank or comparable
agency, Law shall make it unlawful or impossible for any of the Lenders (or any
of their respective Lending Offices) to honor its obligations hereunder to make
or maintain any LIBOR Rate Loan, or to determine or charge interest rates based
upon the LIBOR Rate, or any Governmental Authority imposes material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank markets, such Lender shall promptly give notice
thereof to the Administrative Agent and the Administrative Agent shall promptly
give notice to the Borrower and the other Lenders. Thereafter, until the
Administrative Agent notifies the Borrower that such circumstances no longer
exist, (i) the obligations of such Lender to make or continue LIBOR Rate Loans
and the right of the Borrower to convert any Loan or continue any Loan as a
LIBOR Rate Loan shall be suspended and thereafter the Borrower may select only
Base Rate Loans hereunder, and (ii) the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), repay or, if applicable,
convert all LIBOR Rate Loans of such Lender to Base Rate Loans, either on the
last day of the Interest Period therefor, if such Lender may lawfully continue
to maintain such LIBOR Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such LIBOR Rate Loans. Upon any such
repayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.

SECTION 4.9 Indemnity. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a)        any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

(b)        any failure by the Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or

(c)        any assignment of a LIBOR Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 4.12(b);

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained. The Borrower shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 4.9, each Lender shall be deemed to have funded each LIBOR Rate
Loan made by it at LIBOR used in determining the LIBOR Rate for such Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such LIBOR
Rate Loan was in fact so funded.

 

51



--------------------------------------------------------------------------------

SECTION 4.10 Increased Costs.

(a)        Increased Costs Generally. If any Change in Law shall:

(i)        impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or advances, loans or other credit extended
or participated in by, any Lender (except any reserve requirement reflected in
the LIBOR Rate) or any Issuing Lender;

(ii)        subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

(iii)        impose on any Lender or any Issuing Lender or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or LIBOR Rate Loans made by such Lender or any Letter of Credit or
participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender, such Issuing Lender or such other Recipient of making, converting to,
continuing or maintaining any Loan (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender, such Issuing Lender or such
other Recipient of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender, such Issuing Lender or other Recipient hereunder (whether of principal,
interest or any other amount) then, upon written request of such Lender, such
Issuing Lender or other Recipient, the Borrower shall promptly pay to any such
Lender, such Issuing Lender or other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender, such Issuing Lender
or other Recipient, as the case may be, for such additional costs incurred or
reduction suffered.

(b)        Capital Requirements. If any Lender or any Issuing Lender determines
that any Change in Law affecting such Lender or such Issuing Lender or any
Lending Office of such Lender or such Lender’s or such Issuing Lender’s holding
company, if any, regarding capital or liquidity requirements, has or would have
the effect of reducing the rate of return on such Lender’s or such Issuing
Lender’s capital or on the capital of such Lender’s or such Issuing Lender’s
holding company, if any, as a consequence of this Agreement, the Revolving
Credit Commitment of such Lender or the Loans made by, or participations in
Letters of Credit or Swingline Loans held by, such Lender, or the Letters of
Credit issued by such Issuing Lender, to a level below that which such Lender or
such Issuing Lender or such Lender’s or such Issuing Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or such Issuing Lender’s policies and the policies of such Lender’s or
such Issuing Lender’s holding company with respect to capital adequacy), then
from time to time upon written request of such Lender or such Issuing Lender the
Borrower shall promptly pay to such Lender or such Issuing Lender, as the case
may be, such additional amount or amounts as will compensate such Lender or such
Issuing Lender or such Lender’s or such Issuing Lender’s holding company for any
such reduction suffered.

(c)        Certificates for Reimbursement. A certificate of a Lender, any
Issuing Lender or such other Recipient setting forth the amount or amounts
necessary to compensate such Lender, such Issuing Lender, such other Recipient
or any of their respective holding companies, as the case may be, as specified
in paragraph (a) or (b) of this Section and delivered to the Borrower, shall be
conclusive absent manifest error. The Borrower shall pay such Lender, such
Issuing Lender or such other Recipient, as the case may be, the amount shown as
due on any such certificate within ten (10) days after receipt thereof.

 

52



--------------------------------------------------------------------------------

(d)        Delay in Requests. Failure or delay on the part of any Lender, any
Issuing Lender or such other Recipient to demand compensation pursuant to this
Section shall not constitute a waiver of such Lender’s, such Issuing Lender’s or
such other Recipient’s right to demand such compensation; provided that the
Borrower shall not be required to compensate any Lender, any Issuing Lender or
any other Recipient pursuant to this Section for any increased costs incurred or
reductions suffered more than six (6) months prior to the date that such Lender,
such Issuing Lender or such other Recipient, as the case may be, notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions,
and of such Lender’s, such Issuing Lender’s or such other Recipient’s intention
to claim compensation therefor (except that if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the six-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

SECTION 4.11 Taxes.

(a)        Issuing Lenders. For purposes of this Section 4.11, the term “Lender”
includes each Issuing Lender.

(b)        Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with Applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the Borrower shall be increased as necessary so that, after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section), the applicable Recipient
receives an amount equal to the sum it would have received had no such deduction
or withholding been made.

(c)        Payment of Other Taxes by the Borrower. Without limiting the
provisions of paragraph (b) above, the Borrower shall timely pay to the relevant
Governmental Authority in accordance with Applicable Law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

(d)        Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within ten (10) days after demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Recipient (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Recipient, shall be presumed correct absent manifest
error.

(e)        Indemnification by the Lenders. Each Lender shall severally indemnify
the Administrative Agent, within ten (10) days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that the Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 13.11(d) relating to the maintenance of a

 

53



--------------------------------------------------------------------------------

Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f)        Evidence of Payments. As soon as is reasonably practicable after any
payment of Taxes by the Borrower to a Governmental Authority pursuant to this
Section 4.11, the Borrower shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return (if any) reporting such payment or
other evidence of such payment reasonably satisfactory to the Administrative
Agent.

(g)        Status of Lenders.

(i)        Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 4.11(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii)        Without limiting the generality of the foregoing, in the event that
the Borrower is a U.S. Person:

(A)        Any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from United
States federal backup withholding tax;

(B)        any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1)        in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, United

 

54



--------------------------------------------------------------------------------

States federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from,
or reduction of, United States federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

(2)        executed originals of IRS Form W-8ECI;

(3)        in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit J-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN or IRS Form
W-8BEN-E; or

(4)        to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit J-2 or Exhibit J-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit J-4 on behalf of each such direct and indirect partner;

(C)        any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in United States federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by Applicable Law to permit the Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made; and

(D)        if a payment made to a Lender under any Loan Document would be
subject to United States federal withholding Tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

55



--------------------------------------------------------------------------------

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(h)        FATCA. For purposes of determining withholding Taxes imposed under
FATCA, from and after the Second Amendment Effective Date, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Revolving Credit Loans as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

(i)         (h) Treatment of Certain Refunds. If the Administrative Agent, a
Lender or any Issuing Lender determines, in its sole discretion exercised in
good faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 4.11 (including by the payment of
additional amounts pursuant to this Section 4.11), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (hi) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (hi), in no event will the indemnified party be required to
pay any amount to an indemnifying party pursuant to this paragraph (hi) the
payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

(j)         (i) Survival. Without prejudice to the survival of any other
agreement of the Borrower hereunder, each party’s obligations under this
Section 4.11 shall survive the resignation or replacement of the Administrative
Agent or any assignment of rights by, or the replacement of, a Lender, the
termination of the Revolving Credit Commitments and the repayment, satisfaction
or discharge of all obligations under any Loan Document.

SECTION 4.12 Mitigation Obligations; Replacement of Lenders.

(a)        Designation of a Different Lending Office. If any Lender requests
compensation under Section 4.10, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 4.11, then such Lender shall, at the
request of the Borrower, use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 4.10 or Section 4.11, as
the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

(b)        Replacement of Lenders. If any Lender requests compensation under
Section 4.10, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 4.11, and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 4.12(a),

 

56



--------------------------------------------------------------------------------

or if any Lender is a Defaulting Lender or a Restricted Lender (as defined
below), then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 13.10), all of its interests,
rights (other than its existing rights to payments pursuant to Section 4.10 or
Section 4.11) and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that:

(i)        the Borrower shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 13.10,

(ii)        such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letters of Credit,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 4.9) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts),

(iii)        in the case of any such assignment resulting from a claim for
compensation under Section 4.10 or payments required to be made pursuant to
Section 4.11, such assignment will result in a reduction in such compensation or
payments thereafter,

(iv)        in the case of any such assignment by a Restricted Lender, the
assignee must have approved in writing the substance of the amendment, waiver or
consent which caused the assignor to be a Restricted Lender; and

(v)        such assignment does not conflict with Applicable Law.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. For the purposes of this Section 4.12, a “Restricted Lender”
means a Lender that fails to approve an amendment, waiver or consent requested
by the Credit Parties pursuant to Section 13.2 that has received the written
approval of not less than the Required Lenders but also requires the approval of
such Lender.

SECTION 4.13 Security. The Obligations of the Borrower shall be secured as
provided in the Security Documents.

SECTION 4.14 Cash Collateral. At any time that there shall exist a Defaulting
Lender, within one Business Day following the written request of the
Administrative Agent, any Issuing Lender or the Swingline Lender (with a copy to
the Administrative Agent), the Borrower shall Cash Collateralize the Fronting
Exposure of such Issuing Lender and/or the Swingline Lender, as applicable, with
respect to such Defaulting Lender (determined after giving effect to
Section 4.15(a)(iv) and any Cash Collateral provided by such Defaulting Lender)
in an amount not less than the Minimum Collateral Amount.

(a)        Grant of Security Interest. The Borrower, and to the extent provided
by any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the Issuing Lender and the Swingline
Lender, and agrees to maintain, a first priority security interest in all such
Cash Collateral as security for the Defaulting Lender’s obligation to fund
participations in respect of L/C Obligations and Swingline Loans, to be applied
pursuant to subsection (b) below. If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent, the Issuing Lender and the Swingline Lender
as herein provided (other than

 

57



--------------------------------------------------------------------------------

Liens permitted under Sections 10.2(a) or (k)), or that the total amount of such
Cash Collateral is less than the Minimum Collateral Amount, the Borrower will,
promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any Cash Collateral provided
by the Defaulting Lender).

(b)        Application. Notwithstanding anything to the contrary contained in
this Agreement, Cash Collateral provided under this Section 4.14 or Section 4.15
in respect of Letters of Credit and Swingline Loans shall be applied to the
satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of L/C Obligations and Swingline Loans (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) for
which the Cash Collateral was so provided, prior to any other application of
such property as may otherwise be provided for herein.

(c)        Termination of Requirement. Cash Collateral (or the appropriate
portion thereof) provided to reduce the Fronting Exposure of any Issuing Lender
and/or the Swingline Lender, as applicable, shall no longer be required to be
held as Cash Collateral pursuant to this Section 4.14 following (i) the
elimination of the applicable Fronting Exposure (including by the termination of
Defaulting Lender status of the applicable Lender), or (ii) the determination by
the Administrative Agent, the applicable Issuing Lender and the Swingline Lender
that there exists excess Cash Collateral; provided that, subject to
Section 4.15, the Person providing Cash Collateral, the applicable Issuing
Lender and the Swingline Lender may agree that Cash Collateral shall be held to
support future anticipated Fronting Exposure or other obligations; and provided
further that to the extent that such Cash Collateral was provided by the
Borrower, such Cash Collateral shall remain subject to the security interest
granted pursuant to the Loan Documents.

SECTION 4.15 Defaulting Lenders.

(a)        Defaulting Lender Adjustments. Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by Applicable Law:

(i)        Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and
Section 13.2.

(ii)        Defaulting Lender Waterfall. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article X or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 13.4 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to each Issuing Lender and the Swingline Lender
hereunder; third, to Cash Collateralize the Fronting Exposure of each Issuing
Lender and the Swingline Lender with respect to such Defaulting Lender in
accordance with Section 4.14; fourth, as the Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Loan or funded
participation in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(A) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans and funded participations under this Agreement and (B) Cash
Collateralize each Issuing Lender’s future Fronting Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit and Swingline
Loans issued under this Agreement, in accordance with Section 4.14; sixth, to
the payment of any amounts owing to the Lenders, each Issuing Lender or the
Swingline Lender as a result of any judgment of a court of competent
jurisdiction

 

58



--------------------------------------------------------------------------------

obtained by any Lender, any Issuing Lender or the Swingline Lender against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(1) such payment is a payment of the principal amount of any Loans or funded
participations in Letters of Credit or Swingline Loans in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (2) such Loans
were made or the related Letters of Credit or Swingline Loans were issued at a
time when the conditions set forth in Section 5.2 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and funded participations
in Letters of Credit or Swingline Loans owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or funded
participations in Letters of Credit or Swingline Loans owed to, such Defaulting
Lender until such time as all Loans and funded and unfunded participations in
L/C Obligations and Swingline Loans are held by the Lenders pro rata in
accordance with the Revolving Credit Commitments without giving effect to
Section 4.15(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 4.15(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii)        Certain Fees.

(A)        No Defaulting Lender shall be entitled to receive any Commitment Fee
for any period during which that Lender is a Defaulting Lender (and the Borrower
shall not be required to pay any such fee that otherwise would have been
required to have been paid to that Defaulting Lender).

(B)        Each Defaulting Lender shall be entitled to receive letter of credit
commissions pursuant to Section 3.3 for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Revolving Credit
Commitment Percentage of the stated amount of Letters of Credit for which it has
provided Cash Collateral pursuant to Section 4.14.

(C)        With respect to any letter of credit commission not required to be
paid to any Defaulting Lender pursuant to clause (B) above, the Borrower shall
(1) pay to each Non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in L/C Obligations or Swingline Loans that has been reallocated to
such Non-Defaulting Lender pursuant to clause (iv) below, (2) pay to each
Issuing Lender and Swingline Lender, as applicable, the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such
Issuing Lender’s or Swingline Lender’s Fronting Exposure to such Defaulting
Lender, and (3) not be required to pay the remaining amount of any such fee.

(iv)        Reallocation of Participations to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in L/C Obligations and
Swingline Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Revolving Credit Commitment Percentages
(calculated without regard to such Defaulting Lender’s Revolving Credit
Commitment) but only to the extent that (x) the conditions set forth in
Section 5.2 are satisfied at the time of such reallocation (and, unless the
Borrower shall have otherwise notified the Administrative Agent at such time,
the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not cause
the aggregate Revolving Credit Exposure of any

 

59



--------------------------------------------------------------------------------

Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving Credit
Commitment. No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

(v)        Cash Collateral, Repayment of Swingline Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, prepay Swingline Loans in an amount equal to
the Swingline Lender’s Fronting Exposure and (y) second, Cash Collateralize each
Issuing Lender’s Fronting Exposure in accordance with the procedures set forth
in Section 4.14.

(vi)        New Swingline Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) no Issuing Lender shall be
required to issue, extend, renew or increase any Letter of Credit unless it is
satisfied that it will have no Fronting Exposure after giving effect thereto.

(b)        Defaulting Lender Cure. If the Borrower, the Administrative Agent,
each Issuing Lender and the Swingline Lender agree in writing that a Lender is
no longer a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any Cash Collateral), such Lender will, to the extent applicable,
purchase at par that portion of outstanding Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Loans and funded and unfunded participations in Letters of Credit and
Swingline Loans to be held pro rata by the Lenders in accordance with the
Revolving Credit Commitments (without giving effect to Section 4.15(a)(iv)),
whereupon such Lender will cease to be a Defaulting Lender; provided that the
agreement of the Borrower shall not be required during the occurrence and
continuation of a Default or Event of Default; and provided, further, that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

ARTICLE V

CONDITIONS OF CLOSING AND BORROWING

SECTION 5.1 Conditions to Closing and Initial Extensions of Credit. The
obligation of the Lenders to close this Agreement and to make the initial Loans
or issue or participate in the initial Letters of Credit, if any, is subject to
the satisfaction of each of the following conditions:

(a)        Executed Loan Documents. This Agreement, a Revolving Credit Note in
favor of each Revolving Credit Lender requesting a Revolving Credit Note, a
Swingline Note in favor of the Swingline Lender (if requested thereby), the
Security Documents, the Subsidiary Guaranty Agreement, together with any other
applicable Loan Documents, shall have been duly authorized, executed and
delivered to the Administrative Agent by the parties thereto, shall be in full
force and effect and no Default or Event of Default shall exist hereunder or
thereunder.

(b)        Closing Certificates; Etc. The Agents shall have received each of the
following in form and substance reasonably satisfactory to the Agents:

 

60



--------------------------------------------------------------------------------

(i)        Officer’s Certificate of the Borrower. A certificate from the chief
financial officer of the Borrower to the effect that all representations and
warranties of the Borrower contained in this Agreement and the other Loan
Documents that are subject to materiality or Material Adverse Effect
qualifications are true, correct and complete in all respects and that all other
representations and warranties of the Borrower contained in this Agreement and
the other Loan Documents are true, correct and complete in all material
respects; that none of the Credit Parties is in violation of any of the
covenants contained in this Agreement and the other Loan Documents; that, after
giving effect to the Transactions, no Default or Event of Default has occurred
and is continuing; and that each of the Credit Parties, as applicable, has
satisfied each of the conditions set forth in Section 5.1 and Section 5.2 that
has not been waived.

(ii)        Certificate of Secretary of each Credit Party. A certificate of the
secretary or assistant secretary or other Responsible Officer of each Credit
Party certifying as to the incumbency and genuineness of the signature of each
officer of such Credit Party executing Loan Documents to which it is a party and
certifying that attached thereto is a true, correct and complete copy of (A) the
articles or certificate of incorporation or formation of such Credit Party and
all amendments thereto, certified as of a recent date by the appropriate
Governmental Authority in its jurisdiction of incorporation or formation,
(B) the bylaws or other governing document of such Credit Party as in effect on
the Closing Date, (C) resolutions duly adopted by the sole member, board of
directors or other governing body of such Credit Party authorizing the
transactions contemplated hereunder and the execution, delivery and performance
of this Agreement and the other Loan Documents to which it is a party, and
(D) each certificate required to be delivered pursuant to Section 5.1(b)(iii).

(iii)        Certificates of Good Standing. Certificates as of a recent date of
the good standing of each Credit Party under the laws of its jurisdiction of
organization and, to the extent requested by the Administrative Agent, each
other jurisdiction where such Credit Party is qualified to do business and, to
the extent available, a certificate of the relevant taxing authorities of such
jurisdictions certifying that such Credit Party has filed required tax returns
and owes no delinquent taxes.

(iv)        Opinions of Counsel. Favorable opinions of counsel to the Credit
Parties addressed to the Administrative Agent and the Lenders with respect to
the Credit Parties, the Loan Documents and such other matters as the Lenders
shall request (which such opinions shall expressly permit reliance by permitted
successors and assigns of the addressees thereof).

(v)        Tax Forms. If applicable, copies of the United States Internal
Revenue Service forms required by Section 4.11(g).

(c)        Personal Property Collateral.

(i)        Filings and Recordings. The Administrative Agent shall have received
all filings and recordations that are necessary to perfect the security
interests of the Administrative Agent, on behalf of the Secured Parties, in the
Collateral and the Administrative Agent shall have received evidence reasonably
satisfactory to the Administrative Agent that upon such filings and recordations
such security interests constitute valid and perfected first priority Liens
thereon (subject to Permitted Liens).

(ii)        Pledged Collateral. The Administrative Agent shall have received
original stock certificates or other certificates evidencing the certificated
Capital Stock pledged pursuant to the Security Documents, together with an
undated stock power for each such certificate duly executed in blank by the
registered owner thereof.

(iii)        Lien Search. The Administrative Agent shall have received the
results of a Lien search (including a search as to judgments, pending
litigation, bankruptcy and tax matters), in form and

 

61



--------------------------------------------------------------------------------

substance reasonably satisfactory thereto, made against the Credit Parties under
the Uniform Commercial Code (or applicable judicial docket) as in effect in each
jurisdiction in which filings or recordations under the Uniform Commercial Code
should be made to evidence or perfect security interests in all Collateral of
such Credit Party, indicating among other things that the assets of each such
Credit Party are free and clear of any Lien except for Permitted Liens.

(iv)        Hazard and Liability Insurance. The Administrative Agent shall have
received evidence of property hazard, business interruption and liability
insurance covering each Credit Party, evidence of payment of all insurance
premiums for the current policy year of each policy (with appropriate
endorsements naming the Administrative Agent as additional insured on all
policies for liability insurance), and, if requested by the Administrative
Agent, copies (certified by a Responsible Officer) of insurance policies in the
form required under the Security Documents and otherwise in form and substance
reasonably satisfactory to the Administrative Agent.

(v)        Other Collateral Documentation. The Administrative Agent shall have
received any documents reasonably requested thereby or as required by the terms
of the Security Documents to evidence its security interest in the Collateral
(including, without limitation, deposit account control agreements).

(d)        Consents; Defaults.

(i)        Governmental and Third Party Approvals. The Credit Parties shall have
received all material governmental, shareholder and third party consents and
approvals necessary (or any other material consents as determined in the
reasonable discretion of the Administrative Agent) in connection with the
Transactions and all applicable waiting periods shall have expired without any
action being taken by any Person that could reasonably be expected to restrain,
prevent or impose any material adverse conditions on any of the Credit Parties
or such other transactions or that could seek or threaten any of the foregoing,
and no Applicable Law in the reasonable judgment of the Administrative Agent
could reasonably be expected to have such effect.

(ii)        No Injunction, Etc. No action, proceeding, investigation, regulation
or legislation shall have been instituted or overtly threatened in writing
before any Governmental Authority to enjoin, restrain or prohibit, or to obtain
substantial damages in respect of, or that is related to or arises out of, this
Agreement or the other Loan Documents or the consummation of the Transactions.

(e)        Financial Matters.

(i)        Financial Projections. The Agents shall have received pro forma
Consolidated financial statements for the Borrower and its Restricted
Subsidiaries, and forecasts prepared by management of the Borrower, of balance
sheets, income statements and cash flow statements on an annual basis for each
year during the term of the Credit Facility.

(ii)        Financial Condition Certificate. The Borrower shall have delivered
to the Agents a certificate, in form and substance satisfactory to the Agents,
and certified as accurate by a Responsible Officer, that (A) after giving effect
to the Transactions, the Borrower and its Restricted Subsidiaries are Solvent,
(B) attached thereto are calculations evidencing compliance on a pro forma basis
after giving effect to the Transactions with the covenants contained in Article
IX hereof, and (C) the financial projections previously delivered to the Agents
represent the good faith estimates (utilizing assumptions believed by management
of the Borrower to be reasonable) of the financial condition and operations of
the Borrower and its Restricted Subsidiaries.

 

62



--------------------------------------------------------------------------------

(iii)        Payment at Closing; Fee Letters. The Borrower shall have paid to
the Agents, the Arrangers and the Lenders the fees set forth or referenced in
Section 4.3 that are then due and any other accrued and unpaid fees or
commissions, to the extent invoiced, due hereunder (including, without
limitation, legal fees and expenses) and to any other Person such amount as may
be due thereto in connection with the transactions contemplated hereby,
including all taxes, fees and other charges in connection with the execution,
delivery, recording, filing and registration of any of the Loan Documents.

(f)        Notes Tender. At least $57,000,000 of the aggregate principal amount
of the Senior Unsecured 2013 Notes shall have been tendered pursuant to the
Senior Unsecured 2013 Notes Tender.

(f)        (g) Miscellaneous.

(i)        Notice of Borrowing. As to the initial Extensions of Credit, the
Administrative Agent shall have received a Notice of Borrowing from the Borrower
in accordance with Section 2.3(a), and a Notice of Account Designation
specifying the account or accounts to which the proceeds of any Loans made after
the Closing Date are to be disbursed.

(ii)        Due Diligence. The Agents shall have each completed, to its
reasonable satisfaction, all legal, tax, business and other due diligence with
respect to the business, assets, liabilities, operations and condition
(financial or otherwise) of the Borrower and its Subsidiaries in scope and
determination reasonably satisfactory to the Agents in their sole discretion.

(iii)        PATRIOT Act, etc. The Borrower and each of the Subsidiary
Guarantors shall have provided to the Administrative Agent, the Arrangers and
the Lenders the documentation and other information requested by the
Administrative Agent in order to comply with requirements of the PATRIOT Act,
applicable “know your customer” and anti-money laundering rules and regulations
not less than five Business Days prior to the Closing Date.

(iv)        Other Documents. All opinions, certificates and other instruments
and all proceedings in connection with the transactions contemplated by this
Agreement shall be satisfactory in form and substance to the Administrative
Agent. The Administrative Agent shall have received copies of all other
documents, certificates and instruments reasonably requested thereby with
respect to the transactions contemplated by this Agreement.

Without limiting the generality of the provisions of the last paragraph of
Section 12.3, for purposes of determining compliance with the conditions
specified in this Section 5.1, the Administrative Agent and each Lender that has
signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.

SECTION 5.2 Conditions to All Extensions of Credit. The obligations of the
Lenders to make any Extensions of Credit (including the initial Extension of
Credit) and convert or continue any Loan and the obligation of any Issuing
Lender to issue or extend any Letter of Credit are subject to the satisfaction
of the following conditions precedent on the relevant borrowing, continuation,
conversion, issuance or extension date:

(a)        Continuation of Representations and Warranties. The representations
and warranties of the Borrower and each other Credit Party contained in Article
VI and each other Loan Document that are subject to materiality or Material
Adverse Effect qualifications shall be true and correct in all respects and the
representations and warranties of the Borrower and each other Credit Party
contained in Article VI and

 

63



--------------------------------------------------------------------------------

each other Loan Document that are not subject to materiality or Material Adverse
Effect qualifications shall be true and correct in all material respects, in
each case, both before and after giving effect to such proposed borrowing,
continuation, conversion, issuance or extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date.

(b)        No Existing Default. No Default or Event of Default shall have
occurred and be continuing (i) on the borrowing, continuation or conversion date
with respect to such Loan or after giving effect to the Loans to be made,
continued or converted on such date or (ii) on the issuance or extension date
with respect to such Letter of Credit or after giving effect to the issuance or
extension of such Letter of Credit on such date.

(c)        Notices. The Administrative Agent shall have received a Notice of
Borrowing or Notice of Conversion/Continuation, as applicable, from the Borrower
in accordance with Section 2.3(a) and Section 4.2.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF THE BORROWER

SECTION 6.1 Representations and Warranties. To induce the Administrative Agent
and Lenders to enter into this Agreement and to induce the Lenders to make
Extensions of Credit, the Borrower hereby represents and warrants to the
Administrative Agent and Lenders both before and after giving effect to the
transactions contemplated hereunder that:

(a)        Organization; Power; Qualification. Each of the Borrower and its
Restricted Subsidiaries is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or formation, has the
power and authority to own its properties and to carry on its business as now
being and hereafter proposed to be conducted and is duly qualified and
authorized to do business in each jurisdiction in which the character of its
properties or the nature of its business requires such qualification and
authorization except in jurisdictions where the failure to be so qualified or in
good standing could not reasonably be expected to result in a Material Adverse
Effect. The jurisdictions in which the Borrower and its Restricted Subsidiaries
are organized and qualified to do business as of the Closing Date are described
on Schedule 6.1(a).

(b)        Ownership. Each Subsidiary of the Borrower as of the Closing Date is
listed on Schedule 6.1(b). As of the Closing Date, the capitalization of the
Subsidiaries of the Borrower consists of the number of shares or other
interests, authorized, issued and outstanding, of such classes and series, with
or without par value, described on Schedule 6.1(b). As of the Closing Date, all
outstanding shares of the Capital Stock of the Borrower’s Subsidiaries have been
duly authorized and validly issued and are fully paid and nonassessable, with no
personal liability attaching to the ownership thereof, and not subject to any
preemptive or similar rights, except as described in Schedule 6.1(b). The
shareholders, members or partners, as applicable, of each Subsidiary of the
Borrower and the number of shares owned by each as of the Closing Date are
described on Schedule 6.1(b). As of the Closing Date, there are no outstanding
stock purchase warrants, subscriptions, options, securities, instruments or
other rights of any type or nature whatsoever that are convertible into,
exchangeable for or otherwise provide for or permit the issuance of Capital
Stock of the Subsidiaries of the Borrower, except as described on Schedule
6.1(b).

(c)        Authorization of Agreement, Loan Documents and Borrowing. Each of the
Borrower and its Restricted Subsidiaries has the right, power and authority and
has taken all necessary corporate and other action to authorize the execution,
delivery and performance of this Agreement and each of the other Loan

 

64



--------------------------------------------------------------------------------

Documents to which it is a party in accordance with their respective terms. This
Agreement and each of the other Loan Documents have been duly executed and
delivered by duly authorized officers or other representatives of the Borrower
and each of its Restricted Subsidiaries party thereto, and each such document
constitutes the legal, valid and binding obligation of the Borrower or the
Restricted Subsidiary party thereto, enforceable in accordance with its terms,
except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar state or federal debtor relief laws from
time to time in effect which affect the enforcement of creditors’ rights and the
availability of equitable remedies.

(d)        Compliance of Agreement, Loan Documents and Borrowing with Laws, Etc.
The execution, delivery and performance by the Borrower and its Restricted
Subsidiaries of the Loan Documents to which each such Person is a party, in
accordance with their respective terms, the Extensions of Credit hereunder and
the transactions contemplated hereby do not and will not, by the passage of
time, the giving of notice or otherwise, (i) require any Governmental Approval
or violate any Applicable Law relating to the Borrower or any of its Restricted
Subsidiaries where the failure to obtain such Governmental Approval or such
violation of Applicable Law could reasonably be expected to have a Material
Adverse Effect, (ii) conflict with, result in a breach of or constitute a
default under the articles of incorporation, bylaws or other organizational
documents of the Borrower or any of its Restricted Subsidiaries, (iii) conflict
with, result in a breach of or constitute a default under any indenture,
agreement or other instrument to which such Person is a party or by which any of
its properties may be bound or any Governmental Approval relating to such Person
that could reasonably be expected to have a Material Adverse Effect, (iv) result
in or require the creation or imposition of any Lien upon or with respect to any
property now owned or hereafter acquired by such Person other than Liens arising
under the Loan Documents and Permitted Liens or (v) require any consent or
authorization of, filing with, or other act in respect of, an arbitrator or
Governmental Authority and no consent of any other Person is required in
connection with the execution, delivery, performance, validity or enforceability
of this Agreement other than consents, authorizations, filings or other acts or
consents that have been obtained or made or for which the failure to obtain or
make could not reasonably be expected to have a Material Adverse Effect and
other than consents or filings under the UCC.

(e)        Compliance with Law; Governmental Approvals. Each of the Borrower and
its Restricted Subsidiaries (i) has all Governmental Approvals required by any
Applicable Law for it to conduct its business, each of which is in full force
and effect, is final and not subject to review on appeal and is not the subject
of any pending or, to its knowledge, threatened challenge by direct or
collateral proceeding, (ii) is in compliance with each Governmental Approval
applicable to it and in compliance with all other Applicable Laws relating to it
or any of its respective properties and (iii) has timely filed all reports,
documents and other materials required to be filed by it under all Applicable
Laws with any Governmental Authority and has retained all records and documents
required to be retained by it under Applicable Law, except in each clause (i),
(ii) or (iii) above, where the failure to have, comply or file could not
reasonably be expected to have a Material Adverse Effect.

(f)        Tax Returns and Payments. Each of the Borrower and its Restricted
Subsidiaries has duly filed or caused to be filed all federal, state, local and
other material tax returns required by Applicable Law to be filed, and has paid,
or made adequate provision for the payment of, all federal, state, local and
other material taxes, assessments and governmental charges or levies upon it and
its property, income, profits and assets that are due and payable. Such returns
accurately reflect in all material respects all material liabilities for taxes
of the Borrower and its Restricted Subsidiaries for the periods covered thereby.
There is no ongoing audit or examination or, to the knowledge of the Borrower,
other investigation by any Governmental Authority of the tax liability of the
Borrower and its Restricted Subsidiaries. No Governmental Authority has asserted
any Lien or other claim against the Borrower or any Restricted Subsidiary with
respect to unpaid taxes that has not been discharged or resolved other than
Permitted Liens. The charges, accruals and reserves on the books of the Borrower
and any of its Restricted Subsidiaries in respect of federal, state, local and
other taxes for all Fiscal Years and portions thereof since the organization of
the Borrower and any of its Restricted Subsidiaries are in the judgment of the
Borrower adequate, and the Borrower does not anticipate any additional taxes or
assessments for any of such years.

 

65



--------------------------------------------------------------------------------

(g)        Intellectual Property Matters. Each of the Borrower and its
Restricted Subsidiaries owns or possesses rights to use all material franchises,
licenses, copyrights, copyright applications, patents, patent rights or
licenses, patent applications, trademarks, trademark rights, service mark,
service mark rights, trade names, trade name rights, copyrights and other rights
with respect to the foregoing that are reasonably necessary to conduct its
business. No event has occurred that permits, or after notice or lapse of time
or both would permit, the revocation or termination of any such rights, and
neither the Borrower nor any Restricted Subsidiary thereof is liable to any
Person for infringement under Applicable Law with respect to any such rights as
a result of its business operations except as could not reasonably be expected
to have a Material Adverse Effect.

(h)        Environmental Matters. Except to the extent that any of the
following, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect:

(i)        To the knowledge of the Borrower, the properties owned, leased or
operated by the Borrower and its Subsidiaries now or in the past do not contain,
and have not previously contained, any Hazardous Materials in amounts or
concentrations that (A) constitute or constituted a violation of applicable
Environmental Laws or (B) could reasonably be expected to give rise to liability
under applicable Environmental Laws;

(ii)        The Borrower, each of its Subsidiaries and such properties and all
operations conducted in connection therewith are in compliance, and have been in
compliance, with all applicable Environmental Laws, and to the knowledge of the
Borrower there is no contamination at, under or about such properties or such
operations that could interfere with the continued operation of such properties
or impair the fair saleable value thereof;

(iii)        Neither the Borrower nor any Subsidiary thereof has received from
any Governmental Authority, any written notice of violation, alleged violation,
non-compliance, liability or potential liability regarding Hazardous Materials
or compliance with Environmental Laws, nor does the Borrower or any Subsidiary
thereof have knowledge or reason to believe that any such notice will be
received or is being threatened;

(iv)        To the knowledge of the Borrower, Hazardous Materials have not been
transported or disposed of to or from the properties owned, leased or operated
by the Borrower and its Subsidiaries in violation of, or in a manner or to a
location that could give rise to liability under, Environmental Laws, nor have
any Hazardous Materials been generated, treated, stored or disposed of at, on or
under any of such properties in violation of, or in a manner that could
reasonably be expected to give rise to liability under, any applicable
Environmental Laws;

(v)        No judicial proceedings or governmental or administrative action is
pending, or, to the knowledge of the Borrower, overtly threatened in writing,
under any Environmental Law to which the Borrower or any Subsidiary thereof is
or, to the Borrower’s knowledge will be, named as a potentially responsible
party with respect to such properties or operations conducted in connection
therewith, nor are there any consent decrees or other decrees, consent orders,
administrative orders or other orders, or other administrative or judicial
requirements outstanding under any Environmental Law with respect to the
Borrower, any Subsidiary or such properties or such operations; and

 

66



--------------------------------------------------------------------------------

(vi)        To the knowledge of the Borrower, there has been no release of
Hazardous Materials at or from properties owned, leased or operated by the
Borrower or any Subsidiary, now or in the past, in violation of or in amounts or
in a manner that could give rise to liability under Environmental Laws.

(i)        ERISA.

(i)        As of the Closing Date, neither the Borrower nor any ERISA Affiliate
maintains or contributes to, or has any obligation under, any Pension Plans or
Multiemployer Plans other than those identified on Schedule 6.1(i);

(ii)        The Borrower and each other Credit Party is in material compliance
with all applicable provisions of ERISA and the regulations and published
interpretations thereunder, including the prohibited transaction provisions of
Section 406 of ERISA and Section 4975 of the Code, with respect to all Employee
Benefit Plans except for any required amendments for which the remedial
amendment period as defined in Section 401(b) of the Code has not yet expired
and except where a failure to so comply could not reasonably be expected to have
a Material Adverse Effect. Each Employee Benefit Plan that is intended to be
qualified under Section 401(a) of the Code has been determined by the Internal
Revenue Service to be so qualified (or the Borrower is entitled to rely on an
opinion letter issued by the Internal Revenue Service to the sponsor of a
prototype plan), and each trust related to such plan has been determined to be
exempt under Section 501(a) of the Code except for such plans that have not yet
received determination letters but for which the remedial amendment period for
submitting a determination letter (or an application for an opinion letter) has
not yet expired. No unsatisfied liability for any taxes or penalties has been
incurred by the Borrower or any other Credit Party with respect to any Employee
Benefit Plan, or by any other ERISA Affiliate with respect to any Pension Plan
or Multiemployer Plan, except for a liability that could not reasonably be
expected to have a Material Adverse Effect;

(iii)        As of the Closing Date, no Pension Plan has been terminated, nor
has any accumulated funding deficiency (as defined in Section 412 of the Code)
been incurred (without regard to any waiver granted under Section 412 of the
Code), nor has any funding waiver from the Internal Revenue Service been
received or requested with respect to any Pension Plan, nor has the Borrower or
any ERISA Affiliate failed to make any contributions or to pay any amounts due
and owing as required by Section 412 of the Code, Section 302 of ERISA or the
terms of any Pension Plan prior to the due dates of such contributions under
Section 412 of the Code or Section 302 of ERISA, nor has there been any event
requiring any disclosure under Section 4041(c)(3)(C) or 4063(a) of ERISA with
respect to any Pension Plan;

(iv)        Except where the failure of any of the following representations to
be correct in all material respects could not reasonably be expected to have a
Material Adverse Effect, neither the Borrower nor any ERISA Affiliate has:
(A) incurred any liability to the PBGC which remains outstanding other than the
payment of premiums and there are no premium payments which are due and unpaid,
(B) failed to make a required contribution or payment to a Multiemployer Plan,
or (C) failed to make a required installment or other required payment under
Section 412 of the Code;

(v)        No Termination Event has occurred or is reasonably expected to occur;
and

(vi)        Except where the failure of any of the following representations to
be correct in all material respects could not reasonably be expected to have a
Material Adverse Effect, no proceeding, claim (other than a benefits claim in
the ordinary course of business), lawsuit and/or investigation is existing or,
to the best knowledge of the Borrower after due inquiry, threatened concerning
or involving any (A) employee welfare benefit plan (as defined in Section 3(1)
of ERISA) currently maintained or contributed to by the Borrower or any other
Credit Party, (B) Pension Plan or (C) Multiemployer Plan.

 

67



--------------------------------------------------------------------------------

(j)        Margin Stock. Neither the Borrower nor any Restricted Subsidiary is
engaged principally or as one of its activities in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin stock” (as each
such term is defined or used in Regulation U of the Board of Governors of the
Federal Reserve System). No part of the proceeds of any of the Loans or Letters
of Credit will be used for purchasing or carrying margin stock in violation of,
or for any purpose that violates the provisions of, Regulation T, U or X of such
Board of Governors. Following the application of the proceeds of each borrowing
hereunder or drawing under each Letter of Credit, not more than 25% of the
aggregate value of the assets of the Borrower and its Subsidiaries on a
consolidated basis that are subject to the provisions of Section 10.2 or
Section 10.4, or that are subject to any restriction contained in any agreement
or instrument between the Borrower and any Lender or any Affiliate of any Lender
relating to Indebtedness and within the scope of Section 11.1(g), will be margin
stock.

(k)        Government Regulation. Neither the Borrower nor any Restricted
Subsidiary is an “investment company” or a company “controlled” by an
“investment company” (as each such term is defined or used in the Investment
Company Act of 1940, as amended) or any other Applicable Law that limits its
ability to incur or consummate the transactions contemplated hereby.

(l)        Material Indebtedness. Schedule 6.1(l) sets forth a complete and
accurate list of all Material Indebtedness of the Borrower and its Restricted
Subsidiaries in effect as of the Closing Date not listed on any other Schedule
hereto; other than as set forth in Schedule 6.1(l), each indenture, contract or
agreement executed in connection with such Material Indebtedness is, and after
giving effect to the consummation of the transactions contemplated by the Loan
Documents will be, in full force and effect in accordance with the terms
thereof. To the extent requested by the Administrative Agent, the Borrower and
its Restricted Subsidiaries have delivered or otherwise made available to the
Administrative Agent a true and complete copy of each indenture, contract or
agreement executed in connection with the Material Indebtedness required to be
listed on Schedule 6.1(l) or any other Schedule hereto. Neither the Borrower nor
any Restricted Subsidiary (nor, to the knowledge of the Borrower, any other
party thereto) is in breach of or in default under any indenture, contract or
agreement executed in connection with any Material Indebtedness in any material
respect.

(m)        Employee Relations. Each of the Borrower and its Restricted
Subsidiaries has a stable work force in place and is not, as of the Closing
Date, party to any collective bargaining agreement nor has any labor union been
recognized as the representative of its employees except as set forth on
Schedule 6.1(m). The Borrower knows of no pending, threatened or contemplated
strikes, work stoppage or other collective labor disputes involving its
employees or those of its Restricted Subsidiaries that could reasonably be
expected to have a Material Adverse Effect.

(n)        Burdensome Provisions. Neither the Borrower nor any Restricted
Subsidiary thereof is a party to any indenture, agreement, lease or other
instrument, or subject to any corporate or partnership restriction, Governmental
Approval or Applicable Law that is so unusual or burdensome as in the
foreseeable future could be reasonably expected to have a Material Adverse
Effect. The Borrower and its Restricted Subsidiaries do not presently anticipate
that future expenditures needed to meet the provisions of any statutes, orders,
rules or regulations of a Governmental Authority will be so burdensome as to
have a Material Adverse Effect. No Restricted Subsidiary is a party to any
agreement or instrument or otherwise subject to any restriction or encumbrance
that restricts or limits its ability to make dividend payments or other
distributions in respect of its Capital Stock to the Borrower or any Restricted
Subsidiary or to transfer any of its assets or properties to the Borrower or any
Restricted Subsidiary in each case other than existing under or by reason of the
Loan Documents or Applicable Law.

(o)        Financial Statements. The Audited Financial Statements and the
financial statements delivered by the Borrower to the Administrative Agent
pursuant to Sections 7.1(a), 7.1(b) and the last

 

68



--------------------------------------------------------------------------------

paragraph of Section 7.1 are complete and correct and fairly present on a
Consolidated basis the assets, liabilities and financial position of the
Borrower and its Subsidiaries as at the respective dates thereof, and the
results of the operations and changes of financial position for the periods then
ended (other than customary year-end adjustments and the absence of notes for
unaudited financial statements). All such financial statements, including the
related schedules and notes thereto, have been prepared in accordance with GAAP.
Such financial statements show all material indebtedness and other material
liabilities, direct or contingent, of the Borrower and its Subsidiaries as of
the date thereof, including material liabilities for taxes, material
commitments, and Indebtedness, in each case, to the extent required to be
disclosed under GAAP. All pro forma financial statements delivered by the
Borrower to the Administrative Agent were prepared in good faith on the basis of
the assumptions stated therein, which assumptions are believed to be reasonable
in light of then existing conditions.

(p)        No Material Adverse Change. Since December 31, 2010, there has been
no material adverse change in the business, assets, operations, liabilities
(actual or contingent) or condition (financial or otherwise) of the Borrower and
its Subsidiaries, taken as a whole, and no event has occurred or condition
arisen that, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

(q)        Solvency. As of the Closing Date and after giving effect to each
Extension of Credit made hereunder, the Borrower and its Restricted Subsidiaries
will be Solvent.

(r)        Title to Properties. Each of the Borrower and its Restricted
Subsidiaries has such title to or estate in the real property owned or leased by
it as is necessary or desirable to the conduct of its business and valid and
legal title to all of its personal property and assets, including, but not
limited to, those reflected on the balance sheets of the Borrower and its
Restricted Subsidiaries described in Section 6.1(o), except those disposed of by
the Borrower or its Restricted Subsidiaries subsequent to such date, which
dispositions are expressly permitted hereunder.

(s)        Insurance. The properties of the Borrower and its Restricted
Subsidiaries are insured with financially sound and reputable insurance
companies not Affiliates of the Borrower, in such amounts, with such
self-insurance and deductibles and covering such risks as are customarily
maintained by companies engaged in similar businesses and owning similar
properties in locations where the Borrower or the applicable Restricted
Subsidiary operates.

(t)        Liens. None of the properties and assets of the Borrower or any
Restricted Subsidiary thereof is subject to any Lien, except Permitted Liens.
Neither the Borrower nor any Restricted Subsidiary thereof has signed any
financing statement or any security agreement authorizing any secured party
thereunder to file any financing statement, except to perfect Permitted Liens.

(u)        Litigation. Except for matters existing on the Closing Date and set
forth on Schedule 6.1(u), there are no actions, suits or proceedings pending
nor, to the knowledge of the Borrower, threatened against or in any other way
relating adversely to or affecting the Borrower or any Restricted Subsidiary
thereof or any of their respective properties in any court or before any
arbitrator of any kind or before or by any Governmental Authority that
(i) either individually or in the aggregate, has had, or could reasonably be
expected to have, a Material Adverse Effect, or (ii) materially adversely
affects any of the Transactions.

(v)        Absence of Defaults. No event has occurred or is continuing that
constitutes a Default or an Event of Default, or that constitutes, or that with
the passage of time or giving of notice or both would constitute, a default or
event of default by the Borrower or any Restricted Subsidiary thereof under any
Material Indebtedness or any material judgment, decree or order to which the
Borrower or its Restricted Subsidiaries is a party or by which the Borrower or
its Restricted Subsidiaries or any of their respective properties may be bound
or that would require the Borrower or its Restricted Subsidiaries to make any
payment thereunder prior to the scheduled maturity date therefor.

 

69



--------------------------------------------------------------------------------

(w)        Senior Indebtedness Status. The Obligations of the Borrower and each
of its Restricted Subsidiaries under this Agreement and each of the other Loan
Documents ranks and shall continue to rank at least senior in priority of
payment to all Subordinated Indebtedness.

(x)        Anti-Terrorism; Anti-Money Laundering. No Credit Party nor any of its
Subsidiaries (i) is an “enemy” or an “ally of the enemy” within the meaning of
Section 2 of the Trading with the Enemy Act of the United States (50 U.S.C. App.
§§ 1 et seq.), (ii) is in violation of (A) the Trading with the Enemy Act,
(B) any of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V) or any enabling legislation or
executive order relating thereto or (C) the PATRIOT Act or (iii) is a Sanctioned
Person. No part of the proceeds of any Extension of Credit hereunder will be
used directly or indirectly to fund any operations in, finance any investments
or activities in or make any payments to, a Sanctioned Person or a Sanctioned
Country.

(i)        Neither the Borrower, nor any of its Subsidiaries, nor, to the
knowledge of the Borrower and its Subsidiaries, any director, officer, employee,
agent, affiliate or representative thereof, is an individual or entity that is,
or is owned or controlled by any individual or entity that is (A) currently the
subject or target of any Sanctions, (B) included on OFAC’s List of Specially
Designated Nationals, HMT’s Consolidated List of Financial Sanctions Targets and
the Investment Ban List, or any similar list enforced by the OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union or
HMT or (C) located, organized or resident in a Sanctioned Country.

(ii)        The Borrower and its Subsidiaries have conducted their businesses in
compliance in all material respects with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010, and other similar
anti-corruption legislation in other jurisdictions to which the Borrower or any
of its Subsidiaries are subject and have instituted and maintained policies and
procedures designed to promote and achieve compliance by the Borrower and its
Subsidiaries with such laws.

(y)        Disclosure. The financial statements, material reports, material
certificates and other material information furnished (whether in writing or
orally) by or on behalf of any of the Borrower or any of its Subsidiaries to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
(as modified or supplemented by other information so furnished), taken as a
whole, do not contain any material misstatement of any material fact or omit to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, pro forma financial
information, estimated financial information and other projected or estimated
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed by the management of the Borrower to
be reasonable at the time.

(z)        REIT Status. The Borrower qualifies as a REIT and is in compliance
with all requirements and conditions imposed under the Code necessary to allow
it to maintain such qualification.

SECTION 6.2 Survival of Representations and Warranties, Etc. All representations
and warranties set forth in this Article VI and all representations and
warranties contained in any certificate, or any of the Loan Documents
(including, but not limited to, any such representation or warranty made in or
in connection with any amendment thereto) shall constitute representations and
warranties made under this

 

70



--------------------------------------------------------------------------------

Agreement. All representations and warranties made under this Agreement shall be
made or deemed to be made at and as of the Closing Date (except those that are
expressly made as of a specific date), shall survive the Closing Date and shall
not be waived by the execution and delivery of this Agreement, any investigation
made by or on behalf of the Lenders or any borrowing hereunder.

ARTICLE VII

FINANCIAL INFORMATION AND NOTICES

Until all of the Obligations have been paid and satisfied in full in cash, all
Letters of Credit have been terminated or expired (or been Cash Collateralized)
and the Revolving Credit Commitment has been terminated, and unless consent has
been obtained in the manner set forth in Section 13.2, the Borrower will furnish
or cause to be furnished to the Administrative Agent at the Administrative
Agent’s Office at the address set forth in Section 13.1 or such other office as
may be designated by the Administrative Agent from time to time:

SECTION 7.1 Financial Statements and Projections.

(a)        Quarterly Financial Statements. As soon as practicable and in any
event within forty-five (45) days (or, if earlier, on the date of any required
public filing thereof) after the end of each fiscal quarter of each Fiscal Year
(other than the last fiscal quarter of any such Fiscal Year), an unaudited
Consolidated balance sheet of the Borrower and its Subsidiaries as of the close
of such fiscal quarter and unaudited Consolidated statements of income or
operations, stockholders’ equity and cash flows and a report containing
management’s discussion and analysis of such financial statements for the fiscal
quarter then ended and that portion of the Fiscal Year then ended, including the
notes thereto, all in reasonable detail setting forth in comparative form the
corresponding figures as of the end of and for the corresponding period in the
preceding Fiscal Year and prepared by the Borrower in accordance with GAAP and,
if applicable, containing disclosure of the effect on the financial position or
results of operations of any change in the application of accounting principles
and practices during the period, and certified by the chief financial officer or
chief executive officer of the Borrower to present fairly in all material
respects the financial condition of the Borrower and its Subsidiaries on a
Consolidated basis as of their respective dates and the results of operations of
the Borrower and its Subsidiaries for the respective periods then ended, subject
to normal year end adjustments. Delivery by the Borrower to the Administrative
Agent of the Borrower’s quarterly report to the SEC on Form 10–Q with respect to
any fiscal quarter, or the availability of such report on EDGAR Online or the
Borrower’s website on the Internet at the website address listed in Section 13.1
(to the extent such report complies with the requirements of this clause (a)),
within the period specified above shall be deemed to be compliance by the
Borrower with this Section 7.1(a).

(b)        Annual Financial Statements. As soon as practicable and in any event
within ninety (90) days (or, if earlier, on the date of any required public
filing thereof) after the end of each Fiscal Year, an audited Consolidated
balance sheet of the Borrower and its Subsidiaries as of the close of such
Fiscal Year and audited Consolidated statements of income or operations,
stockholders’ equity and cash flows and a report containing management’s
discussion and analysis of such financial statements for the Fiscal Year then
ended, including the notes thereto, all in reasonable detail setting forth in
comparative form the corresponding figures as of the end of and for the
preceding Fiscal Year and prepared in accordance with GAAP and, if applicable,
containing disclosure of the effect on the financial position or results of
operations of any change in the application of accounting principles and
practices during the year. Such annual financial statements shall be audited by
an independent certified public accounting firm reasonably acceptable to the
Administrative Agent, and accompanied by a report and opinion thereon by such
certified public accountants prepared in accordance with generally accepted
auditing standards that is not subject to any “going concern” or similar
qualification or exception or any qualification as to the scope of such audit

 

71



--------------------------------------------------------------------------------

or with respect to accounting principles followed by the Borrower or any of its
Subsidiaries not in accordance with GAAP. Delivery by the Borrower to the
Administrative Agent of the Borrower’s annual report to the SEC on Form 10-K
with respect to any Fiscal Year, or the availability of such report on EDGAR
Online or the Borrower’s website on the Internet at the website address listed
in Section 13.1 (to the extent such report complies with the requirements of
this clause (b)), within the period specified above shall be deemed to be
compliance by the Borrower with this Section 7.1(b).

(c)        Annual Business Plan and Financial Projections. As soon as
practicable and in any event within sixty (60) days after the end of each Fiscal
Year, a business plan of the Borrower and its Subsidiaries for the ensuing four
(4) fiscal quarters, such plan to be prepared in accordance with GAAP to the
extent applicable and to include, on a quarterly basis, the following: a
quarterly operating and capital budget, a projected income statement, statement
of cash flows and balance sheet and a report containing management’s discussion
and analysis of such projections, accompanied by a certificate from a
Responsible Officer of the Borrower to the effect that, to such officer’s
knowledge, such projections are good faith estimates (utilizing reasonable
assumptions) of the financial condition and operations of the Borrower and its
Subsidiaries for such four (4) quarter period.

If the Borrower has designated any of its Subsidiaries as Unrestricted
Subsidiaries, then the quarterly financial information required by clause
(a) above, the annual financial information required by clause (b) above and the
projected financial statements required by clause (c) above shall include a
reasonably detailed presentation satisfactory to the Administrative Agent,
either on the face of the financial statements or in the footnotes thereto, and
in Management’s Discussion and Analysis of Financial Condition and Results of
Operations, of the financial condition and results of operations of the Borrower
and its Restricted Subsidiaries separate from the financial condition and
results of operations of its Unrestricted Subsidiaries.

SECTION 7.2 Officer’s Compliance Certificate. At each time financial statements
are delivered pursuant to Sections 7.1(a) or (b) and at such other times as the
Administrative Agent shall reasonably request, an Officer’s Compliance
Certificate.

SECTION 7.3 Other Reports. Such other information regarding the operations,
business affairs and financial condition of the Borrower or any of its
Subsidiaries as the Administrative Agent or any Lender may reasonably request.

SECTION 7.4 Notice of Litigation and Other Matters. Prompt (but in no event
later than fifteen (15) days after a Responsible Officer of the Borrower obtains
knowledge thereof) telephonic and written notice of:

(a)        the commencement of, or any material development in, all proceedings
and investigations by or before any Governmental Authority and all actions and
proceedings in any court or before any arbitrator against or involving the
Borrower or any Restricted Subsidiary thereof or any of their respective
properties, assets or businesses that if adversely determined could reasonably
be expected to have a Material Adverse Effect;

(b)        any notice of any violation received by the Borrower or any
Restricted Subsidiary thereof from any Governmental Authority including, without
limitation, any notice of violation of Environmental Laws, that in any such case
could reasonably be expected to have a Material Adverse Effect;

(c)        any labor controversy that has resulted in, or threatens to result
in, a strike or other work action against the Borrower or any Restricted
Subsidiary thereof that could reasonably be expected to have a Material Adverse
Effect;

 

72



--------------------------------------------------------------------------------

(d)        any litigation or proceeding affecting the Borrower or any of its
Restricted Subsidiaries that could reasonably be expected to be determined
adversely to the Borrower or its Restricted Subsidiaries and in which the amount
involved is $25,000,000 or more and not covered by insurance or in which
injunctive or similar relief is sought;

(e)        (i) any Default or Event of Default or (ii) any event that
constitutes or that with the passage of time or giving of notice or both would
constitute a default or event of default under any Material Indebtedness;

(f)        (i) any unfavorable determination letter from the Internal Revenue
Service regarding the qualification of an Employee Benefit Plan under
Section 401(a) of the Code (along with a copy thereof), (ii) all notices
received by the Borrower or any ERISA Affiliate of the PBGC’s intent to
terminate any Pension Plan or to have a trustee appointed to administer any
Pension Plan, (iii) all notices received by the Borrower or any ERISA Affiliate
from a Multiemployer Plan sponsor concerning the imposition or amount of
withdrawal liability pursuant to Section 4202 of ERISA and (iv) the Borrower
obtaining knowledge or reason to know that the Borrower or any ERISA Affiliate
has filed or intends to file a notice of intent to terminate any Pension Plan
under a distress termination within the meaning of Section 4041(c) of ERISA;

(g)        the designation of any Subsidiary as a “restricted subsidiary” (or
any similar designation), or the joinder of any Subsidiary as a guarantor, under
any Material Indebtedness or any other Indebtedness permitted pursuant to
Section 10.1(k); and

(h)        (i) any announcement by Moody’s, S&P and/or Fitch of any change in
Debt Rating and (ii) any request by the Borrower to any rating agency that such
agency not maintain the Borrower’s corporate or corporate family rating, as
applicable.

SECTION 7.5 Accuracy of Information. All written information, reports,
statements and other papers and data furnished by or on behalf of the Borrower
to the Administrative Agent or any Lender whether pursuant to this Article VII
or any other provision of this Agreement, or any of the Security Documents,
shall, at the time the same is so furnished, comply with the representations and
warranties set forth in Section 6.1(y).

SECTION 7.6 Posting of Borrower Materials. The Borrower hereby acknowledges that
(a) the Administrative Agent and/or the Arrangers will make available to the
Lenders and the Issuing Lenders materials and/or information provided by or on
behalf of the Borrower hereunder (collectively, “Borrower Materials”) by posting
the Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to the Borrower or its Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Borrower hereby agrees
that (w) all Borrower Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC”, the Borrower shall be deemed to have
authorized the Administrative Agent, the Arrangers, the L/C Issuers and the
Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 13.11); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Investor”; and (z) the Administrative Agent and the Arrangers
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Investor”.

 

73



--------------------------------------------------------------------------------

ARTICLE VIII

AFFIRMATIVE COVENANTS

Until all of the Obligations have been paid and satisfied in full in cash, all
Letters of Credit have been terminated or expired (or been Cash Collateralized)
and the Revolving Credit Commitment has been terminated, and unless a waiver or
consent has been obtained in the manner set forth in Section 13.2, the Borrower
will, and will cause each of its Restricted Subsidiaries to:

SECTION 8.1 Preservation of Corporate Existence and Related Matters.

Except as permitted by Section 8.1(b) or Section 10.3:

(a)        Preserve and keep in full force and effect its corporate existence,
and the corporate, partnership or other existence of each of its Subsidiaries,
in accordance with the respective organizational documents of the Borrower or
any such Subsidiary, and qualify and remain qualified as a foreign organization
and authorized to do business in each jurisdiction in which the failure to so
qualify could reasonably be expected to have a Material Adverse Effect.

(b)        Preserve and keep in full force and effect the rights (charter and
statutory), licenses and franchises of the Borrower and its Subsidiaries;
provided, that the Borrower shall not be required to preserve any such right,
license or franchise, or the corporate, partnership or other existence of any of
its Subsidiaries, if the board of directors of the Borrower shall determine that
the preservation thereof is no longer desirable in the conduct of the business
of the Borrower and its Subsidiaries, taken as a whole, and that the loss
thereof is not adverse in any material respect to the Lenders.

SECTION 8.2 Maintenance of Property. Protect and preserve all material
properties necessary in and material to its business, including copyrights,
patents, trade names, service marks and trademarks; maintain in good working
order and condition, ordinary wear and tear excepted, all buildings, equipment
and other tangible real and personal property; and from time to time make or
cause to be made all repairs, renewals and replacements thereof and additions to
such property necessary for the conduct of its business, so that the business
carried on in connection therewith may be conducted in a commercially reasonable
manner.

SECTION 8.3 Insurance. Maintain insurance with financially sound and reputable
insurance companies against such risks and in such amounts as are customarily
maintained by similar businesses and as may be required by Applicable Law and as
are required by any Security Documents (including, without limitation, hazard
and business interruption insurance), with such self-insurance and deductibles
as are customarily maintained by similar businesses, and on the Closing Date and
from time to time thereafter deliver to the Administrative Agent upon its
request information in reasonable detail as to the insurance then in effect,
stating the names of the insurance companies, the amounts and rates of the
insurance, the dates of the expiration thereof and the properties and risks
covered thereby.

SECTION 8.4 Accounting Methods and Financial Records. Maintain a system of
accounting, and keep proper books, records and accounts (that shall be true and
correct in all material respects) as may be required or as may be necessary to
permit the preparation of financial statements in accordance with GAAP and in
compliance with applicable regulations of any Governmental Authority having
jurisdiction over it or any of its properties.

SECTION 8.5 Payment and Performance of Obligations. Pay and perform all
Obligations under this Agreement and the other Loan Documents, and pay or
perform (a) all material taxes, assessments and

 

74



--------------------------------------------------------------------------------

other governmental charges that may be levied or assessed upon it or any of its
property, and (b) all other material indebtedness, obligations and liabilities
in accordance with customary trade practices; provided, that the Borrower or
such Restricted Subsidiary may contest any item described in clauses (a) or
(b) of this Section in good faith so long as adequate reserves are maintained
with respect thereto in accordance with GAAP.

SECTION 8.6 Compliance With Laws and Approvals. Observe and remain in compliance
with all Applicable Laws and maintain in full force and effect all Governmental
Approvals, in each case applicable to the conduct of its business except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.

SECTION 8.7 Environmental Laws. In addition to and without limiting the
generality of Section 8.6, and except to the extent that a failure to comply
with any of the following, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, (a) comply with, and
use reasonable efforts to ensure such compliance by all of its tenants and
subtenants, if any, with, all applicable Environmental Laws and obtain and
comply with and maintain, and use reasonable efforts to ensure that all tenants
and subtenants, if any, obtain and comply with and maintain, any and all
licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws, and (b) conduct and complete all investigations,
studies, sampling and testing, and all remedial, removal and other actions
required under Environmental Laws, and promptly comply with all lawful orders
and directives of any Governmental Authority regarding Environmental Laws.
Except as otherwise noted, the Borrower will defend, indemnify and hold harmless
the Administrative Agent and the Lenders, and their respective parents,
Subsidiaries, Affiliates, employees, agents, officers and directors, from and
against any claims, demands, penalties, fines, liabilities, settlements,
damages, costs and expenses of whatever kind or nature, known or unknown,
contingent or otherwise, arising out of, or in any way relating to the presence
of Hazardous Materials in, on or under properties owned, leased or operated by
the Borrower and its Subsidiaries, or the Borrower’s or any of its Subsidiaries’
violation of, noncompliance with or liability under any Environmental Laws
applicable to the operations of the Borrower or any such Subsidiary, or any
orders, requirements or demands of Governmental Authorities related thereto,
including, without limitation, reasonable attorney’s and consultant’s fees,
investigation and laboratory fees, response costs, court costs and litigation
expenses, except to the extent that any of the foregoing directly result from
the gross negligence or willful misconduct of the party seeking indemnification
therefor, as determined by a court of competent jurisdiction by final
nonappealable judgment.

SECTION 8.8 Compliance with ERISA. In addition to and without limiting the
generality of Section 8.6, (a) except where the failure to so comply could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (i) comply with all material applicable provisions of ERISA and
the regulations and published interpretations thereunder with respect to all
Employee Benefit Plans, (ii) not take any action or fail to take action the
result of which could be a liability to the PBGC or to a Multiemployer Plan,
(iii) not participate in any prohibited transaction that could result in any
civil penalty under ERISA or tax under the Code and (iv) operate each Employee
Benefit Plan in such a manner that will not incur any tax liability under
Section 4980B of the Code or any liability to any qualified beneficiary as
defined in Section 4980B of the Code and (b) furnish to the Administrative Agent
upon the Administrative Agent’s request such additional information about any
Employee Benefit Plan as may be reasonably requested by the Administrative
Agent.

SECTION 8.9 Compliance With Agreements. Except to the extent that a failure to
do so could not reasonably be expected to have a Material Adverse Effect, comply
with each term, condition and provision of all leases, agreements and other
instruments entered into in the conduct of its business including, without
limitation, any indenture, contract or agreement executed in connection with any
Material Indebtedness; provided, that the Borrower or any such Restricted
Subsidiary may contest any such lease, agreement or other instrument in good
faith through applicable proceedings so long as adequate reserves are maintained
in accordance with GAAP.

 

75



--------------------------------------------------------------------------------

SECTION 8.10 Visits and Inspections. Permit representatives of the
Administrative Agent or any Lender, from time to time upon reasonable prior
notice and at such times during normal business hours, at the Borrower’s
expense, to visit and inspect its properties; inspect, audit and make extracts
from its books, records and files, including, but not limited to, management
letters prepared by independent accountants; and discuss with its principal
officers, and its independent accountants, its business, assets, liabilities,
financial condition and results of operations. Upon the occurrence and during
the continuance of an Event of Default, the Administrative Agent or any Lender
may do any of the foregoing at any time without advance notice.

SECTION 8.11 Additional Subsidiaries.

(a)        Additional Domestic Subsidiaries. Notify the Administrative Agent of
(i) the redesignation of an Unrestricted Subsidiary as a Restricted Subsidiary
in accordance with Section 8.12 or (ii) the creation or acquisition of any
Domestic Subsidiary that is a Restricted Subsidiary and promptly thereafter (and
in any event within thirty (30) days), cause such Person to (A) become a
Subsidiary Guarantor by delivering to the Administrative Agent a duly executed
supplement to the Subsidiary Guaranty Agreement or such other document as the
Administrative Agent shall deem appropriate for such purpose, (B) except during
a Collateral Release Period, pledge a security interest in all applicable
Collateral covered under the Security Documents owned by such Restricted
Subsidiary by delivering to the Administrative Agent a duly executed supplement
to each Security Document or such other document as the Administrative Agent
reasonably shall deem appropriate for such purpose and to comply with the terms
of each Security Document, (C) deliver to the Administrative Agent such
documents and certificates referred to in Section 5.1 as may be reasonably
requested by the Administrative Agent, (D) except during a Collateral Release
Period, deliver to the Administrative Agent such original Capital Stock or other
certificates and stock or other transfer powers evidencing the Capital Stock of
such Person, (E) deliver to the Administrative Agent such updated Schedules to
the Loan Documents as may be reasonably requested by the Administrative Agent
with respect to such Person, and (F) deliver to the Administrative Agent such
other documents as may be reasonably requested by the Administrative Agent, all
in form, content and scope reasonably satisfactory to the Administrative Agent.

(b)        Additional Foreign Subsidiaries. Notify the Administrative Agent at
the time that any Person becomes a first-tier Foreign Subsidiary that is a
Restricted Subsidiary, and promptly thereafter (and in any event within
forty-five (45) days after notification), cause (i) except during a Collateral
Release Period, the Borrower or the applicable Restricted Subsidiary to deliver
to the Administrative Agent Security Documents pledging sixty-five percent
(65%) (or such lesser percentage as may then be necessary to avoid material
adverse tax consequences) of the total outstanding Capital Stock of such new
Foreign Subsidiary and a consent thereto executed by such new Foreign Subsidiary
(including, without limitation, if applicable, original stock certificates (or
the equivalent thereof pursuant to the Applicable Laws and practices of any
relevant foreign jurisdiction) evidencing the Capital Stock of such new Foreign
Subsidiary, together with an appropriate undated stock power for each
certificate duly executed in blank by the registered owner thereof), (ii) such
Person to deliver to the Administrative Agent such documents and certificates
referred to in Section 5.1 as may be reasonably requested by the Administrative
Agent (specifically excluding, however, any joinders or supplements to the
Subsidiary Guaranty Agreement and the Security Documents), (iii) such Person to
deliver to the Administrative Agent such updated Schedules to the Loan Documents
as may be reasonably requested by the Administrative Agent with regard to such
Person and (iv) such Person to deliver to the Administrative Agent such other
documents as may be reasonably requested by the Administrative Agent, all in
form, content and scope reasonably satisfactory to the Administrative Agent.

 

76



--------------------------------------------------------------------------------

SECTION 8.12 Designation of Restricted and Unrestricted Subsidiaries.

(a)        Subject to the terms of this Section, the board of directors of the
Borrower may designate any Restricted Subsidiary as an Unrestricted Subsidiary
(or designate any newly formed or acquired Subsidiary as an Unrestricted
Subsidiary to the extent such formation or acquisition is otherwise permitted
hereunder); provided that (i) such designation would not result in a Default or
Event of Default and (ii) any such individual Subsidiary is not a guarantor of,
or a “restricted subsidiary” (or equivalent term) under, any Material
Indebtedness or any other Indebtedness permitted pursuant to Section 10.1(k). If
a Subsidiary is designated as an Unrestricted Subsidiary, the aggregate fair
market value of all outstanding Investments owned by the Borrower and its
Restricted Subsidiaries in such Subsidiary shall be deemed to be Investments
made as of the time of the designation, subject to the limitations hereof on
Restricted Payments. That designation shall only be permitted if the Investment
would be permitted at that time and if the Restricted Subsidiary otherwise meets
the definition of an Unrestricted Subsidiary.

(b)        Any designation of a Subsidiary as an Unrestricted Subsidiary shall
be evidenced to the Administrative Agent by providing prompt written notice to
the Administrative Agent together with a certified copy of the resolution of the
board of directors of the Borrower giving effect to such designation and a
certificate from a Responsible Officer of the Borrower certifying that such
designation complied with the conditions set forth in the definition of
“Unrestricted Subsidiary” and was permitted by this Section. If, at any time,
any Unrestricted Subsidiary would fail to meet the requirements as an
Unrestricted Subsidiary, it shall thereafter cease to be deemed an Unrestricted
Subsidiary for purposes of this Agreement and the other Loan Documents, and any
Indebtedness of such Subsidiary shall be deemed to be incurred by a Restricted
Subsidiary of the Borrower as of such date and, if such Indebtedness is not
permitted to be incurred as of such date under Section 10.1, the Borrower shall
be in Default of such covenant.

(c)        The board of directors of the Borrower may at any time redesignate
any Unrestricted Subsidiary to be a Restricted Subsidiary; provided that such
redesignation shall be deemed to be an incurrence of Indebtedness by a
Restricted Subsidiary of the Borrower of any outstanding Indebtedness of such
Unrestricted Subsidiary and such redesignation shall only be permitted if
(i) such Indebtedness is permitted under Section 10.1, (ii) the Borrower has
demonstrated to the Administrative Agent compliance with Section 9.1,
Section 9.2 and Section 9.3 calculated on a pro forma basis as if such
redesignation had occurred at the beginning of the most recent four-quarter
period ended prior to the date of such redesignation for which financial
statements have to be delivered pursuant to Section 7.1, (iii) the Borrower has
complied with Section 8.11, and (iv) no Default or Event of Default would be in
existence following such redesignation.

(d)        Notwithstanding the foregoing, promptly after the date on which the
Borrower or the Administrative Agent determines that any individual Unrestricted
Subsidiary fails to satisfy the requirements specified in the definition of
“Unrestricted Subsidiary”, then such Unrestricted Subsidiary shall be
redesignated as a Restricted Subsidiary and the Borrower agrees to deliver all
instruments, documents, certificates and opinions required pursuant to
Section 8.11(a).

SECTION 8.13 Use of Proceeds. The Borrower shall use the proceeds of the
Extensions of Credit (a) to refinance and/or replace existing Indebtedness of
the Borrower under the Existing Credit Agreement, (b) to finance the Senior
Unsecured 2013 Notes Tender, (c) for general corporate purposes of the Borrower
and its Restricted Subsidiaries, including, without limitation, working capital,
capital expenditures and Permitted Acquisitions, and (dc) to pay fees,
commissions and expenses related to this Agreement and the Transactions.

SECTION 8.14 PATRIOT Act. Promptly upon the request thereof, deliver such
information and documentation required by bank regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations
(including, without limitation, the PATRIOT Act), as from time to time
reasonably requested by the Administrative Agent or any Lender.

 

77



--------------------------------------------------------------------------------

SECTION 8.15 Further Assurances. Make, execute and deliver all such additional
and further acts, things, deeds and instruments as the Administrative Agent or
the Required Lenders (through the Administrative Agent) may reasonably require
to document and consummate the transactions contemplated hereby and to vest
completely in and insure the Administrative Agent and the Lenders their
respective rights under this Agreement, the Letters of Credit and the other Loan
Documents.

SECTION 8.16 Senior Unsecured Notes.

(a)        Senior Unsecured 20172020 Notes. Commencing on the date that is
sixthree months prior to the maturity date of the Senior Unsecured 20172020
Notes and at all times thereafter until the date on which the Borrower
refinances, repays or defeases in full the Senior Unsecured 20172020 Notes, the
Borrower shall maintain (individually or through a combination of the following)
unrestricted domestic cash and Cash Equivalents plus the unused portion of the
Revolving Credit Commitments in an amount equal to or greater than the sum of
(i) the amount necessary to fully repay the outstanding principal of, premium,
if any, and interest on the Senior Unsecured 20172020 Notes plus
(ii) $125,000,000.

(b)        Senior Unsecured 2023 Notes. Commencing on the date that is three
months prior to the maturity date of the Senior Unsecured 2023 Notes and at all
times thereafter until the date on which the Borrower refinances, repays or
defeases in full the Senior Unsecured 2023 Notes, the Borrower shall maintain
(individually or through a combination of the following) unrestricted domestic
cash and Cash Equivalents plus the unused portion of the Revolving Credit
Commitments in an amount equal to or greater than the sum of (i) the amount
necessary to fully repay the outstanding principal of, premium, if any, and
interest on the Senior Unsecured 2023 Notes plus (ii) $125,000,000.

(c)        Certificates. During any period for which the Borrower is required to
maintain cash and Cash Equivalents plus availability under the Revolving Credit
Commitments pursuant to subsectionsubsections (a) and (b) above, the Borrower
shall provide to the Administrative Agent on a monthly basis an officer’s
certificate of the Borrower, setting forth in reasonable detail calculations
demonstrating compliance with the requirements of subsectionsubsections (a) or
(b), as applicable, as of the date of such certificate.

SECTION 8.17 Release and Reinstatement of Collateral.

(a)        Notwithstanding anything to the contrary contained in this Agreement
or any Loan Document, if at any time (including after a Collateral Reinstatement
Event shall have previously occurred) a Collateral Release Event shall have
occurred and be continuing, then all Collateral (other than Cash Collateral) and
the Security Documents (other than Security Documents entered into in connection
with Cash Collateral) shall be released automatically and terminated without any
further action. In connection with the foregoing, the Administrative Agent
shall, at the Borrower’s sole expense and at the Borrower’s request, promptly
(i) return to the Borrower all certificates and instruments evidencing pledged
Collateral, (ii) terminate any control agreements with respect to deposit or
securities accounts constituting Collateral, (iii) execute and file in the
appropriate location and deliver to the Borrower such termination and full or
partial release statements or confirmation thereof, as applicable, and (iv) do
such other things as are reasonably necessary to release the Liens to be
released pursuant hereto promptly upon the effectiveness of any such release.

 

78



--------------------------------------------------------------------------------

(b)        Notwithstanding clause (a) above, if a Collateral Reinstatement Event
shall have occurred, all Collateral and Security Documents shall, at the
Company’s sole cost and expense, be reinstated and all actions reasonably
necessary, or reasonably requested by the Administrative Agent to provide to the
Administrative Agent for the benefit of the Secured Parties valid, perfected,
first priority security interests (subject to Permitted Liens) in the Collateral
(including without limitation the delivery of documentation and taking of
actions of the type described in Sections 8.11 and 8.14) shall be taken within
30 days (or such longer period as agreed to by the Administrative Agent) of such
Collateral Reinstatement Event.

SECTION 8.18 REIT Status. The Borrower shall at all times comply with all
requirements and conditions imposed under the Code necessary to maintain its
qualification as a REIT.

SECTION 8.19 Anti-Corruption Laws. The Borrower shall conduct its businesses in
compliance with the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010, and other similar anti-corruption legislation in other
jurisdictions to which the Borrower or any of its Subsidiaries are subject, and
maintain policies and procedures designed to promote and achieve compliance by
the Borrower and its Subsidiaries with such laws.

ARTICLE IX

FINANCIAL COVENANTS

Until all of the Obligations have been paid and satisfied in full in cash, all
Letters of Credit have been terminated or expired (or been Cash Collateralized)
and the Revolving Credit Commitment has been terminated, and unless a waiver or
consent has been obtained in the manner set forth in Section 13.2, the Borrower
and its Restricted Subsidiaries on a Consolidated basis will not:

SECTION 9.1 Consolidated Total Leverage Ratio. As of any fiscal quarter end,
permit the Consolidated Total Leverage Ratio to be greater than 5.00 to 1.00.

SECTION 9.2 Consolidated Secured Leverage Ratio. As of any fiscal quarter end,
permit the Consolidated Secured Leverage Ratio to be greater than 3.25 to 1.00.

SECTION 9.3 Consolidated Fixed Charge Coverage Ratio. As of any fiscal quarter
end, permit the Consolidated Fixed Charge Coverage Ratio to be less than 1.75 to
1.00.

ARTICLE X

NEGATIVE COVENANTS

Until all of the Obligations have been paid and satisfied in full in cash, all
Letters of Credit have been terminated or expired (or been Cash Collateralized)
and the Revolving Credit Commitment has been terminated, and unless a waiver or
consent has been obtained in the manner set forth in Section 13.2, the Borrower
will not and will not permit any of its Restricted Subsidiaries to:

SECTION 10.1 Limitations on Indebtedness. Create, incur, assume or suffer to
exist any Indebtedness except:

(a)        the Obligations (excluding Hedging Obligations permitted pursuant to
Section 10.1(b));

 

79



--------------------------------------------------------------------------------

(b)        Indebtedness incurred in connection with a Hedging Agreement with a
counterparty and upon terms and conditions (including interest rate) reasonably
satisfactory to the Administrative Agent; provided, that any counterparty that
is a Lender shall be deemed satisfactory to the Administrative Agent;

(c)        Indebtedness existing on the Closing Date and listed on Schedule
6.1(l), and the renewal, refinancing, refunding, extension and replacement (but
not the increase in the aggregate principal amount) thereof; provided that any
refinancing, refunding, extension or replacement of any Senior Unsecured Notes
shall also be subject to the satisfaction of the requirements set forth in
Section 10.1(k);

(d)        Indebtedness of the Borrower and its Restricted Subsidiaries incurred
in connection with Capital Leases;

(e)        purchase money Indebtedness of the Borrower and its Restricted
Subsidiaries;

(f)        Indebtedness of a Person existing at the time such Person became a
Restricted Subsidiary or assets were acquired from such Person, to the extent
such Indebtedness was not incurred in connection with or in contemplation of,
such Person becoming a Restricted Subsidiary or the acquisition of such assets,
not to exceed in the aggregate at any time outstanding $100,000,000, and any
refinancings, refundings, renewals or extensions thereof; provided that, any
(i) such refinancings, refundings, renewals or extensions do not increase the
principal amount thereof, (ii) such refinancings, refundings, renewals or
extensions are issued on terms and conditions reasonably satisfactory to the
Administrative Agent (including a maturity date at least six (6) months after
the Revolving Credit Maturity Date) and (iii) no Default or Event of Default
exists and is continuing at the time of consummation thereof (both before and
giving effect thereto);

(g)        Guaranty Obligations in favor of the Administrative Agent for the
benefit of the Secured Parties;

(h)        Guaranty Obligations with respect to Indebtedness permitted pursuant
to this Section;

(i)        Indebtedness owed by any Credit Party to another Credit Party;

(j)        Indebtedness of the Borrower or any Restricted Subsidiary consisting
of Qualified Trust Indebtedness;

(k)        unsecured Indebtedness of the Borrower and its Restricted
Subsidiaries pursuant to each of the Senior Unsecured Notes, and, in each case,
any refinancings, refundings, renewals, extensions or exchanges thereof
(“Refinancing Indebtedness”); provided that (i) such Refinancing Indebtedness is
an original aggregate principal amount not greater than the aggregate principal
amount of, and unpaid interest on, the Indebtedness being refinanced, refunded,
renewed, extended or exchanged plus the amount of any premiums required to be
paid thereon and fees and expense associated therewith, (ii) such Refinancing
Indebtedness has a later or equal final maturity and a larger or equal weighted
average life than the Indebtedness being refinanced, refunded, renewed, extended
or exchanged, (iii) the covenants, events of default and any Guaranty
Obligations in respect thereof, taken as a whole, shall not be materially less
favorable to the Borrower and its Restricted Subsidiaries (as determined by the
Administrative Agent in its reasonable discretion) than those contained in the
Indebtedness being refinanced, refunded, renewed, extended or exchanged and
(iv) at the time of, and after giving effect to, such refinancing, refunding,
renewal, extension or exchange, no Default or Event of Default shall have
occurred and be continuing;

(l)        additional unsecured Indebtedness of the Borrower or its Restricted
Subsidiaries; provided that (i) such Indebtedness matures at least six
(6) months after the Revolving Credit Maturity Date, (ii) after giving effect to
the incurrence of any such Indebtedness on a pro forma basis, as if such
incurrence of

 

80



--------------------------------------------------------------------------------

Indebtedness had occurred on the first day of the twelve month period ending on
the last day of the Borrower’s then most recently completed fiscal quarter, the
Borrower and its Restricted Subsidiaries would have been in compliance with all
the financial covenants set forth in Article IX, and the Borrower shall have
delivered to the Administrative Agent a certificate of its chief financial
officer or treasurer to such effect setting forth in reasonable detail the
computations necessary to determine such compliance, (iii) at the time of the
incurrence of such Indebtedness and after giving effect thereto, no Default or
Event of Default shall exist or be continuing and (iv) the documentation
governing such Indebtedness contains customary market terms;

(m)        additional secured Indebtedness not otherwise permitted pursuant to
this Section in an aggregate amount outstanding not to exceed an amount equal to
ten percent (10%) of Consolidated Tangible Assets, determined, with respect to
each incurrence of Indebtedness pursuant to this Section 10.1(m), as of the most
recently-ended fiscal quarter for which financial statements have been furnished
pursuant to clauses (a) and (b), respectively, of Section 7.1 (it being
understood that this Section 10.1(m) is a limitation on such Indebtedness on a
prospective basis only and that no Default or Event of Default shall occur under
this Section 10.1(m) retroactively); provided that (i) the amount of such
secured Indebtedness that is recourse to any Credit Party shall not exceed
$150,000,000, (ii) such Indebtedness matures at least six (6) months after the
Revolving Credit Maturity Date and (iii) at the time of the incurrence of such
Indebtedness and after giving effect thereto, no Default or Event of Default
shall exist or be continuing;

(n)        Indebtedness incurred by the Borrower or any of its Restricted
Subsidiaries, including Indebtedness represented by letters of credit for the
account of the Borrower or any Restricted Subsidiary, in respect of workers’
compensation claims, self-insurance obligations, performance, proposal,
completion, surety and similar bonds and completion guarantees provided by the
Borrower or its Restricted Subsidiaries in the ordinary course of business;
provided that the underlying obligation to perform is that of the Borrower or
one of its Restricted Subsidiaries and not that of any other Person and,
provided, further, that such underlying obligation is not in respect of borrowed
money;

(o)        Indebtedness of the Borrower consisting of customary indemnification,
deferred purchase price adjustments or similar obligations, in each case,
incurred or assumed in connection with the acquisition of any business or assets
permitted to be acquired hereunder; and

(p)        Indebtedness of the Borrower or any Restricted Subsidiary arising
from the honoring by a bank or other financial institution of a check, draft or
similar instrument (except in the case of daylight overdrafts) drawn against
insufficient funds in the ordinary course of business, provided that such
Indebtedness is extinguished within five (5) Business Days of incurrence.

SECTION 10.2 Limitations on Liens. Create, incur, assume or suffer to exist, any
Lien on or with respect to any of its assets or properties (including, without
limitation, shares of Capital Stock), real or personal, whether now owned or
hereafter acquired, except:

(a)        Liens for taxes, assessments or governmental charges or claims that
are not yet delinquent or that are being contested in good faith by appropriate
proceedings promptly instituted and diligently pursued; provided that any
reserve or other appropriate provision as is required in conformity with GAAP
has been made therefor;

(b)        Liens or deposits to secure the performance of statutory obligations,
surety or appeal bonds, performance bonds or other obligations of a like nature
incurred in the ordinary course of business;

(c)        Liens consisting of judgments or judicial attachment liens (including
prejudgment attachment), provided that the enforcement of such Liens is
effectively stayed, or payment of which is covered in full (subject to customary
deductible) by insurance, or such judgments do not otherwise result in an Event
of Default;

 

81



--------------------------------------------------------------------------------

(d)        Liens or claims of materialmen, mechanics, carriers, warehousemen,
processors or landlords for labor, materials, supplies or rentals incurred in
the ordinary course of business, (i) that are not overdue for a period of more
than thirty (30) days or (ii) that are being contested in good faith and by
appropriate proceedings if adequate reserves are maintained to the extent
required by GAAP;

(e)        Liens consisting of (i) deposits or pledges made in the ordinary
course of business in connection with, or to secure payment of, obligations
under workers’ compensation, unemployment insurance or similar legislation,
(ii) good faith deposits in connection with bids, tenders, contracts (other than
for the payment of Indebtedness) or leases to which the Borrower or any
Restricted Subsidiary is a party or (iii) deposits as security for contested
taxes or import or customs duties or for the payment of rent, incurred in the
ordinary course of business;

(f)        Liens constituting encumbrances in the nature of zoning restrictions,
easements and rights or restrictions of record on the use of real property that
in the aggregate are not substantial in amount and that do not, in any case,
materially detract from the value of such property or materially impair the use
thereof in the ordinary conduct of business;

(g)        Liens securing Hedging Obligations so long as the related
Indebtedness was incurred in compliance with Section 10.1(b);

(h)        leases and subleases of real property that do not materially
interfere with the ordinary conduct of the business of the Borrower or any of
its Restricted Subsidiaries;

(i)        Liens of the Administrative Agent for the benefit of the Secured
Parties under the Loan Documents;

(j)        Liens existing on any asset of any Person at the time such Person
becomes a Restricted Subsidiary or is merged or consolidated with or into a
Restricted Subsidiary (i) that were not created in contemplation of or in
connection with such event, (ii) that do not extend to or cover any other
property or assets of Borrower or any Restricted Subsidiary and (iii) so long as
any Indebtedness related to any such Liens is permitted under Section 10.1(f);
provided that, to the extent any such Liens extend to or cover any assets of
such Person included in the Collateral, (A) the Borrower shall keep records for
the accounts receivable of such Person separate from those of the Borrower and
its Restricted Subsidiaries and (B) such Person shall not be merged,
consolidated or liquidated with or into the Borrower or any Restricted
Subsidiary unless such Liens are released in connection therewith;

(k)        Liens arising solely by virtue of any statutory or common law
provisions relating to banker’s liens, rights of set-off or similar rights and
remedies as to deposit accounts or other funds maintained with a credit or
depository institution;

(l)        Liens in existence on the Closing Date and described on Schedule
10.2;

(m)        Liens securing Indebtedness permitted under Sections 10.1(d) and (e);
provided that (i) such Liens shall be created substantially simultaneously with
the acquisition or lease of the related asset, (ii) such Liens do not at any
time encumber any assets other than the assets financed by such Indebtedness,
(iii) the amount of Indebtedness secured thereby is not increased and (iv) the
principal amount of Indebtedness secured by any such Lien shall at no time
exceed one hundred percent (100%) of the original purchase price or lease
payment amount of such assets at the time of acquisition;

 

82



--------------------------------------------------------------------------------

(n)        Liens securing Indebtedness permitted under Section 10.1(m); provided
that (i) the total Asset Lien Value of assets owned by the Borrower and its
Restricted Subsidiaries on the Closing Date that are subject to such Liens shall
not exceed (A) an amount equal to ten percent (10%) of Consolidated Tangible
Assets determined as of the end of the fiscal quarter ended immediately prior to
the Closing Date less (B) the aggregate amount of all Asset Dispositions made
pursuant to Section 10.4(k), and (ii) the total Asset Lien Value subject to such
Liens (including those permitted by clause (i) of this proviso) shall not
exceed, in the aggregate, an amount equal to ten percent (10%) of Consolidated
Tangible Assets determined as of the most recently-ended fiscal quarter for
which financial statements have been furnished pursuant to clauses (a) and (b),
respectively, of Section 7.1; provided further that compliance with this
Section 10.2(n) shall be determined, in each case, as of the date a Lien is
incurred in reliance on this Section 10.2(n) (it being understood that this
Section 10.2(n) is a limitation on such Liens on a prospective basis only and
that no Default or Event of Default shall occur under this Section 10.2(n)
retroactively);

(o)        Liens on the Capital Stock of Agecroft to secure the obligations of
Agecroft;

(p)        Liens in favor of the Borrower or the Subsidiary Guarantors; and

(q)        Liens on the Capital Stock of Unrestricted Subsidiaries;

provided that, notwithstanding anything in the contrary in this Section 10.2,
during a Collateral Release Period none of the foregoing provisions of this
Section 10.2 shall permit any Lien to exist on assets that constituted or would
constitute Collateral immediately prior to the applicable Collateral Release
Event, except to the extent that such Liens (other than Liens permitted pursuant
to Section 10.2(n)) were expressly permitted on such assets prior to giving
effect to such Collateral Release Event.

SECTION 10.3 Limitations on Mergers and Liquidation. Merge, consolidate or enter
into any similar combination with any other Person or liquidate, wind-up or
dissolve itself (or suffer any liquidation or dissolution) except:

(a)        any Person may be merged or consolidated with or into the Borrower;
provided that the Borrower shall be the continuing or surviving Person;

(b)        any Person other than the Borrower may be merged with or consolidated
into any Restricted Subsidiary; provided that such Restricted Subsidiary shall
be the continuing or surviving Person;

(c)        any Subsidiary of the Borrower may be liquidated, wound-up and/or
dissolved into the Borrower or any Restricted Subsidiary to the extent that such
liquidation, winding-up and/or dissolution would not violate Section 8.1; and

(d)        any Subsidiary of the Borrower may merge into the Person such
Subsidiary was formed to acquire in connection with a Permitted Acquisition.

SECTION 10.4 Limitations on Asset Dispositions. Make any Asset Disposition
(including, without limitation, the sale of any receivables and leasehold
interests and any sale-leaseback or similar transaction) except:

(a)        the sale or lease of equipment, inventory or other assets in the
ordinary course of business;

(b)        the sale of obsolete, worn-out or surplus assets no longer used or
usable in the business of the Borrower or any of its Restricted Subsidiaries;

 

83



--------------------------------------------------------------------------------

(c)        any Subsidiary of the Borrower may sell, lease, transfer or otherwise
dispose of any or all of its assets (upon voluntary liquidation or otherwise) to
the Borrower or any other Subsidiary of the Borrower; provided that if the
transferor in such a transaction is a Restricted Subsidiary, then the transferee
must either be the Borrower or a Restricted Subsidiary;

(d)        the sale or other disposition of investments permitted pursuant to
clause (b) of the definition of Permitted Investments;

(e)        the sale or discount without recourse of accounts receivable arising
in the ordinary course of business in connection with the compromise or
collection thereof;

(f)        the disposition of any Hedging Agreement;

(g)        the sale (i) for cash or Purchase Notes by the Borrower or any of its
Restricted Subsidiaries of Unoccupied Prison Facilities for a minimum price per
bed of $25,000, (ii) for cash of other Prison Facilities having a fair market
value not to exceed $55,000,000 in the aggregate in any Fiscal Year, and
(iii) for cash of any Prison Facility to the United States Bureau of Prisons or
any other federal, state or local governmental agency in connection with a
management contract with such entity with respect to such Prison Facility, such
Asset Disposition to be for fair market value, as determined in good faith by
the board of directors of the Borrower and certified in writing by the board of
directors to the Administrative Agent;

(h)        any sale or other disposition for cash of Purchase Notes for fair
market value;

(i)        the sale and leaseback of Unoccupied Prison Facilities to
Governmental Authorities in connection with management contracts relating
thereto; provided that the gross cash proceeds of such sale and leaseback
transaction are at least equal to the fair market value, as determined in good
faith by the Borrower, of such Unoccupied Prison Facility that is the subject of
that sale and leaseback transaction and such transaction is otherwise on terms
and conditions reasonably satisfactory to the Administrative Agent;

(j)        Asset Swaps; provided that (i) the Borrower would, at the time of
such Asset Swap and after giving pro forma effect thereto as if such Asset Swap
had been made at the beginning of the applicable four-fiscal quarter period,
have been permitted to incur at least $1.00 of additional Indebtedness without
declining below a Consolidated Fixed Charge Coverage Ratio of 2.0 to 1.0 for the
Borrower’s most recently ended four full fiscal quarters for which internal
financial statements are available immediately preceding the date on which such
Asset Swap is to made and (ii) the board of directors of the Borrower determines
that the fair market value of the assets received by the Borrower in the Asset
Swap is not less than the fair market value of the assets disposed of by the
Borrower in such Asset Swap and such determination is evidenced by a resolution
of the board of directors of the Borrower set forth in an officer’s certificate
delivered to the Administrative Agent, in form and substance satisfactory to the
Administrative Agent;

(k)        Asset Dispositions of assets owned by the Borrower and its Restricted
Subsidiaries on the Closing Date, not otherwise permitted pursuant to this
Section, in an aggregate amount not to exceed (i) an amount equal to ten percent
(10%) of Consolidated Tangible Assets determined as of the end of the fiscal
quarter ended immediately prior to the Closing Date less (ii) the aggregate
amounts of Liens incurred pursuant to Section 10.2(n) that are subject to clause
(i) of the proviso of such Section (after giving effect to any Liens that are
released in connection with such Asset Dispositions); provided that compliance
with this Section 10.4(k) shall be determined, in each case, as of the date an
Asset Disposition is made in reliance on this Section 10.4(k) (it being
understood that this Section 10.4(k) is a limitation on such Asset Dispositions
on a prospective basis only and that no Default or Event of Default shall occur
under this Section 10.4(k) retroactively);

 

84



--------------------------------------------------------------------------------

(l)        the sale by CCA (U.K.) Ltd, a U.K. corporation, of its interest in
Agecroft;

(m)        the sale or other disposition by the Borrower of its interest in the
Agecroft Note;

(n)        sales or other dispositions permitted pursuant to Section 10.5;

(o)        Asset Dispositions not otherwise permitted pursuant to this Section
in an aggregate amount not to exceed $25,000,000 in any Fiscal Year; and

(p)        the sale of the Corporate Headquarters; and

(q)        (p) additional Asset Dispositions of assets acquired by the Borrower
and its Restricted Subsidiaries after the Closing Date and Designated Assets,
subject to the terms and conditions set forth below:

(i)        the Borrower (or the Restricted Subsidiary, as the case may be)
receives consideration at the time of the Asset Disposition at least equal to
(A) the fair market value of the assets (other than Designated Assets) sold or
otherwise disposed of or (B) the Designated Asset Value of the Designated Assets
sold or otherwise disposed of;

(ii)        the fair market value or Designated Asset Value, as applicable, is
determined by the board of directors of the Borrower and evidenced by a
resolution of such board of directors set forth in an officer’s certificate
delivered to the Administrative Agent, in form and substance reasonably
satisfactory to the Administrative Agent; and

(iii)        at least 75% of the consideration received in the Asset Disposition
by the Borrower or such Restricted Subsidiary is in the form of cash or Cash
Equivalents. For purposes of this clause (iii) only, each of the following will
be deemed to be cash:

(A)        any liabilities, as shown on the Borrower’s or such Restricted
Subsidiary’s most recent balance sheet, of the Borrower or any Restricted
Subsidiary (other than contingent liabilities and liabilities that are by their
terms subordinated to this Agreement) that are assumed by the transferee of any
such assets pursuant to a customary novation agreement that releases the
Borrower or such Restricted Subsidiary from further liability;

(B)        any securities, notes or other obligations received by the Borrower
or any such Restricted Subsidiary from such transferee that are converted within
ninety (90) days of the applicable Asset Disposition by the Borrower or such
Restricted Subsidiary into cash or Cash Equivalents, to the extent of the cash
or Cash Equivalents received in that conversion;

(C)        100% of the securities, notes or other obligations or Indebtedness
actually received by the Borrower as consideration for the sale or other
disposition of a Designated Asset pursuant to the terms of a Designated Asset
Contract, but only to the extent that such securities, notes or other
obligations or Indebtedness were explicitly required to be included, or
permitted to be included solely at the option of the purchaser, in such
consideration pursuant to the terms of the applicable Designated Asset Contract;

(D)        100% of the Indebtedness actually incurred in favor of the Borrower
as consideration for the sale or other disposition of an Unoccupied Prison
Facility; and

 

85



--------------------------------------------------------------------------------

(E)        any Designated Non-Cash Consideration received by the Borrower or any
such Restricted Subsidiary in the Asset Disposition;

provided, however, that within 360 days after the receipt of any Net Proceeds
from an Asset Disposition permitted pursuant to this Section 10.4(pq), the
Borrower may apply the Net Proceeds from such Asset Disposition:

(1)        to acquire all or substantially all of the assets of, or a majority
of the Capital Stock of, another Permitted Business;

(2)        to make a capital expenditure (provided, that the completion of
(i) construction of new facilities, (ii) expansions to existing facilities, and
(iii) repair or reconstruction of damaged or destroyed facilities that commences
within 360 days after the receipt of any Net Proceeds from an Asset Disposition
may extend for an additional 360 day period if the Net Proceeds to be used for
such construction, expansion or repair are committed to and set aside
specifically for such activity within 360 days of their receipt); or

(3)        to acquire other long-term assets that are used or useful in a
Permitted Business.

Pending the final application of any Net Proceeds, the Borrower may use the Net
Proceeds to pay Loans or invest the Net Proceeds in any Permitted Investment.
Any Net Proceeds from Asset Dispositions that are not applied or invested as
provided in the preceding proviso to this Section 10.4(pq ) shall constitute
“Excess Proceeds.” Within five (5) days of each date on which the aggregate
amount of Excess Proceeds exceeds $15,000,000, the Borrower shall apply all the
Excess Proceeds to prepay the Loans in the manner set forth in Section 2.4(b),
without a corresponding permanent reduction in the Revolving Credit Commitment.
If any Excess Proceeds remain after such prepayment of the Loans, the Borrower
shall offer to purchase Senior Unsecured Notes with such remaining Excess
Proceeds pursuant to the terms and conditions of the Senior Unsecured Notes.
Upon application of the Excess Proceeds to prepay the Loans and prepay the
Senior Unsecured Notes, the amount of Excess Proceeds shall be reset at zero.

SECTION 10.5 Restricted Payments. (a) Declare or pay any dividend or make any
other payment or distribution on account of the Borrower’s, or any Restricted
Subsidiary’s, Capital Stock (including, without limitation, any payment in
connection with any merger or consolidation involving the Borrower or any
Restricted Subsidiary) or to the direct or indirect holders of the Borrower’s or
any Restricted Subsidiary’s Capital Stock in their capacity as such (other than
dividends or distributions (i) payable in Capital Stock (other than Disqualified
Stock) of the Borrower or (ii) payable to the Borrower and/or a Restricted
Subsidiary of the Borrower or payable from a Foreign Subsidiary to another
Foreign Subsidiary), (b) purchase, redeem or otherwise acquire or retire for
value (including, without limitation, in connection with any merger or
consolidation involving the Borrower) any Capital Stock of the Borrower,
(c) make any payment on or with respect to, or purchase, redeem, defease or
otherwise acquire or retire for value any Subordinated Indebtedness, except a
payment of interest or principal at the Stated Maturity thereof or a payment of
principal or interest on Indebtedness owed to the Borrower or any of its
Restricted Subsidiaries, or (d) make any Restricted Investment (all such
payments and other actions set forth in these clauses (a) through (d) above
being collectively referred to as “Restricted Payments”); provided that:

(A)        during any time in which no Event of Default exists, the Borrower may
redeem, repurchase, retire, defease or otherwise acquire any Subordinated
Indebtedness of the Borrower or any Restricted Subsidiary or any Capital Stock
of the Borrower in exchange for, or out of the net cash proceeds of the
substantially concurrent sale (other than to a Subsidiary of the Borrower) of,
Capital Stock of the Borrower (other than Disqualified Stock);

 

86



--------------------------------------------------------------------------------

(B)        during any time in which no Event of Default exists, the Borrower may
defease, redeem, repurchase or otherwise acquire Subordinated Indebtedness of
the Borrower or any Restricted Subsidiary with the net cash proceeds from an
incurrence of Permitted Refinancing Indebtedness;

(C)        during any time in which no Event of Default exists, any Restricted
Subsidiary may (1) make loans or advances to the Borrower or any of its
Restricted Subsidiaries and (2) pay any dividend or the make any other
distribution (x) to the Borrower or any Restricted Subsidiary or (y) to the
holders of its Capital Stock on a pro rata basis;

(D)        during any time in which no Event of Default exists, the Borrower may
repurchase its Capital Stock if deemed to occur upon the exercise of stock
options if such Capital Stock represents a portion of the exercise price thereof
or represents shares tendered by an existing or former employee of the Borrower
or any Subsidiary (or the estate, heirs or assigns of such employee) to satisfy
the employer’s minimum statutory tax-withholding obligation related to employee
stock awards;

(E)        during any time in which no Event of Default exists, the Borrower
may, for any Fiscal Year ending during the term of this Agreement, declare and
make Restricted Payments (excluding Restricted Payments otherwise permitted
under this Section 10.5) in an aggregate amount equal to the greater of
(i) ninety-five percent (95%) of Funds from Operations for such Fiscal Year and
(ii) with respect to any tax year of the Borrower, such amount as may be
necessary for the Borrower to maintain the Borrower’s eligibility to be taxed as
a REIT for such tax year; provided that, notwithstanding the foregoing, the
Borrower may also make Restricted Payments in an amount equal to the amount that
would need to be distributed to all of the Borrower’s stockholders in order for
the Borrower to make the minimum distributions required to be distributed to its
stockholders under the Code (a) to avoid the payment of taxes imposed under
Sections 857(b)(1) and 4981 of the Code, and (b) to avoid the payment of taxes
imposed under Section 857(b)(3) of the Code;

(F)        during any time in which an Event of Default exists (unless the
Obligations have been accelerated or an Event of Default pursuant to
Section 11.1(a), (b), (i) or (j) has occurred and is continuing), the Borrower
may, with respect to any tax year of the Borrower, make Restricted Payments in
such amount as may be necessary for the Borrower to maintain the Borrower’s
eligibility to be taxed as a REIT for such tax year; provided that
notwithstanding the foregoing, the Borrower may also make Restricted Payments in
an amount equal to the amount that would need to be distributed to all of the
Borrower’s shareholders in order for the Borrower to make the minimum
distributions required to be distributed to its shareholders under the Code
(a) to avoid the payment of taxes imposed under Sections 857(b)(1) and 4981 of
the Code, and (b) to avoid the payment of taxes imposed under Section 857(b)(3)
of the Code;

(G)        during any time after the Obligations shall have been accelerated or
after an Event of Default pursuant to Section 11.1(a), (b), (i) or (j) has
occurred and is continuing, the Borrower shall not, nor shall it permit any of
its Subsidiaries to, make any Restricted Payments to any Person other than to
the Borrower or any Subsidiary that is a Credit Party; and

(H)        so long as the Obligations have not been accelerated and no Event of
Default has occurred and is continuing pursuant to Section 11.1(a), (b), (i) or
(j), the Borrower may declare and make the E&P Distribution.

SECTION 10.6 Limitations on Exchange and Issuance of Disqualified Stock. Issue,
sell or otherwise dispose of any class or series of Disqualified Stock.

SECTION 10.7 Transactions with Affiliates. Directly or indirectly (a) make any
loan or advance to, or purchase or assume any note or other obligation to or
from, any of its officers, directors, shareholders

 

87



--------------------------------------------------------------------------------

or other Affiliates, or to or from any member of the immediate family of any of
its officers, directors, shareholders or other Affiliates, or subcontract any
operations to any of its Affiliates or (b) enter into, or be a party to, any
other transaction not described in clause (a) above with any of its Affiliates
other than:

(i)        transactions permitted by Sections 10.1, 10.2, 10.3, 10.4, 10.5, and
10.6;

(ii)        transactions existing on the Closing Date and described on Schedule
10.7;

(iii)        normal compensation and reimbursement of reasonable expenses of
officers and directors;

(iv)        transactions between or among the Borrower and/or its Restricted
Subsidiaries;

(v)        any issuance of securities, or other payments, awards or grants in
cash, securities or otherwise pursuant to, or the funding of employment
arrangements, stock options and stock ownership plans and other reasonable fees,
compensation, benefits and indemnities paid or entered into by the Borrower or
any of its Restricted Subsidiaries in the ordinary course of business to or with
officers, directors or employees of the Borrower and its Restricted
Subsidiaries; and

(vi)        other transactions (including, without limitation, employment
agreements and indemnity agreements) in the ordinary course of business on terms
as favorable as would be obtained by it on a comparable arms-length transaction
with an independent, unrelated third party, as determined in good faith by the
board of directors of the Borrower.

SECTION 10.8 Certain Accounting Changes; Organizational Documents. (a) Change
its Fiscal Year end, or make any change in its accounting treatment and
reporting practices except as required by GAAP or (b) except pursuant to a
transaction permitted by Section 10.3, amend, modify or change its articles of
incorporation (or corporate charter or other similar organizational documents)
or bylaws (or other similar documents) in any manner adverse in any respect to
the rights or interests of the Lenders hereunder.

SECTION 10.9 Amendments; Payments and Prepayments of Material Indebtedness.

(a)        Amend or modify (or permit the modification or amendment of) any of
the terms or provisions of any Material Indebtedness (including, without
limitation, the Senior Unsecured Notes) in any respect that would materially
adversely affect the rights or interests of the Administrative Agent and Lenders
hereunder.

(b)        Make or offer to make any optional or voluntary payment, prepayment,
repurchase or redemption of, or otherwise voluntarily or optionally defease, any
Material Indebtedness, or segregate funds for any such payment, prepayment,
repurchase, redemption or defeasance (including, without limitation, (i) by way
of depositing with any trustee with respect thereto money or securities before
due for the purpose of paying when due and (ii) at the maturity thereof), other
than the prepayment of Material Indebtedness permitted hereunder (including,
without limitation, as otherwise permitted pursuant to Section 10.5); provided,
however, that (A) the Borrower may make optional or voluntary payments on any
Senior Unsecured Note (or any Refinancing Indebtedness) so long as the Borrower
has demonstrated that the pro forma Consolidated Total Leverage Ratio is less
than 4.75 to 1.00 as of the date of any such payment and after giving effect
thereto and (B) the Borrower and its Restricted Subsidiaries may make optional
or voluntary payments or prepayments of any intercompany Indebtedness incurred
pursuant to Section 10.1(i).

 

88



--------------------------------------------------------------------------------

SECTION 10.10 Restrictive Agreements.

(a)        Enter into any Indebtedness (other than the Senior Unsecured Notes
and any Refinancing Indebtedness) that restricts, limits or otherwise encumbers
its ability to incur Liens on or with respect to any of its assets or properties
as security for the Obligations, other than the assets or properties securing
such Indebtedness.

(b)        Enter into or permit to exist any agreement (other than the Senior
Unsecured Notes and any Refinancing Indebtedness) that impairs or limits the
ability of any Restricted Subsidiary of the Borrower to pay dividends to the
Borrower.

SECTION 10.11 Nature of Business. Engage in any business other than a Permitted
Business.

SECTION 10.12 Impairment of Security Interests. Take or omit to take any action
that would have the result of materially impairing the security interests in
favor of the Administrative Agent with respect to the Collateral (other than in
connection with a Collateral Release Event).

SECTION 10.13 Use of Proceeds. Use the proceeds of the Extensions of Credit,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, to purchase or carry margin stock (within the meaning of Regulation
T, U or X of the Board of Governors of the Federal Reserve System) or to extend
credit to others for the purpose of purchasing or carrying margin stock or to
refund indebtedness originally incurred for such purpose (except to the extent
that such purchase would not cause more than 25% of the aggregate value of the
assets of the Borrower and its Subsidiaries on a consolidated basis that are
subject to the provisions of Section 10.2 or Section 10.4, or that are subject
to any restriction contained in any agreement or instrument between the Borrower
and any Lender or any Affiliate of any Lender relating to Indebtedness and
within the scope of Section 11.1(g), to consist of margin stock).

SECTION 10.14 Sanctions; Anti-Corruption Laws.

(a)        Directly or indirectly, use the proceeds of any Extension of Credit,
or lend, contribute or otherwise make available such proceeds to any Subsidiary,
joint venture partner or other individual or entity, to fund any activities of,
or business with, any Sanctioned Person, or in any Sanctioned Country
Jurisdiction, or in any other manner that will result in a violation by any
individual or entity (including any individual or entity participating in the
transaction, whether as Lender, Arranger, Administrative Agent, Issuing Lender,
Swingline Lender, or otherwise) of Sanctions.

(b)        Directly or indirectly use the proceeds of any Extension of Credit
for any purpose which would breach the United States Foreign Corrupt Practices
Act of 1977, the UK Bribery Act 2010, and other similar anti-corruption
legislation in other jurisdictions to which the Borrower or any of its
Subsidiaries are subject.

ARTICLE XI

DEFAULT AND REMEDIES

SECTION 11.1 Events of Default. Each of the following shall constitute an Event
of Default, whatever the reason for such event and whether it shall be voluntary
or involuntary or be effected by operation of law or pursuant to any judgment or
order of any court or any order, rule or regulation of any Governmental
Authority or otherwise:

 

89



--------------------------------------------------------------------------------

(a)        Default in Payment of Principal of Loans and Reimbursement
Obligations. The Borrower shall default in any payment of principal of any Loan
or Reimbursement Obligation when and as due (whether at maturity, by reason of
acceleration or otherwise).

(b)        Other Payment Default. The Borrower shall default in the payment when
and as due (whether at maturity, by reason of acceleration or otherwise) of
interest on any Loan or Reimbursement Obligation or the payment of any other
Obligation, and such default shall continue for a period of three (3) Business
Days.

(c)        Misrepresentation. Any representation, warranty, certification or
statement of fact made or deemed made by or on behalf of the Borrower or any
other Credit Party herein, in any other Loan Document or in any document
delivered in connection herewith or therewith that is subject to materiality or
Material Adverse Effect qualifications shall be incorrect or misleading in any
respect when made or deemed made or any representation, warranty, certification
or statement of fact made or deemed made, by or on behalf of the Borrower or any
other Credit Party herein, in any other Loan Document or in any document
delivered in connection herewith or therewith that is not subject to materiality
or Material Adverse Effect qualifications shall be incorrect or misleading in
any material respect when made or deemed made.

(d)        Default in Performance of Certain Covenants. The Borrower or any
other Credit Party shall default in the performance or observance of any
covenant or agreement contained in Sections 7.1 or 7.2 or Articles IX or X.

(e)        Default in Performance of Other Covenants and Conditions. The
Borrower or any other Credit Party shall default in the performance or
observance of any term, covenant, condition or agreement contained in this
Agreement (except as otherwise specifically provided in this Section) or any
other Loan Document and such default shall continue for a period of thirty
(30) days after written notice thereof has been given to the Borrower by the
Administrative Agent.

(f)        Hedging Agreement. The Borrower or any other Credit Party shall
default in the performance or observance of any terms, covenant, condition or
agreement (after giving effect to any applicable grace or cure period) under any
Hedging Agreement and such default causes the termination of such Hedging
Agreement and the Termination Value owed by such Credit Party as a result
thereof exceeds $25,000,000.

(g)        Material Indebtedness Cross-Default. The Borrower or any other Credit
Party shall (i) default in the payment of any Material Indebtedness (other than
the Loans or any Reimbursement Obligation) beyond the period of grace if any,
provided in the instrument or agreement under which such Material Indebtedness
was created, or (ii) default in the observance or performance of any other
agreement or condition relating to any Material Indebtedness (other than the
Loans or any Reimbursement Obligation) or contained in any instrument or
agreement evidencing, securing or relating thereto or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Material
Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause, with the giving of notice if required, any such Material Indebtedness to
become due prior to its Stated Maturity (any applicable grace period having
expired).

(h)        Change in Control. Any Change in Control shall occur.

(i)        Voluntary Bankruptcy Proceeding. The Borrower or any Restricted
Subsidiary thereof shall (i) commence a voluntary case under any Debtor Relief
Laws, (ii) file a petition seeking to take advantage of any Debtor Relief Laws,
(iii) consent to or fail to contest in a timely and appropriate manner any
petition filed against it in an involuntary case under any Debtor Relief Laws,
(iv) apply for or consent

 

90



--------------------------------------------------------------------------------

to, or fail to contest in a timely and appropriate manner, the appointment of,
or the taking of possession by, a receiver, custodian, trustee, or liquidator of
itself or of a substantial part of its property, domestic or foreign, (v) admit
in writing its inability to pay its debts as they become due, (vi) make a
general assignment for the benefit of creditors, or (vii) take any corporate
action for the purpose of authorizing any of the foregoing.

(j)        Involuntary Bankruptcy Proceeding. A case or other proceeding shall
be commenced against the Borrower or any Restricted Subsidiary thereof in any
court of competent jurisdiction seeking (i) relief under any Debtor Relief Laws,
or (ii) the appointment of a trustee, receiver, custodian, liquidator or the
like for the Borrower or any Restricted Subsidiary thereof or for all or any
substantial part of the assets thereof, domestic or foreign, and such case or
proceeding shall continue without dismissal or stay for a period of sixty
(60) consecutive days, or an order granting the relief requested in such case or
proceeding (including, but not limited to, an order for relief under any Debtor
Relief Laws) shall be entered.

(k)        Failure of Agreements. Any provision of this Agreement or any
provision of any other Loan Document shall for any reason cease to be valid and
binding on the Borrower or any other Credit Party party thereto or any such
Person shall so state in writing, or any Loan Document shall for any reason
cease to create a valid and perfected first priority Lien on, or security
interest in, any of the Collateral purported to be covered thereby (subject to
Permitted Liens), in each case other than in accordance with the express terms
hereof or thereof.

(l)        Termination Event. The occurrence of any of the following events:
(i) the Borrower or any ERISA Affiliate fails to make full payment when due of
all amounts that, under the provisions of any Pension Plan or Section 412 or 430
of the Code, the Borrower or any ERISA Affiliate is required to pay as
contributions thereto, (ii) an Unfunded Pension Liability in excess of
$25,000,000 occurs or exists, whether or not waived, with respect to any Pension
Plan, (iii) a Termination Event or (iv) the Borrower or any ERISA Affiliate as
employers under one or more Multiemployer Plans makes a complete or partial
withdrawal from any such Multiemployer Plan and the plan sponsor of such
Multiemployer Plans notifies such withdrawing employer that such employer has
incurred a withdrawal liability requiring payments in an amount exceeding
$25,000,000.

(m)        Judgment. A judgment or order for the payment of money that causes
the aggregate amount of all such judgments to exceed $25,000,000 in any Fiscal
Year shall be entered against the Borrower or any Credit Party by any court and
such judgment or order shall continue without having been discharged, vacated,
stayed or bonded for a period of thirty (30) consecutive days after the entry
thereof.

SECTION 11.2 Remedies. Upon the occurrence of an Event of Default, with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Borrower:

(a)        Acceleration; Termination of Facilities. Terminate the Revolving
Credit Commitment and declare the principal of and interest on the Loans and the
Reimbursement Obligations at the time outstanding, and all other amounts owed to
the Lenders and to the Administrative Agent under this Agreement or any of the
other Loan Documents (including, without limitation, all L/C Obligations,
whether or not the beneficiaries of the then outstanding Letters of Credit shall
have presented or shall be entitled to present the documents required
thereunder) and all other Obligations (other than Hedging Obligations), to be
forthwith due and payable, whereupon the same shall immediately become due and
payable without presentment, demand, protest or other notice of any kind, all of
which are expressly waived by each Credit Party, anything in this Agreement or
the other Loan Documents to the contrary notwithstanding, and terminate the
Credit Facility and any right of the Borrower to request borrowings or Letters
of Credit thereunder; provided, that upon the occurrence of an Event of Default
specified in Section 11.1(i) or (j), the

 

91



--------------------------------------------------------------------------------

Credit Facility shall be automatically terminated and all Obligations (other
than Hedging Obligations) shall automatically become due and payable without
presentment, demand, protest or other notice of any kind, all of which are
expressly waived by each Credit Party, anything in this Agreement or in any
other Loan Document to the contrary notwithstanding;

(b)        Letters of Credit. With respect to all Letters of Credit with respect
to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to the preceding paragraph (a), require that the Borrower
at such time deposit in a Cash Collateral account opened by the Administrative
Agent an amount equal to the aggregate then undrawn and unexpired amount of such
Letters of Credit. Amounts held in such Cash Collateral account shall be applied
by the Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay the
other Obligations on a pro rata basis. After all such Letters of Credit shall
have expired or been fully drawn upon, the Reimbursement Obligation shall have
been satisfied and all other Obligations shall have been paid in full, the
balance, if any, in such Cash Collateral account shall be returned to the
Borrower; and

(c)        Rights of Collection. Exercise on behalf of the Secured Parties all
of its other rights and remedies under this Agreement, the other Loan Documents
and Applicable Law, in order to satisfy all of the Borrower’s Obligations.

SECTION 11.3 Rights and Remedies Cumulative; Non-Waiver; etc.

(a)        The enumeration of the rights and remedies of the Administrative
Agent and the Lenders set forth in this Agreement is not intended to be
exhaustive and the exercise by the Administrative Agent and the Lenders of any
right or remedy shall not preclude the exercise of any other rights or remedies,
all of which shall be cumulative, and shall be in addition to any other right or
remedy given hereunder or under the other Loan Documents or that may now or
hereafter exist at law or in equity or by suit or otherwise. No delay or failure
to take action on the part of the Administrative Agent or any Lender in
exercising any right, power or privilege shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right, power or privilege
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege or shall be construed to be a waiver of any Event of
Default. No course of dealing between the Borrower, the Administrative Agent and
the Lenders or their respective agents or employees shall be effective to
change, modify or discharge any provision of this Agreement or any of the other
Loan Documents or to constitute a waiver of any Event of Default.

(b)        Notwithstanding anything to the contrary contained herein or in any
other Loan Document, the authority to enforce rights and remedies hereunder and
under the other Loan Documents against the Credit Parties or any of them shall
be vested exclusively in, and all actions and proceedings at law in connection
with such enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 11.2 for the benefit of all the
Lenders and the Issuing Lenders; provided that the foregoing shall not prohibit
(a) the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) any Issuing Lender or
the Swingline Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity as an Issuing Lender or a Swingline Lender, as
the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 13.4 (subject to the
terms of Section 4.6), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Credit Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 11.2 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 4.6,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.

 

92



--------------------------------------------------------------------------------

SECTION 11.4 Crediting of Payments and Proceeds. In the event that the Borrower
shall fail to pay any of the Obligations when due and the Obligations have been
accelerated pursuant to Section 11.2 or the Administrative Agent or any Lender
has exercised any remedy set forth in this Agreement or any other Loan Document,
all payments received by the Lenders upon the Obligations and all net proceeds
from the enforcement of the Obligations shall be applied:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such and the applicable Issuing Lender
in its capacity as such (ratably among the Administrative Agent and the Issuing
Lender in proportion to the respective amounts described in this clause First
payable to them);

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees (ratably among the
Lenders in proportion to the respective amounts described in this clause Second
payable to them);

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and Reimbursement Obligations and any Hedging
Obligations (including any termination payments and any accrued and unpaid
interest thereon) (ratably among the Lenders in proportion to the respective
amounts described in this clause Third payable to them);

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, Reimbursement Obligations and Cash Management
Obligations (ratably among the Lenders, the Issuing Lenders and the Cash
Management Banks in proportion to the respective amounts described in this
clause Fourth held by them);

Fifth, to the Administrative Agent for the account of the applicable Issuing
Lender, to Cash Collateralize any L/C Obligations then outstanding; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Applicable Law.

Notwithstanding the foregoing, Obligations arising under Cash Management
Agreements and Hedging Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the applicable Cash Management Bank or Hedge Bank, as the case
may be. Each Cash Management Bank or Hedge Bank not a party to this Agreement
that has given the notice contemplated by the preceding sentence shall, by such
notice, be deemed to have acknowledged and accepted the appointment of the
Administrative Agent pursuant to the terms of Article XII for itself and its
Affiliates as if a “Lender” party hereto.

SECTION 11.5 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

 

93



--------------------------------------------------------------------------------

(a)        to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 3.3, 4.3 and 13.3) allowed in such
judicial proceeding; and

(b)        to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 4.3 and 13.3.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

SECTION 11.6 Credit Bidding.

(a)        With the written consent of the Required Lenders, the Administrative
Agent, on behalf of itself and the Lenders, shall have the right to credit bid
and purchase for the benefit of the Administrative Agent and the Lenders all or
any portion of Collateral at any sale thereof conducted by the Administrative
Agent under the provisions of the UCC, including pursuant to Sections 9-610 or
9-620 of the UCC, at any sale thereof conducted under the provisions of the
United States Bankruptcy Code, including Section 363 thereof, or a sale under a
plan of reorganization, or at any other sale or foreclosure conducted by the
Administrative Agent (whether by judicial action or otherwise) in accordance
with Applicable Law.

(b)        Each Lender hereby agrees that, except as otherwise provided in any
Loan Documents or with the written consent of the Administrative Agent and the
Required Lenders, it will not take any enforcement action, accelerate
obligations under any Loan Documents, or exercise any right that it might
otherwise have under Applicable Law to credit bid at foreclosure sales, UCC
sales or other similar dispositions of Collateral.

ARTICLE XII

THE ADMINISTRATIVE AGENT

SECTION 12.1 Appointment and Authority.

(a)        Each of the Lenders and each Issuing Lender hereby irrevocably
appoints Bank of America to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and the Issuing Lenders, and neither the Borrower nor any
Restricted

 

94



--------------------------------------------------------------------------------

Subsidiary thereof shall have rights as a third party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any Applicable Law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

(b)        The Administrative Agent shall also act as the “collateral agent”
under the Loan Documents, and each of the Lenders (including in its capacity as
a potential Hedge Bank or Cash Management Bank) and each Issuing Lender hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of such Lender and such Issuing Lender for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Credit Parties
to secure any of the Obligations, together with such powers and discretion as
are reasonably incidental thereto (including, without limitation, to enter into
additional Loan Documents or supplements to existing Loan Documents on behalf of
the Secured Parties). In this connection, the Administrative Agent, as
“collateral agent”, and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to this Article XII for purposes
of holding or enforcing any Lien on the Collateral (or any portion thereof)
granted under the Security Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent), shall be entitled to
the benefits of all provisions of Articles XII and XIII (including Section 13.3,
as though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.

SECTION 12.2 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Restricted Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

SECTION 12.3 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder and thereunder shall be administrative
in nature. Without limiting the generality of the foregoing, the Administrative
Agent:

(a)        shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default or Event of Default has occurred and is
continuing;

(b)        shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

 

95



--------------------------------------------------------------------------------

(c)        shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 13.2 and Section 11.2) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default or
Event of Default unless and until notice describing such Default or Event of
Default is given to the Administrative Agent by the Borrower, a Lender or the
Issuing Lenders.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article V or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

SECTION 12.4 Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance, extension, renewal or
increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the applicable Issuing Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender or such
Issuing Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender or such Issuing Lender prior to the making of such
Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

SECTION 12.5 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Credit Facility as well as
activities as Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub-agents.

 

96



--------------------------------------------------------------------------------

SECTION 12.6 Resignation or Removal of Administrative Agent.

(a)        The Administrative Agent may at any time give notice of its
resignation to the Lenders, the Issuing Lender and the Borrower. Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to), on behalf of the Lenders and the Issuing Lender, appoint a
successor Administrative Agent meeting the qualifications set forth above.
Whether or not a successor has been appointed, such resignation shall become
effective in accordance with such notice on the Resignation Effective Date.

(b)        If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by Applicable Law, by notice in writing to the Borrower and
such Person, remove such Person as Administrative Agent and, in consultation
with the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

(c)        With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable), (1) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (except that in the case of any collateral security held by
the Administrative Agent on behalf of the Lenders or the Issuing Lender under
any of the Loan Documents, the retiring or removed Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) except for any indemnity payments or
other amounts owed to the retiring or removed Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
the Issuing Lender directly, until such time, if any, as the Required Lenders
appoint a successor Administrative Agent as provided for above. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring or removed Administrative Agent (other
than any rights to indemnity payments or other amounts owed to the retiring or
removed Administrative Agent), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring or removed Administrative Agent’s resignation or removal hereunder and
under the other Loan Documents, the provisions of this Article and Section 13.3
shall continue in effect for the benefit of such retiring or removed
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring or removed Administrative Agent was acting as Administrative Agent.

(d)        Any resignation by, or removal of, Bank of America as Administrative
Agent pursuant to this Section shall also constitute its resignation as an
Issuing Lender and Swingline Lender. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, (a) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of as
an Issuing Lender, if applicable, and as Swingline Lender, (b) the retiring
Issuing Lender and Swingline Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents,
and (c) the successor Issuing Lender shall issue letters of credit in
substitution for the Letters of Credit, if

 

97



--------------------------------------------------------------------------------

any, outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America, as a retiring Issuing Lender to effectively
assume the obligations of the retiring Issuing Lender with respect to Letters of
Credit issued thereby.

SECTION 12.7 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and each Issuing Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

SECTION 12.8 No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the syndication agents, documentation agents,
co-agents, arrangers or bookrunners listed on the cover page or signature pages
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or an Issuing Lender hereunder.

SECTION 12.9 Collateral and Guaranty Matters.

(a)        Each of the Lenders (including in its or any of its Affiliate’s
capacities as a potential Hedge Bank or Cash Management Bank) irrevocably
authorizes the Administrative Agent, at its option and in its discretion:

(i)        to release any Lien on any Collateral granted to or held by the
Administrative Agent, for the ratable benefit of the Secured Parties, under any
Loan Document (A) upon repayment of the outstanding principal of and all accrued
interest on the Loans, payment of all outstanding fees and expenses hereunder,
the termination of the Revolving Credit Commitment and the expiration or
termination of all Letters of Credit (other than Letters of Credit as to which
other arrangements satisfactory to the Administrative Agent and the applicable
Issuing Lender shall have been made), (B) that is sold or otherwise disposed of
or to be sold or otherwise disposed of as part of or in connection with any sale
or other disposition or other transaction permitted hereunder or under any other
Loan Document, (C) in connection with the release of the Collateral provided in
Section 8.17 or (D) subject to Section 13.2, if approved, authorized or ratified
in writing by the Required Lenders;

(ii)        to subordinate or release any Lien on any Collateral granted to or
held by the Administrative Agent under any Loan Document to the holder of any
Permitted Lien (except Permitted Liens permitted solely by Section 10.2(n)); and

(iii)        to release any Subsidiary Guarantor from its obligations under the
Subsidiary Guaranty Agreement, the Collateral Agreement and any other Security
Documents if such Person ceases to be a Restricted Subsidiary as a result of a
transaction permitted hereunder.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor from its obligations under the Subsidiary Guaranty
Agreement pursuant to this Section.

(b)        The Administrative Agent shall not be responsible for or have a duty
to ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the

 

98



--------------------------------------------------------------------------------

existence, priority or perfection of the Administrative Agent’s Lien thereon, or
any certificate prepared by any Credit Party in connection therewith, nor shall
the Administrative Agent be responsible or liable to the Lenders for any failure
to monitor or maintain any portion of the Collateral.

SECTION 12.10 Hedging Agreements and Cash Management Agreements. No Cash
Management Bank or Hedge Bank that obtains the benefits of Section 11.4 or any
Collateral by virtue of the provisions hereof or of any Security Document shall
have any right to notice of any action or to consent to, direct or object to any
action hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article XII to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Cash Management Agreements and Hedging Agreements unless the
Administrative Agent has received written notice of such Cash Management
Agreements and Hedging Agreements, together with such supporting documentation
as the Administrative Agent may request, from the applicable Cash Management
Bank or Hedge Bank, as the case may be.

ARTICLE XIII

MISCELLANEOUS

SECTION 13.1 Notices.

(a)        Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in paragraph (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile as
follows:

 

If to the Borrower:   

Corrections Corporation of America

10 Burton Hills Boulevard, Suite 100

Nashville, Tennessee 37215

Attention: Chief Financial Officer

Telephone No.: (615) 263-3131

Telecopy No.: (615) 263-3010

Website: www.cca.com

With copies to:   

Bass, Berry & Sims PLC

150 Third Avenue South, Suite 2800

Nashville, Tennessee 37201

Attention: James S. Tate, Jr.

Telephone No.: (615) 742-6200

Telecopy No.: (615) 742-6293

If to Bank of America as

Administrative Agent:

  

Bank of America, N.A.

Mail Code: IL4-135-05-41

135 South LaSalle Street

Chicago, Illinois 60603

Attention: Agency Management

Telephone No.: (312) 828-3185

Telecopy No.: (877) 207-2382

 

99



--------------------------------------------------------------------------------

With copies to:   

Bank of America, N.A.

Mail Code: MD9-978-03-15

1101 Wooton Parkway

Rockville, Maryland 20852

Attention: Barbara P. Levy

Telephone No.: (301) 517-3128

Telecopy No.: (804) 553-2394

If to any Lender:    To the address set forth on the Register

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b)        Electronic Communications. Notices and other communications to the
Lenders and the Issuing Lender hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or any Issuing Lender
pursuant to Article II if such Lender or such Issuing Lender, as applicable, has
notified the Administrative Agent that is incapable of receiving notices under
such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii) above, if such notice, email or
other communication is not sent during the normal business hours of the
recipient, such notice, email or other communication shall be deemed to have
been sent at the opening of business on the next business day for the recipient.

(c)        Administrative Agent’s Office. The Administrative Agent hereby
designates its office located at the address set forth above, or any subsequent
office that shall have been specified for such purpose by written notice to the
Borrower and Lenders, as the Administrative Agent’s Office referred to herein,
to which payments due are to be made and at which Loans will be disbursed and
Letters of Credit requested.

(d)        Platform.

(i)        Each Credit Party agrees that the Administrative Agent may, but shall
not be obligated to, make the Borrower Materials available to the Issuing Lender
and the other Lenders by posting the Borrower Materials on the Platform.

(ii)        The Platform is provided “as is” and “as available.” The Agent
Parties (as defined below) do not warrant the accuracy or completeness of the
Borrower Materials or the adequacy of the Platform, and expressly disclaim
liability for errors or omissions in the Borrower Materials. No warranty of any
kind, express, implied or statutory, including, without limitation, any warranty
of merchantability,

 

100



--------------------------------------------------------------------------------

fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with the Borrower Materials or the Platform. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Credit Party, any Lender or any other Person
or entity for losses, claims, damages, liabilities or expenses of any kind
(whether in tort, contract or otherwise) arising out of any Credit Party’s or
the Administrative Agent’s transmission of communications through the Internet
(including, without limitation, the Platform), except to the extent that such
losses, claims, damages, liabilities or expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Agent Party or breach in bad
faith of such Agent Party’s contractual obligations hereunder; provided that in
no event shall any Agent Party have any liability to any Credit Party, any
Lender, any Issuing Lender or any other Person for indirect, special,
incidental, consequential or punitive damages, losses or expenses (as opposed to
actual damages, losses or expenses).

SECTION 13.2 Amendments, Waivers and Consents. Except as set forth below or as
specifically provided in any Loan Document, any term, covenant, agreement or
condition of this Agreement or any of the other Loan Documents may be amended or
waived by the Lenders, and any consent given by the Lenders, if, but only if,
such amendment, waiver or consent is in writing signed by the Required Lenders
(or by the Administrative Agent with the consent of the Required Lenders) and
delivered to the Administrative Agent and, in the case of an amendment, signed
by the Borrower; provided, that no amendment, waiver or consent shall:

(a)        waive any condition set forth in Section 5.1 without the written
consent of each Lender directly affected thereby;

(b)        increase the Revolving Credit Commitment of any Lender (or reinstate
any Revolving Credit Commitment terminated pursuant to Section 11.2) or the
amount of Loans of any Lender without the written consent of such Lender;

(c)        postpone any date fixed by this Agreement or any other Loan Document
for any payment of principal, interest, fees or other amounts due to the Lenders
(or any of them) hereunder or under any other Loan Document without the written
consent of each Lender directly affected thereby;

(d)        reduce the principal of, or the rate of interest specified herein on,
any Loan or Reimbursement Obligation, or (subject to clause (iv) of the second
proviso to this Section) any fees or other amounts payable hereunder or under
any other Loan Document without the written consent of each Lender directly
affected thereby; provided that only the consent of the Required Lenders shall
be necessary (i) to waive any obligation of the Borrower to pay interest at the
rate set forth in Section 4.1(c) during the continuance of an Event of Default,
or (ii) to amend any financial covenant hereunder (or any defined term used
therein) even if the effect of such amendment would be to reduce the rate of
interest on any Loan or L/C Obligation or to reduce any fee payable hereunder;

(e)        change Section 4.4 or Section 11.4 in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender directly and adversely affected thereby;

(f)        change any provision of this Section or reduce the percentages
specified in the definition of “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to amend, waive or
otherwise modify any rights hereunder or make any determination or grant any
consent hereunder, without the written consent of each Lender directly affected
thereby;

 

101



--------------------------------------------------------------------------------

(g)        release all of the Subsidiary Guarantors or release Subsidiary
Guarantors comprising substantially all of the credit support for the
Obligations, in either case, from the Subsidiary Guaranty Agreement (other than
as authorized in Section 12.9), without the written consent of each Lender; or

(h)        release all or a material portion of the Collateral or release any
Security Document (other than as authorized in Sections 8.17 or 12.9 or as
otherwise specifically permitted or contemplated in this Agreement or the
applicable Security Document) without the written consent of each Lender;

provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the applicable Issuing Lender in addition to the Lenders
required above, affect the rights or duties of such Issuing Lender under this
Agreement or any Letter of Credit Application relating to any Letter of Credit
issued or to be issued by it; (ii) no amendment, waiver or consent shall, unless
in writing and signed by the Swingline Lender in addition to the Lenders
required above, affect the rights or duties of the Swingline Lender as such
under this Agreement; (iii) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent as such
under this Agreement or any other Loan Document; (iv) the Fee Letters may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto; and (v) the Administrative Agent and the Borrower shall
be permitted to amend any provision of the Loan Documents (and such amendment
shall become effective without any further action or consent of any other party
to any Loan Document) if the Administrative Agent and the Borrower shall have
jointly identified an obvious error or any error or omission of a technical or
immaterial nature in any such provision. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the Revolving
Credit Commitment of such Lender may not be increased or extended without the
consent of such Lender.

In addition, notwithstanding anything to the contrary herein, each Lender hereby
irrevocably authorizes the Administrative Agent on its behalf, and without its
further consent, to enter into amendments or modifications to this Agreement
(including, without limitation, amendment to this Section 13.2) or any of the
other Loan Documents or to enter into additional Loan Documents as the
Administrative Agent may reasonably deem appropriate in order to effectuate any
increase in the Revolving Credit Commitment pursuant to Section 2.7 or any
Incremental Term Loans pursuant to Section 2.8, including, without limitation,
amendments to permit such increases in the Revolving Credit Commitment and any
Incremental Term Loans to share ratably in the benefits of this Agreement and
the other Loan Documents and to include appropriately any Lenders under such
increases in the Revolving Credit Commitment and any Incremental Term Loans in
any determination of Required Lenders; provided that no such amendment or
modification shall adversely affect in any material respect the rights of any
Lender, in each case, without the written consent of such affected Lender.

SECTION 13.3 Expenses; Indemnity.

(a)        Costs and Expenses. The Borrower and any other Credit Party, jointly
and severally, shall, promptly following written demand therefor, pay (i) all
reasonable out-of-pocket expenses incurred by Wells FargoSunTrust Robinson
Humphrey, Inc., the Administrative Agent and each of their respective Affiliates
(including the reasonable fees, charges and disbursements of counsel for Wells
FargoSunTrust Robinson Humphrey, Inc. and the Administrative Agent), in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the Issuing Lenders in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all reasonable out-of-pocket expenses incurred
by the Administrative Agent, each Lender and the Issuing

 

102



--------------------------------------------------------------------------------

Lenders in connection with the enforcement or preservation of any rights
(including, without limitation, the reasonable fees, charges and disbursements
of counsel therefor and all such out-of-pocket expenses incurred during any
workout, restructuring or related negotiations in respect of any Loans or
Letters of Credit) (A) in connection with this Agreement and the other Loan
Documents, including its rights under this Section, or (B) in connection with
the Loans made or Letters of Credit issued hereunder, including, without
limitation, the fees and disbursements of counsel to the Administrative Agent,
each Lender and the Issuing Lenders; provided that, so long as no Default or
Event of Default exists, such reimbursement for legal fees and disbursements
shall be limited to the fees and disbursements of one primary counsel designated
by the Administrative Agent plus the fees and disbursements of any local and
specialist counsel engaged by the Administrative Agent.

(b)        Indemnification by the Borrower. The Borrower shall indemnify the
Arrangers, the Administrative Agent (and any sub-agent thereof), each Lender and
each Issuing Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, and shall pay or reimburse any such Indemnitee for,
any and all losses, claims (including, without limitation, any Environmental
Claims or civil penalties or fines assessed by OFAC), damages, liabilities and
related costs and expenses (including the fees, settlement costs, charges and
disbursements of any counsel for any Indemnitee), incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by the Borrower or any
other Credit Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby (including,
without limitation, the Transactions), or, in the case of the Administrative
Agent (and any sub-agent thereof) and its Related Parties only, the
administration of this Agreement and the other Loan Documents (ii) any Loan or
Letter of Credit or the use or proposed use of the proceeds therefrom (including
any refusal by the applicable Issuing Lender to honor a demand for payment under
a Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Claim related in any way to the Borrower or any of its
Subsidiaries, (iv) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory, whether brought by a third party or by the Borrower or any
other Credit Party, and regardless of whether any Indemnitee is a party thereto,
or (v) any claim (including, without limitation, any Environmental Claims or
civil penalties or fines assessed by OFAC), investigation, litigation or other
proceeding (whether or not the Administrative Agent or any Lender is a party
thereto) and the prosecution and defense thereof, arising out of or in any way
connected with the Loans, this Agreement, any other Loan Document or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby, including without limitation, reasonable
attorneys and consultant’s fees, provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related costs or expenses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee or (y) result from
a claim brought by the Borrower or any other Credit Party against an Indemnitee
for breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if the Borrower or such Credit Party has obtained a final
and nonappealable judgment in its favor on such claim as determined by a court
of competent jurisdiction. This Section 13.3(b) shall not apply with respect to
Taxes other than any Taxes that represent losses, claims, damages, etc. arising
from any non-Tax claim.

(c)        Reimbursement by Lenders. To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under clause (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the applicable Issuing Lender, the Swingline Lender or

 

103



--------------------------------------------------------------------------------

any Related Party of any of the foregoing, each Lender severally agrees to pay
to the Administrative Agent (or any such sub-agent), the applicable Issuing
Lender, the Swingline Lender or such Related Party, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each Lender’s share
of the Revolving Credit Exposure at such time, or if the Revolving Credit
Exposure has been reduced to zero, then based on such Lender’s share of the
Revolving Credit Exposure immediately prior to such reduction) of such unpaid
amount (including any such unpaid amount in respect of a claim asserted by such
Lender); provided that with respect to such unpaid amounts owed to an Issuing
Lender or the Swingline Lender solely in its capacity as such, only the
Revolving Credit Lenders shall be required to pay such unpaid amounts, such
payment to be made severally among them based on such Revolving Credit Lenders’
Revolving Credit Commitment Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought or, if the
Revolving Credit Commitment has been reduced to zero as of such time, determined
immediately prior to such reduction); provided, further, that the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against the Administrative Agent (or
any such subagent) or the applicable Issuing Lender or the Swingline Lender in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or applicable
Issuing Lender or the Swingline Lender in connection with such capacity. The
obligations of the Lenders under this clause (c) are subject to the provisions
of Section 4.7.

(d)        Waiver of Consequential Damages, Etc. To the fullest extent permitted
by Applicable Law, the Borrower and each other Credit Party shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in clause
(b) above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.

(e)        Payments. All amounts due under this Section shall be payable
promptly after demand therefor.

(f)        Survival. The agreements in this Section shall survive the
resignation of the Administrative Agent, any Issuing Lender and the Swing Line
Lender, the replacement of any Lender, the termination of the Revolving Credit
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.

SECTION 13.4 Right of Set-off. If an Event of Default shall have occurred and be
continuing, each Lender, each Issuing Lender, the Swingline Lender and each of
their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by Applicable Law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, such Issuing Lender, the Swingline
Lender or any such Affiliate to or for the credit or the account of the Borrower
or any other Credit Party against any and all of the obligations of the Borrower
or such Credit Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender, such Issuing Lender or the Swingline Lender,
irrespective of whether or not such Lender, such Issuing Lender or the Swingline
Lender shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower or such Credit Party may
be contingent or unmatured or are owed to a branch or office of such Lender,
such Issuing Lender or the Swingline Lender different from the branch or office
holding such deposit or obligated on such indebtedness; provided that in the
event that any

 

104



--------------------------------------------------------------------------------

Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 4.15 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, each Issuing
Lender, the Swingline Lender and the Lenders, and (y) the Defaulting Lender
shall provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender, each Issuing Lender,
the Swingline Lender and their respective Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Lender, such Issuing Lender, the Swingline Lender or their respective
Affiliates may have. Each Lender, each Issuing Lender and the Swingline Lender
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application; provided that the failure to give such notice shall
not affect the validity of such setoff and application.

SECTION 13.5 Governing Law; Jurisdiction, Etc.

(a)        Governing Law. This Agreement and the other Loan Documents and any
claim, controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of New York, without
reference to the conflicts or choice of law principles thereof, other than such
principles that are stated in Section 5-1401 and 5-1402 of the General
Obligations Law of the State of New York.

(b)        Submission to Jurisdiction. The Borrower and each other Credit Party
irrevocably and unconditionally agrees that it will not commence any action,
litigation or proceeding of any kind or description, whether in law or equity,
whether in contract or in tort or otherwise, against the Administrative Agent,
any Lender, any Issuing Lender, the Swingline Lender or any Related Party of the
foregoing in any way relating to this Agreement or any other Loan Document or
the transactions relating hereto or thereto, in any forum other than the courts
of the State of New York sitting in New York County, and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, and each of the parties hereto irrevocably and unconditionally
submits to the jurisdiction of such courts and agrees that all claims in respect
of any such action, litigation or proceeding may be heard and determined in such
New York State court or, to the fullest extent permitted by Applicable Law, in
such federal court. Each of the parties hereto agrees that a final judgment in
any such action, litigation or proceeding that is not subject to appeal shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or in any other
Loan Document shall affect any right that the Administrative Agent, any Lender,
any Issuing Lender or the Swingline Lender may otherwise have to bring any
action or proceeding relating to this Agreement or any other Loan Document
against the Borrower or any other Credit Party or its properties in the courts
of any jurisdiction.

(c)        Waiver of Venue; Objection. The Borrower and each other Credit Party
irrevocably and unconditionally waives, to the fullest extent permitted by
Applicable Law, any objection that it may now or hereafter have to the laying of
venue of any action, litigation or proceeding arising out of or relating to this
Agreement or any other Loan Document in any court referred to in paragraph
(b) of this Section. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by Applicable Law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d)        Service of Process. Each party hereto irrevocably consents to service
of process in the manner provided for notices in Section 13.1. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law.

 

105



--------------------------------------------------------------------------------

SECTION 13.6 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 13.7 Reversal of Payments. To the extent the Borrower makes a payment or
payments to the Administrative Agent for the ratable benefit of the Lenders or
the Administrative Agent receives any payment or proceeds of the Collateral,
which payments or proceeds or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any Debtor Relief Law,
other Applicable Law or equitable cause, then, to the extent of such payment or
proceeds repaid, the Obligations or part thereof intended to be satisfied shall
be revived and continued in full force and effect as if such payment or proceeds
had not been received by the Administrative Agent.

SECTION 13.8 Injunctive Relief; Punitive Damages.

(a)        The Borrower recognizes that, in the event the Borrower fails to
perform, observe or discharge any of its obligations or liabilities under this
Agreement, any remedy of law may prove to be inadequate relief to the Lenders.
Therefore, the Borrower agrees that the Lenders, at the Lenders’ option, shall
be entitled to temporary and permanent injunctive relief in any such case
without the necessity of proving actual damages, to the extent permitted by
Applicable Law and principles of equity.

(b)        To the extent permitted by Applicable Law, the Administrative Agent,
the Lenders and the Borrower (on behalf of itself and the Credit Parties) hereby
agree that no such Person shall have a remedy of punitive or exemplary damages
against any other party to a Loan Document and each such Person hereby waives
any right or claim to punitive or exemplary damages that they may now have or
may arise in the future in connection with any Dispute, whether such Dispute is
resolved through arbitration or judicially.

SECTION 13.9 Accounting Matters. If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

 

106



--------------------------------------------------------------------------------

SECTION 13.10 Successors and Assigns; Participations.

(a)        Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Credit Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of paragraph (b) of this Section,
(ii) by way of participation in accordance with the provisions of paragraph
(d) of this Section or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of paragraph (f) of this Section (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
paragraph (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

(b)        Assignments by Lenders. Any Lender may at any time assign to one or
more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Revolving Credit Commitment
and the Loans (including for purposes of this paragraph (b), participations in
L/C Obligations and in Swingline Loans) at the time owing to it); provided that

(i)        except in the case of an assignment of the entire remaining amount of
the assigning Lender’s Revolving Credit Commitment and the Loans at the time
owing to it, the aggregate amount of the Revolving Credit Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the applicable
Revolving Credit Commitment is not then in effect, the principal outstanding
balance of the Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date) shall not be
less than $5,000,000, unless (A) such assignment is made to an existing Lender,
to an Affiliate thereof or to an Approved Fund with respect thereto, or (B) each
of the Administrative Agent and, so long as no Default or Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;

(ii)        each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loans or the Revolving Credit Commitment
assigned;

(iii)        no consent shall be required for any assignment except to the
extent required by subsections (b)(i) and (b)(iv) of this Section and, in
addition:

(A)        the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund with respect to a
Lender; provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within 10 Business Days after having received written
notice thereof;

 

107



--------------------------------------------------------------------------------

(B)        the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required unless such assignment is to
a Person that is a Lender, an Affiliate of a Lender or an Approved Fund with
respect to a Lender;

(C)        the consent of the Issuing Lenders (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment;

(D)        the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment;

(iv)        the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 for each assignment, and the Eligible Assignee, if
it shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire;

(v)        no such assignment shall be made to (A) the Borrower or any of the
Borrower’s Affiliates or Subsidiaries or (B) to any Defaulting Lender or any of
its Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (B);

(vi)        no such assignment shall be made to a natural person; and

(vii)        in connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested, but not funded by, the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (A) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, each Issuing
Lender, the Swingline Lender and each other Lender hereunder (and interest
accrued thereon), and (B) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swingline Loans
in accordance with its Revolving Credit Commitment Percentage. Notwithstanding
the foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under Applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 4.8, 4.9, 4.10, 4.11 and 13.3 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section.

 

108



--------------------------------------------------------------------------------

(c)        Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrower, shall maintain at one of its offices in Chicago,
Illinois, a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Revolving Credit Commitment of, and principal amounts of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive, and the
Borrower, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(d)        Participations. Any Lender may at any time, without the consent of,
or notice to, the Borrower, the Administrative Agent, any Issuing Lender or the
Swingline Lender sell participations to any Person (other than a natural person,
a Defaulting Lender, the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Revolving Credit Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swingline Loans) owing to it); provided
that (i) such Lender’s rights and obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the exercise of such rights and the performance of such obligations
and (iii) the Borrower, the Administrative Agent, the Issuing Lenders, the
Swingline Lender and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver or modification described in
Section 13.2 that directly affects such Participant. Subject to paragraph (e) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 4.8, 4.9, 4.10 and 4.11 (subject to the requirements and
limitations therein, including the requirements under Section 4.11(g) (it being
understood that the documentation required under Section 4.11(g) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 13.4 as though it were a Lender; provided
that such Participant agrees to be subject to Section 4.6 as though it were a
Lender.

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts of (and
stated interest on) each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

109



--------------------------------------------------------------------------------

(e)        Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Sections 4.10 and 4.11 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 4.11 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 4.11(g) as though it were a
Lender.

(f)        Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Notes, if any) to secure obligations of such Lender,
including without limitation any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.

(g)        Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

(g)        (h) Resignation as Issuing Lender or Swingline Lender after
Assignment.

(i)        Notwithstanding anything to the contrary contained herein, if at any
time Bank of America assigns all of its Revolving Credit Commitment and
Revolving Credit Loans pursuant to subsection (b) above, Bank of America may,
(i) upon 30 days’ notice to the Borrower and the Lenders, resign as an Issuing
Lender and/or (ii) upon 30 days’ notice to the Borrower, resign as Swingline
Lender. In the event of any such resignation as an Issuing Lender or Swingline
Lender, the Borrower shall be entitled to appoint from among the Lenders a
successor Issuing Lender or Swingline Lender hereunder; provided, however, that
no failure by the Borrower to appoint any such successor shall affect the
resignation of Bank of America as an Issuing Lender or Swingline Lender, as the
case may be. If Bank of America resigns as an Issuing Lender, it shall retain
all the rights, powers, privileges and duties of an Issuing Lender hereunder
with respect to all Letters of Credit outstanding as of the effective date of
its resignation as an Issuing Lender and all L/C Obligations with respect
thereto (including the right to require the L/C Participants to make payments
and fund risk participations in any unreimbursed portions of any payment made by
the Issuing Lender pursuant to Section 3.4(b)). If Bank of America resigns as
Swingline Lender, it shall retain all the rights of the Swingline Lender
provided for hereunder with respect to Swingline Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Revolving Credit Lenders to make Revolving Credit Loans or fund risk
participations in outstanding Swingline Loans pursuant to Section 2.2(b). Upon
the appointment of a successor Issuing Lender and/or Swingline Lender, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring Issuing Lender or Swingline Lender, as the
case may be, and (b) the successor Issuing Lender shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such successor or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.

(ii)        Any Lender that is an Issuing Lender may at any time assign all of
its Revolving Credit Commitments pursuant to, and subject to the terms of, this
Section 13.10. If such Issuing Lender ceases to be a Lender, it may, at its
option, resign as Issuing Lender. In addition, any Additional Issuing Lender
may, at any time give notice of its resignation to the Administrative Agent and
the Borrower. Upon

 

110



--------------------------------------------------------------------------------

the resignation of any Issuing Lender, such Issuing Lender’s obligations to
issue Letters of Credit shall terminate but it shall retain all of the rights
and obligations of an Issuing Lender hereunder with respect to Letters of Credit
outstanding as of the effective date of its resignation and all L/C Obligations
with respect thereto (including the right to require the Lenders to make Loans
or fund risk participations in outstanding Letter of Credit Obligations), shall
continue.

SECTION 13.11 Confidentiality. Each of the Administrative Agent, the Lenders and
the Issuing Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its
Affiliates and to its Affiliates’ respective partners, directors, officers,
employees, agents, accountants, legal counsel, advisors and representatives (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by, or required to
be disclosed to, any rating agency, or regulatory or similar authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by Applicable Laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies under this Agreement or under any other Loan Document
(or any Hedging Agreement or Cash Management Agreement with a Lender or the
Administrative Agent) or any action or proceeding relating to this Agreement or
any other Loan Document (or any Hedging Agreement or Cash Management Agreement
with a Lender or the Administrative Agent) or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (A) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or any Eligible Assignee invited to
be a Lender pursuant to Section 2.7 or 2.8, or (B) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) on a confidential basis to (i) any rating
agency in connection with rating the Borrower or its Subsidiaries or the Credit
Facility or (ii) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers with respect to the Credit
Facility, (h) with the consent of the Borrower, to Gold Sheets and other similar
bank trade publications, such information to consist of deal terms and other
information customarily found in such publications, (i) to the extent such
Information (A) becomes publicly available other than as a result of a breach of
this Section or (B) becomes available to the Administrative Agent or any Lender
on a nonconfidential basis from a source other than the Borrower or (j) to
governmental regulatory authorities in connection with any regulatory
examination of the Administrative Agent, any Lender, any Issuing Lender or any
of their respective Affiliates or in accordance with any such Person’s
regulatory compliance policy if such Person deems the same to be necessary for
the mitigation of claims by those authorities against such Person or any of its
Affiliates. For purposes of this Section, “Information” means all information
received from any Credit Party relating to any Credit Party or any of their
respective businesses, other than any such information that is available to the
Administrative Agent, any Lender or any Issuing Lender on a nonconfidential
basis prior to disclosure by any Credit Party; provided that, in the case of
information received from a Credit Party after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Each of the Administrative Agent, the Lenders and the Issuing Lenders
acknowledges that (a) the Information may include material non-public
information concerning the Borrower or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with Applicable Law, including United States Federal and state
securities laws.

 

111



--------------------------------------------------------------------------------

SECTION 13.12 Performance of Duties. Each of the Credit Party’s obligations
under this Agreement and each of the other Loan Documents shall be performed by
such Credit Party at its sole cost and expense.

SECTION 13.13 All Powers Coupled with Interest. All powers of attorney and other
authorizations granted to the Lenders, the Administrative Agent and any Persons
designated by the Administrative Agent or any Lender pursuant to any provisions
of this Agreement or any of the other Loan Documents shall be deemed coupled
with an interest and shall be irrevocable so long as any of the Obligations
remain unpaid or unsatisfied, any of the Revolving Credit Commitment remains in
effect or the Credit Facility has not been terminated.

SECTION 13.14 Survival of Indemnities. Notwithstanding any termination of this
Agreement, the indemnities to which the Administrative Agent and the Lenders are
entitled under the provisions of this Article XIII and any other provision of
this Agreement and the other Loan Documents shall continue in full force and
effect and shall protect the Administrative Agent and the Lenders against events
arising after such termination as well as before.

SECTION 13.15 Titles and Captions. Titles and captions of Articles, Sections and
subsections in, and the table of contents of, this Agreement are for convenience
only, and neither limit nor amplify the provisions of this Agreement.

SECTION 13.16 Severability of Provisions. Any provision of this Agreement or any
other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.

SECTION 13.17 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and shall be binding
upon all parties, their successors and assigns, and all of which taken together
shall constitute one and the same agreement. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or in electronic (i.e., “pdf”
or “tif”) format shall be effective as delivery of a manually executed
counterpart of this Agreement.

SECTION 13.18 Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Administrative Agent or the
Lenders in any other Loan Document shall not be deemed a conflict with this
Agreement. Each Loan Document was drafted with the joint participation of the
respective parties thereto and shall be construed neither against nor in favor
of any party, but rather in accordance with the fair meaning thereof.

SECTION 13.19 Term of Agreement. This Agreement shall remain in effect from the
Closing Date through and including the date upon which all Obligations arising
hereunder or under any other Loan Document (except for contingent Obligations
that expressly survive the termination of this Agreement or any other Loan
Document) shall have been indefeasibly and irrevocably paid and satisfied in
full, all Letters of Credit have been terminated or expired (or have been Cash
Collateralized) and the Revolving Credit Commitment has been terminated. No
termination of this Agreement shall affect the rights and obligations of the
parties hereto arising prior to such termination or in respect of any provision
of this Agreement which survives such termination.

 

112



--------------------------------------------------------------------------------

SECTION 13.20 Advice of Counsel, No Strict Construction. Each of the parties
represents to each other party hereto that it has discussed this Agreement with
its counsel. The parties hereto have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of the authorship of any provisions of this
Agreement.

SECTION 13.21 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent and the Arrangers,
are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Administrative Agent and the Arrangers, on
the other hand, (B) the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C) the
Borrower is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent and each Arranger is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Borrower or any of its Affiliates or any other Person
and (B) neither the Administrative Agent nor any Arranger has any obligation to
the Borrower or any of its Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents and (iii) the Administrative Agent and the Arrangers
and their respective Affiliates may be engaged in a board range of transactions
that involve interests that differ from those of the Borrower and its
Affiliates, and neither the Administrative Agent nor any Arranger has any
obligation to disclose any of such interests to the Borrower or its Affiliates.
To the fullest extent permitted by law, the Borrower hereby waives and releases
any claims that it may have against the Administrative Agent and the Arrangers
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

SECTION 13.22 USA Patriot Act. The Administrative Agent and each Lender hereby
notifies the Borrower that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “PATRIOT
Act”), it is required to obtain, verify and record information that identifies
the Borrower and Subsidiary Guarantors, which information includes the name and
address of each Borrower and Subsidiary Guarantor and other information that
will allow such Lender to identify such Borrower or Subsidiary Guarantor in
accordance with the PATRIOT Act.

SECTION 13.23 Inconsistencies with Other Documents; Independent Effect of
Covenants.

(a)        In the event there is a conflict or inconsistency between this
Agreement and any other Loan Document, the terms of this Agreement shall
control; provided that any provision of the Security Documents that imposes
additional burdens on the Borrower or its Restricted Subsidiaries or further
restricts the rights of the Borrower or its Restricted Subsidiaries or gives the
Administrative Agent or Lenders additional rights shall not be deemed to be in
conflict or inconsistent with this Agreement and shall be given full force and
effect.

(b)        The Borrower expressly acknowledges and agrees that each covenant
contained in Articles VIII, IX, or X hereof shall be given independent effect.
Accordingly, the Borrower shall not engage in any transaction or other act
otherwise permitted under any covenant contained in Articles VIII, IX, or X if,
before or after giving effect to such transaction or act, the Borrower shall or
would be in breach of any other covenant contained in Articles VIII, IX, or X.

 

113



--------------------------------------------------------------------------------

SECTION 13.24 Electronic Execution of Assignments and Certain Other Documents.
The words “delivery,” “execute,” “execution,” “signed,” “signature,” and words
of like import in any Loan Document or any other document executed in connection
herewith shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that, notwithstanding anything contained
herein to the contrary, neither the Administrative Agent, any Issuing Lender nor
any Lender is under any obligation to agree to accept electronic signatures in
any form or in any format unless expressly agreed to by the Administrative
Agent, such Issuing Lender or such Lender pursuant to procedures approved by it;
and provided further, without limiting the foregoing, upon the request of any
party, any electronic signature shall be promptly followed by such manually
executed counterpart.

SECTION 13.25SECTION 13.24 Amendment and Restatement; No Novation. This
Agreement constitutes an amendment and restatement of the Existing Credit
Agreement, effective from and after the Closing Date. The execution and delivery
of this Agreement shall not constitute a novation of any indebtedness or other
obligations owing to the Lenders or the Administrative Agent under the Existing
Credit Agreement based on facts or events occurring or existing prior to the
execution and delivery of this Agreement. On the Closing Date, the credit
facilities described in the Existing Credit Agreement shall be amended,
supplemented, modified and restated in their entirety by this Agreement and the
facilities described herein, and all loans and other obligations of the Borrower
outstanding as of such date under the Existing Credit Agreement shall be deemed
to be loans and obligations outstanding under the corresponding facilities
described herein, without any further action by any Person, except that the
Administrative Agent shall make such transfers of funds as are necessary in
order that the outstanding balance of such Loans, together with any Loans funded
on the Closing Date, reflect the respective Revolving Credit Commitments of the
Lenders hereunder.

SECTION 13.26 Keepwell. Each Qualified ECP Guarantor (as defined below) hereby
jointly and severally, absolutely, unconditionally and irrevocably undertakes to
provide such funds and other support as may be needed from time to time by each
other Credit Party to honor all of its obligations under the Subsidiary Guaranty
Agreement and the other Loan Documents in respect of Hedging Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section, or otherwise
under the Subsidiary Guaranty Agreement or any other Loan Document, voidable
under Debtor Relief Laws and not for any greater amount). The obligations of
each Qualified ECP Guarantor under this Section shall remain in full force and
effect until all of the Guaranteed Obligations (as defined in the Subsidiary
Guaranty Agreement) and all the obligations of the Subsidiary Guarantors shall
have been paid in full in cash and the Revolving Credit Commitments terminated.
Each Qualified ECP Guarantor intends that this Section constitute, and this
Section shall be deemed to constitute, a “keepwell, support or other agreement”
for the benefit of each other Credit Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act. For purposes of this
Section, “Qualified ECP Guarantor” means, in respect of any Hedging Obligation,
each Credit Party that has total assets exceeding $10,000,000 at the time the
relevant guarantee or grant of the relevant security interest becomes effective
with respect to such Hedging Obligation or such other Person as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another Person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

[Signature pages to follow]

 

114